                Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 1 of 187
~··


      ®   CT Corporation                                                          Service of Process
                                                                                  Transmittal                                   EXHIBIT A
                                                                                  12126/2018
                                                                                  CT Log Number 534636436
          TO:     Elizabeth Campbell, Associate General Counsel
                  AmerisourceBergen Corporation
                  227 Washington Street
                  Conshohocken, PA 19428


          RE:      Process Served in Delaware

          FOR:     AmerisourceBergen Drug Corporation (Domestic State: DE)




          ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

          TITLE OF ACTION:                 TOWN OF LYNNFIELD, PLTF. vs. PURDUE PHARMA L.P., ETC., ET AL., MANUFACTURER
                                           DFTS., MCKESSON CORPORATION, ET AL., DISTRIBUTOR DFTS., JOHN KAPOOR, ET
                                           AL., INDIVIDUAL DFTS. I I TO: AMERICOURSE BERGEN DRUG CORPORATION
          DOCUMENT(S) SERVED:               LETTER, SUMMONS, PROOF, ORDER, COVER SHEET, COMPLAINT, ATTACHMENT(S)
          COURT/AGENCY:                    Essex County Superior Court - Lawrence, MA
                                           Case# 1877CV01769D
          NATURE OF ACTION:                Product Liability Litigation - Drug Litigation - Opioids
          ON WHOM PROCESS WAS SERVED:      The Corporation Trust Company, Wilmington, DE
          DATE AND HOUR OF SERVICE:        By Certified Mail on 12/26/2018 postmarked: "Not Post Marked"
          JURISDICTION SERVED :            Delaware
          APPEARANCE OR ANSWER DUE:        Within 20 days after service of this Summons upon you, exclusive of the day of
                                           service
          ATTORNEY(S) I SENDER(S):         Judith S. Scolnick
                                           Scott+Scott Attorneys at Law LLP
                                           The Helmsley Building
                                           230 Park Avenue, 17th Floor
                                           New York, NY 10169
                                           212-223-6444

          ACTION ITEMS:                    CT has retained the current log, Retain Date: 12/27/2018, Expected Purge Date:
                                           01/01/2019

                                           Image SOP

                                           Email Notification, John Chou jchou@amerisourcebergen.com

                                           Email Notification, Susan Coldren scoldren@amerisourcebergen.com

                                           Email Notification, Elizabeth Campbell ECampbell@amerisourcebergen.com

                                           Email Notification, Katherine (Kat) Tamulonis Ktamulonis@amerisourcebergen.com

                                           Email Notification, Michele F. Conte MConte@amerisourcebergen.com

                                           Email Notification, Patricia Pellegrini PPellegrini@amerisourcebergen.com




                                                                                  Page 1 of 2 I AV
                                                                                  Information displayed on this transmittal is for CT
                                                                                  Corporation's record keeping purposes only and is provided to
                                                                                  the recipient for quick reference. This information does not
                                                                                  constitute a legal opinion as to the nature of action, the
                                                                                  amount of damages, the answer date, or any information
                                                                                  contained in the documents themselves. Recipient is
                                                                                  responsible for interpreting said documents and for taking
                                                                                  appropriate action. Signatures on certified mail receipts
                                                                                  confirm receipt of package only, not contents.
       Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 2 of 187
®CT Corporation                                                        Service of Process
                                                                       Transmittal
                                                                       12/26/2018
                                                                       CT Log Number 534636436
 TO:      Elizabeth Campbell, Associate General Counsel
          AmerisourceBergen Corporation
          227 Washington Street
          Conshohocken, PA 19428

 RE:      Process Served in Delaware

 FOR:     AmerisourceBergen Drug Corporation (Domestic State: DE)




                                   Email Notification, Christopher Casalenuovo
                                   CCasalenuovo@amerisourcebergen.com
                                   Email Notification, Brian Kabosius bkabosius@AmerisourceBergen.com
                                   Email Notification, Carolyn Ellis cellis@AmerisourceBergen.com
                                   Email Notification, Andrew Schinzel aschinzel@amerisourcebergen.com
                                   Email Notification, Kristin Hinchman khinchman@amerisourcebergen.com
                                   Email Notification, Jennifer Healey jhealey@amerisourcebergen.com
                                   Email Notification, SHAWN MATIEO smatteo@amerisourcebergen.com

 SIGNED:                           The Corporation Trust Company
 ADDRESS:                          1209 N Orange St
                                   Wilmington, DE 19801-1120
 TELEPHONE:                        302-658-7581




                                                                       Page 2 of 2 I AV
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
                                                                                                                                            .··~
.'                                                                                                                                             p;         '<q

·• :JPOSTIJL
      ~NITl;DSTIJTES
             SERVICE
                              Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 3 of 187
                                                                                                                                              "
                                                                                                                                                ~
                                                                                                                                                             $2!
                                                                                                                                                            USPO
                                                                                                                                                            FIRST"
                                                                                                                                                         082S00091


                                                                7018 1830 0001 b57b 75b,3 .;                 '                                'i ~
                                                                                                                                              ~




          IOR1·rr·                                                                                                                                               •
          M.A.IL
                                                                                              '
                                                                                !
                                                                                ·:
                                                                               .(
                                                                                              I
                                                                                              f
                                                                                              I
                                                                                              r.
                                                                                              '.
                                                                                .\ .
                                                                               .~         =--<
                                                                                              I .
                                                                                                                                              .'    ~-




                                                                                                                          . TO:


                                                                                                            ANDERSON                  50 Milk Street, 21" FIOOI
                                                                                                                                      Boston, MA02109
                                                                                                            KREIGER


                                                                                                                       Americoutse Bergen Drug Corporation




                      •
                                                                                                                       The Corporation Trnst Company
                                                                                                                       Corporation Trust Center
                                                                                                                       1209 Orange Street
                     . l!l       .                                                                                     Wilmington, DE 19801
                    USP8.COUIPIClCU




1:~.:A    .   ~ ~1.11~111~~m1t~111m11~111~1
. ~ : .       . : .PS00011000002

                                                       :   .'
                                               .                •               .::> .·   :        .    ..... -.·. .... - --·--- ..
                                              · ... ~, .. ,..• ~-~y~·+::::;;i'?'~~= ........           -*~ -.:.;# . *''~




                                                                                                                 .·.
           Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 4 of 187
                    .~:




                                          ANDERSON
                                           KREIGER
 CHRISTINA MARsHALL
 cmarshall@andersonlcreiger.com
 T: 617-621-6583
 F: 617-621-6683


 December 20, 2018

 Certified Mail - RRR- 70181830000165767563
 Amerisource Bergen Drug Corporation
 The Corporation Trust Company
 Corporation Trust Center
 1209 Orange Street
 Wi.lmington, DE 19801

Re: City ofHaverhill v. Purdue Pharma L.P., et al., Essex Superior Court C.A. No. 18-1762;
    City ofSalem v. Purdue Pharma L.P., et al, Essex Superior Court C.A. No. 18-1767;
    Town of Lynnfield v. Purdue Pharma L.P., et al, Essex Superior Court C.A. No. 18-
        1769;
        City of Gloucester v. Purdue Pharma L.P., et al., Essex Superior Court C.A. No. 18-
        1773;
        Town of Wakefield v. Purdue Pharma L.P., et al, Middlesex Superior Court C.A. No.
        18-3458;
        Town of Framingham v. Purdue Pharma L.P., et al, Middlesex Superior Court C.A. No.
        18-3483                                   .

Dear Sir/Madam:

Pursuant to Mass. R. Civ. P. 4, I have enclosed for service upon Amerisource Bergen Drug
Corporation a Summons, Complaint, Civil Action Cover Sheet, and Civil Tracking Order in each
of the above-captioned matters.                                                                           '·,


Please call me if you have any questions.

Sincerey, · ·             J

 J;w~ffail
Christina Marshall

Enclosures



{A0533700.1 )



           ANDERSON & KREIGER LLP   I   50 MILK STREET, 21st FLOOR, BOSTON, MA 02109   I   617.621.6500
         Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 5 of 187




December 20, 2018
Page2


Ee:·     Judith Scolnick, Esq.
         Donald Broggi, Esq.
         Joseph Cleemann, Esq.
         Sean Masson, Esq.
         Christine Park
         Arthur Kreiger, Esq.




   {A0533700.1 }
-          Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 6 of 187


          (TO PT,ATNTTFF'S ATTORNEY: Please Circle Typ~ of Action involved:                                                                      TORT ~               MOTOR VEHICLE TORT. -
                                  CONTR:.\.C~- - EQUITABLE REURF                                                                                 OTf:lRR.)



                             COMMONWEALTH OF MASSACHUSETTS
     F$SF.X,ss.                                                                                                                                                               SUPERIOR Cornrr
                                                                                                                                                                              CIVJLACTION
                                                                                                                                                                              No.1877CV01769D
                             T.Oll.n of Lynnf:i.elrl                                                                                                                                     . .
                          ......... , .............. ,............................ ,............ ,................................................................................... , l"l~1nliff(li)

                                                                                                          v.
                             Purdue ~LP .lhing Buo~
                             as Purdue Ihlaware Li.mi.tee) 'ParL.nership et al •
                          .................................................................................................................................................. , Dcfc.nclant(s)


                                                                                            SUMMONS
     To the apuw n~m~ D.efemlant: AnErisource Ilergcn Drug Cbr.por.ation

            You arc hereby summoned and required to serve upon Judith S. Scoln.lck, &.utt &Scott Attorney§: at iaw µ.F

     plaintiff's nttomey, whqse address is 2'.:0 Park Avenue, 17th Floor. New Yotk, NY 10169                                                                                              ,. au answer to the

     complaint whieh is berewit;h served upon you, within 20 days filler 11crvicc of I.his summons upon you, exclusive of the

     qay of ~ervice. If you fail to do so, judgment by def~ult will be taken against you for the .relief di::mamled in the

     complaint. You are a1su ret\uired to file your answer to the complaint in the office Qf the Clerk QI' this court al

    43 Appleton Way' lawrence, MA 01841 either b~fore .service upon plaintiff's attorney or within a reasonable time thereafter.

             Unless otbecwise provi<lw by Ruli; 13 (a), your answer must state as a counterclaim any claim which you may
     have against lhe plaintiff which arises out of the transaction or occurrence that is the subject matter of the plaintiff's
            or
     cl~ you will thereafter be barredfrommaking such claim in any otller action.




                                                          WIT.:'IBSS, Judith.Fabricant, Esquire, at SaJ.em, the
                                                          day of                         , in lhe year of our Lord two thousand




                                                                                                            ~~                                                                                  Cll:rk


     NOTES:
     I. TI1i111minrr1111ii; fa issued p1mm11nt to Rule~ of the Massachusetts Rules Qf Civil P.rQcedur~.
     2. When more than one .defendant is involved, the naml!S of u1l <li::ft:mlunts Hhuultl appear in I.he captinn. Tf ~ soparate s11mmons is used for each
     defend~nt, e11eh should l>e a~dr~a~oo l\J· llrc p_urlicular dcfcmbmt.
           Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 7 of 187
..


                              PROOU' 0.lt S.ERVICE 01~ l1R0CE$S


    Thereby certify and return that on                                , 20 ,.l Setved. a copy of
the within summons, together with a copy of the complaint in tltls action, liport the within-named
def~ndant:,.:ih thefollowingtnartiicr·(scc Mass. R. Civ:P. (d) (1-5):        ·




Dated·:                    ,20

N.B.      TO PROCESS SERVER;-
          PLEASE PLACEJ)8'ffi YOUMAKR SRR,VICf, ON DRFENDANTIN
          THIS BOX ON THE ORIGINAL.ANDON COPY SERVED QNDEFENDANT.



                                                I                                ,20
                             Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 8 of 187
                                                                  DOCKET NUMBER
               CIVIL TRACKING ORDER
                     (STANDING ORDER 1- 88)                       1877CV01769
                                                                                                     Trial Court of Massachusetts
                                                                                                     The Superior Court                                      @
CASE NAME;
                                                                                                         Thomas H. Driscoll, Jr .. Clerk of Courts
       Town Of Lynnfield vs. Purdue Pharma LP Doing Business as Purdue
       Pharma Delaware Limited Partnership et al
 To: Amerisource Bergen Drug Corporation                                                            COURT NAME & AD DRESS
                                                                                                     Essex County Superior Court - Lawrence
                                                                                                     43 Appleton Way
        I
                                                                                                     Lawrence, MA 01841




                                                           TRACKING ORDER - F - Fast Track
                     You are hereby notified that this case is on the track referenced above as per Superior Court Standing
     Order 1-88. The order requires that the various stages of litigation described below must be completed not later
     than the deadlines indicated.


                      STAGES OF LITIGATION                                                                  DEADLINE


                                                                                        SERVED BY                   FILED BY                   HEARD BY
                                                                                       ----

      Service of process made and return filed with the Court                                                       03/04/2019
                                                                                  I
                                                                                  I
      Response to the complaint filed (also see MRCP 12)                          I                                 04/02/2019

      All motions under MRCP 12, 19, and 20                                               04/02/2019                05/02/2019                 06/03/2019

      All motions under MRCP 15                                                           04/02/2019                05/02/2019                 06/03/2019

      All discovery requests and depositions served and non-expert
                                                                                          09/30/2019
      depositions completed                                                                                     I         --

      All motions under MRCP 56                                                           10/29/2019                11/29/2019
                                                                                                   --·               --        ---   .          ----· -

      Final pre-trial conference held and/or firm trial date set                              ..                                               03/27/2020
                                                                                  ·'


      Case shall be resolved and judgment shall issue by                                                                                     12/02/2020




   The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
   Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
   This case is assigned to




 DATE ISSUED                             ASSISTANT CLERK                                                                             PHONE

      1210612018                            Melissa Lewandowski                                                                          (978)242-1900

Oate!Tlme Printed: 12-06-2018 09:49:42                                                                                                                    SCV0261 081201 B
       ·'                              Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 9 of 187
)
                                                                                                      DOCKET NUMBF.R                                                           Trial Court of Massachusetts
              CIVIL ACTION COVER SHEET
                                                                                                                                                                               The Superior Court
     PLAINTIFF(6):                Town of Lynnfield                                                                                                                    COUNTY
                                                                                                                                                                                        Essex
     ADDRESS:                     55 Summer Slreel, Lynnfie:d, MA 01940

     Attorney: Judith s. Scolnlck, Soot! & Seel! Attomsys al Law LLP                                                                   DEFENDANT(S):                Purdue Pharma LP. d.'b/a Purdue Pllarma (Delavrare)

     230 Part Avenue, 17th Floor, l\ew "ork, NY 10189 (212) 223-6444                                                                   Lim t"u P-ao 111.,f;;l'lfl, et el. (see attached List of Dmndenls}

     ATTORNEY:                    .IV1hur P. Kreiger and Chrisllna s. Marshall, Anderson & Kreiger LLP

     ADDRESS:                     50 Milk Slree~ 21st Floor, Boston, MA 071nA (1117) ll?t-llfio10




     eeo:     Judill1S. Scolnlck (BB0#449100); Ar1hur P. Krelge· (B&O #297870); and

     BBO:                         Chrlsllna S. Marshall (ODO 1100il:l40)

                                                                              TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)

                   CODE NO.                                      TYPE OF ACTION (specify)                                                             TRACK                            HAS A JURY CLAIM BEEN MADE?
                 699                                      Publlc Nuisance                                                                             F                                [!)YES           NO          D
     *If "Other• ploaso describe:

                                                                                  STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

    The folbwing is a full, Itemized and detailed statement ot t~e tacts on which the undersigned plainlllf or plaintiff counsel relies to determine money damages. For
    this furm, disregard double or treble damag() claimG; indlcalo single d.tlmsges only.
                                                                                                                      TORT CLAIMS
                                                                                                          (ettech additional shoots as nccossory)

    A. Documented medh;al expenses to date:
                    1. Total hospital expenses.................................................................................................................................................................                     $
                    2. Total doclor expenses...................................................................................................................................................................                     $
                    3. Total chiropractic expenses...........................................................................................................................................................                       $
                    4. Total physical therapy expense; ..................................................................................................................................................                           $
                    5. Total other expenses (describe below) ......................................:...................................................................................................                             $
                                                                                                                                                                                          Subtotal (A):                             $

    B. Documented lost wages and oompensation to date ......................................................................................................................................                                        $
    c. Documented pr<;iperty damages to dated ................... ..... .... ... ...•.•• ................ ......... ....... ...... ..•. ..... ................................... .... .. .... ... ................                 $

    ~: ~:~=~~:~~~ ~~:~~:::~ ~!~~~:: ~~.~:~.~~~.~'.~~~.~:.~~~.~~••:·::::.::·::.·.::-.·.:·:::.::·:.:-.·...·.·.:·.·.·...·:.:·::.'.'.'.':.·.~:::.·:.:·:.·.::·.:::·:.:·:::.:·:::::.:·:::.:·:::.:·::::.:·:::.~.·.·::.·::...............
                                                                1
                                                                                                                                                                                                                                    ~     10.000,000
    F. Other documented items of damages (describe l:elow) .................................................................................................................................                                        $


    G. Brieny describe plafntitfs injur~, including the nature an~ extent of injury:
    Municipal expenditures and oth11r damages resulllng from opioid epidemic.
                                                                                                                                                                                                                TOTAL (A-F):$           iQ1OCQ,000

                                                                                                                  CONTRACT CLAIMS
                                                                                                    (attaci'l additional sheets as necess11ry)

    Provide a detalled description of clalms(s):
                                                                                                                                                                                                                       TOTAL:$



     Signature of Attorney/Pro Se Plaintiff: X                                                                                                                                                                             Date:    12/5/lft
    RELATED ACTIONS: Please provide the c                                                                          name, and county of any related actions pendino in thA S11pArinr Court.



                                                                                    CERTIFICATION PURSUANT TO SJC RULE 1 :18
     I hereby certify that I havP. comp.ied with requirements of Rule 5 of the Sup·eme Judicial Ccurt Uniform Rules on Dispute Resolution (SJC
    .Rule 1: 18) requiring that 1provide my clients with Information about court-connected dispute resolution services and discuss with them the
    ,advantages and disadvantages ot the                                var?e
                                                      methods o~isp t resolution.

    Signature of Attorney of Record; X                                       4n ./ ~,,                                                                                                                                     Date:    rz/3/J'i?
        Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 10 of 187
,I


                                          LIST OF DEFENDANTS
         Town ofLymzflcld v. Purdue Pharma L.P. d/h/a Punlue Pharma (Deiaware) Limited Partnership, et tr.I.

     PURDUE PHARMA L.P. dfb!n PURDUE PHARMA (DELAWARE) LllvIITED
     PARTNTIRSilJP;

     PL"RDUE PIIARMA INC.;

     TIIE PURDUE FREDERICK COMPANY, INC.;

     TEVA PHARMACEUTICALS us~ INC.;

     CEPHALON, INC.;

     COLLEGIDM PHARMACEUTICAL, lNC.;

     JOHNSON & JOHNSON;

     JANSSEN PHARMACEUTICALS, INC.;

     ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC. n/k/a JANSSEN
     PHARMACEUTICALS, INC.;

     ENDO HEALTH SOLUTIONS INC.;

     ENDO PHARMACEUTICALS, INC.;

     ALLERGAN PLC f/k/n ACTAVIS PLC;

     ACTAVIS, INC. flk/a WATSON PHARMACEUTICALS, INC.;

     WATSON LABORATORIES, INC.;

     ACTAVIS LLC;

     ACTAVIS PHARMA, INC. flk/a WATSON PHARMA, INC.;

     MALLINCKRODT PLC;

     MALLJNCKRODT LLC;

     INSYS THERAPEUTICS, JNC.

     MCKESSON CORPORATION;

     CARDINAL HEALTH, INC.;

     AMERISO'CRCE BERGEN DRUG CORPORATION;
                                                                                                               1[
     JOHN KAPOOR;

     RICHARD SACKLER;
                                                                                                               I
                                                                                                               r
                                                                                                               r
                                                                                                               1


                                                                                                               I
                                                                                                               ~

                                                                                                               ~'
   Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 11 of 187


                                    LIST OF DEFENDANTS
    Town ofLynnfield v, Purdue Pharma L.P. dlbla Purdue Pharma (Delaware) Limited Partnership, et al.

THERESA SACKLER;

KATHE SACKLER;

JONATHAN SACKLBR;

MORTll'v:IBR D.A. SACKLBR;

BEVERLY SACKLER;

DAVID SACKLER; and

ILENE SACKLER LEFCOURT.
    Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 12 of 187



                   "
                  COMMONWEALTH OF MASSACHUSETTS/

Essex, ss.                                         Superior Court Department
                                                   Civil Action No. - - -

TOWN OF LYNNFIELD,
                        Plaintiff,
        v.
PURDUE PHARMA L.P. d/b/a PURDUE PHARMA
 (DELAWARE) LIMITED PAR'INERSHIP; PURDUE
PHARMA INC.; THE PURDUE FREDERICK COMPANY,
INC.; TEVA PHARMACEUTICALS USA, INC.;
CEPHALON, INC.; COLLEGIUM PHARMACEUTICAL,
INC.; JOHNSON & JOHNSON; JANSSEN
PHARMACEUTICALS, INC.; ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.; ENDO HEALTH
SOLUTIONS INC.; ENDO PHARMACEUTICALS, INC.;
ALLERGAN PLC f/k/a ACTAVIS PLC; ACTAVIS, INC.
f/k/a WATSON PHARMACEUTICALS, INC.; WATSON
LABORATORIES, INC.; ACTAVIS LLC; ACTAVIS
PHARMA, INC. f/k/a WATSON PHARMA, INC.;
MALLINCKRODT PLC; MALLINCKRODT LLC; and
INSYS THERAPEUTICS, INC.,
                       Manufacturer Defendants,
        - and-                                                              rn

MCKESSON CORPORATION; CARDINAL HEALTH,
INC.; and AMERISOURCE BERGEN DRUG
                                                                 -
                                                                 ~
                                                                 co
                                                                 ~
                                                                            CJ>
                                                                            CJ>
                                                                            rn
                                                                            ><
                                                                            CJ)
                                                                 ('"')       c"'Tl
CORPORATION,                                                                 -o-
                                                                  w'         ,.,,r
                                                                             ;orrl
                       Distributor Defendants,                               (50
                                                                  1J         :::0
                                                                             Cl
        - and-                                                     '-!}       0
                                                                              c::
                                                                   ~          ;;o
                                                                                 -I
JOHN KAPOOR, RICHARD SACKLER, THERESA                              .....I
SACKLER, KATHE SACKLER, JONATHAN SACKLER,
MORTIMER D.A. SACKLER, BEVERLY SACKLER,
DAVID SACKLER, and ILENE SACKLER LEFCOURT,
                       Individual Defendants.


                  COMPLAINT AND JURY TRIAL DEMAND
       Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 13 of 187




                                                  TABLE OF CONTENTS

I.      PRELIMINARY STATEMENT ......................................................................................... 1

II.     JURISDICTION AND VENUE ........................................................................................ 16

III.    PARTIES ........................................................................................................................... 16

        A.         Plaintiff .................................................................................................................. 16

        B.         Defendants ............................................................................................................. 17

IV.     FACTUAL ALLEGATIONS ............................................................................................ 30

        A.         The Scientific Basis for Pain-Relieving and Addictive Properties of Opioids ...... 30

                   1.         Similarity Between Prescription Opioids and Heroin ................................ 30

                   2.         Biology of Why a Person with a Prescription Opioid Addiction
                              Frequently Tums to Street Drugs ............................................................... 35
                                                          '
                   3.         Biology of Why a Person with a Prescription Opioid Addiction
                              Frequently Tums to Crime ......................................................................... 38

        B.        Lack of Evidence that Long-Term Opioid Use Was a Valid Pain Treatment ....... 39

                  C.          Campaign of Misinformation and Unlawful Conduct by Manufacturer
                              Defendants ................................................................................................. 40

                   1.         Summary of Manufacturer Defendants' Disinformation Campaign ........ .40

                  2.          False Messaging ......................................................................................... 42

                              a.         Drug Companies Must Deal Honestly with Patients, Consumers,
                                         and Governmental Payors .............................................................. 42

                              b.         Falsehood: No Upper Limit on Amount ofOpioids to
                                         Consumer ....................................................................................... 45

                              c.         Falsehood: Opioids Are the Best Solution .................................... .49

                              d.         Falsehood: The Promise of a Pain-Free Life and Vigorous
                                         Existence ........................................................................................ 51

                             e.          Falsehood: Tapering Is an Effective Way to Manage Any
                                         Withdrawal. .................................................................................... 52

                              f.         Falsehood: Pseudoaddiction ........................................................... 53

                  3.         Means of Disinformation ........................................................................... 55
Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 14 of 187



                  a.         Unsupported Research ................................................................... 57

                  b.         Key Opinion Leaders ..................................................................... 61

                  c.         Continuing Medical Education ...................................................... 64

                  d.         Treatment Guidelines ..................................................................... 66

                  e.         Front Groups and Unbranded Advertising ..................................... 70

                  f.         Defendants Inappropriately Used Their Sales Force and "Speakers
                             Bureaus" to Unfairly and Deceptively Promote Use of
                             Their Drugs .................................................................................... 76

                 g.          Direct-to-Consumer Marketing ...................................................... 81

       4.        Purdue-Specific Misrepresentation: The 12-Hour Dosing Lie .................. 86

       5.        Insys-Specific Misrepresentation ............................................................... 89

       6.        Actavis-Specific Misrepresentation ........................................................... 91

       7.        The Sackler Family Defendants Control And Direct Purdue's
                 Misconduct. ................................................................................................ 92

       8.        Guilty Pleas and Prior Attorney General Settlements with Certain
                 Defendants in Connection with Improper Opioid Marketing .................... 93

                 a.         Purdue's 2007 Guilty Plea for OxyContin Marketing
                            Misrepresentations ......................................................................... 93

                 b.         Cephalon Enters a Criminal Plea for Off-Label Marketing
                            of Actiq .......................................................................................... 94

                 c.         Purdue's 2015 Settlement with the New York Attorney
                            General ........................................................................................... 96

                 d.         Endo's 2016 Settlement with the New York Attorney
                            General ........................................................................................... 97

                 e.         Mallinckrodt's 2017 Settlement with the DEA and U.S.
                            Attorneys ........................................................................................ 99

      9.         Summary of Manufacturer Defendants' Unlawful Marketing
                 Claims and Practices ................................................................................ 101

 D.   Unlawful Conduct of Distributor Defendants ...................................................... 123

 E.   Defendants Are Estopped from Asserting Statute of Limitations or Laches
      Defenses ............................................................................................................... 130


                                                       11
       Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 15 of 187




                  I.         The Manufacturer Defendants Fraudulently Concealed Their
                             Misconduct. .............................................................................................. 130

                  2.         Distributor Defendants Concealed Their Violations of State
                             Statutory and Common Law as Well as Federal Law .............................. 132

                  3.        The Statute of Limitations and Laches Doctrine Do Not Apply
                            Here .......................................................................................................... 134

        F.        Damages to the Town of Lynnfield ..................................................................... 135

V.      CAUSES OF ACTION .................................................................................................... 155

VI.     PRAYER FOR RELIEF .................................................................................................. 171

VII.    JURY DEMAND ......................... ~ .................................................................................. 172




                                                                  iii
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 16 of 187



                                         COMPLAINT

       Plaintiff Town of Lynnfield alleges as follows:

I.     PRELIMINARY STATEMENT

        1.      Many communities in the United States, including the Town of Lynnfield,

Massachusetts (referred to herein as "Plaintiff," "Lynnfield," "Town," or "Town of Lynnfield"),

are currently experiencing a stark increase in the number of residents who have become addicted

to prescription opioids and heroin, and a stark increase in opioid overdoses. Prescription opioids

are now known to be the "gateway" drug to heroin; approximately 80% of current heroin users

got their start with prescription opioids. 1 Unlike any other epidemic, the opioid epidemic is not

natural, nor typical, but largely man-made. It has been created, fueled, and continues to expand

by the persistent unlawful conduct of the defendant pharmaceutical manufacturers

("Manufacturer     Defendants")   and   pharmaceutical    wholesale    distributors     ("Distributor

Defendants").

       2.       A pharmaceutical manufacturer should never place its desire for profits above the

health and well-being of its customers. Drug manufacturers have a legal duty to ensure that their

products are accompanied by full and accurate instructions and warnings to guide prescribing

doctors and other healthcare providers in making treatment decisions.                 Pharmaceutical

manufacturers have legal duties to tell the truth when marketing their drugs and to ensure that

their marketing claims are supported by science and medical evidence.          A pharmaceutical

distributor of controlled substances has a legal duty to conduct its business lawfully, carefully,

and in a manner that does not irresponsibly and unreasonably saturate a community with opioids.


        Prescription Opioids and Heroin: Prescription Opioid Use is a Risk Factor for Heroin
Use, NAT'L INST. ON DRUG ABUSE, https://www.drugabuse.gov/publications/research-
reports/relationship-betsween-prescription-drug-heroin-abuse/prescription-opioid-use-risk-
factor-heroin-use.


                                                1
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 17 of 187




Executives of a pharmaceutical company, such as Individual Defendant (defined below), have a

legal obligation to ensure that their company conducts itself in a manner compliant with the law

that is designed to protect rather than harm patients. Defendants broke these simple rules.

       3.      Manufacturer Defendants (collectively consisting of Defendants Purdue Pharma

L.P. d/b/a Purdue Pharma (Delaware) Limited Partnership; Purdue Pharma Inc.; The Purdue

Frederick Company, Inc.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Collegium

Pharmaceuticals, Inc.; Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen

Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Endo Health Solutions Inc.; Endo

Pharmaceuticals, Inc.; Allergan plc f/k/a Actavis plc; Actavis, Inc. f/k/a Watson Pharmaceuticals,

Inc.; Watson Laboratories, Inc.; Actavis LLC; Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.;

Mallinckrodt PLC; Mallinckrodt LLC; and Insys Therapeutics, Inc.) knew that opioids were

effective treatments for short-term use, such as post-surgical and trauma-related pain, and for

end-of-life care. They also knew, or reasonably should have known, that prescription opioids

were addictive and subject to abuse, particularly when used over a prolonged period of time, and

should be used, if at all, as a last resort. Defendants 2 also knew, or reasonably should have

known, that with prolonged use, the effectiveness of opioids decreases, requiring dosage

increases to reduce pain, thereby increasing the risk of significant side effects and addiction.

Defendants also knew that there were no clinical trial results in existence that showed that

opioids were safe for long-term treatment of chronic pain, although they falsely represented that

the safety of such drugs for long-term use had been authoritatively established.

       4.      Prior to the mid-1990s, medical orthodoxy rejected the use of opioids as an

accepted modality for the long-term treatment for chronic pain.        The U.S. Food and Drug


2
        "Defendants" collectively include Manufacturer Defendants, Distributor Defendants
(further defined below), and the Individual Defendants.


                                                2
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 18 of 187




Administration ("FDA") has expressly recognized that there have been no long-term studies

demonstrating the safety and efficacy of opioids for long-term use. 3

        5.      In order to expand their market for opioids and realize blockbuster profits,

Manufacturer Defendants needed to create a fundamental change in medical orthodoxy and

public perception that would make opioids permissible and even the preferred treatment

modality, not just for acute and palliative care, but also for long-term treatment of everyday

aches and pains, like lower back pain, arthritis, headaches, and sports injuries.

        6.      Since the mid-1990s, the Manufacturer Defendants, led by Purdue (defined

below), have engaged in a scheme to boost sales for their prescription opioid products by

upending medical orthodoxy and popular belief regarding the safety and efficacy of long-term

opiate use. Defendants accomplished this reversal by falsely exaggerating the safety of opioid

use and, recklessly and negligently, and with wanton disregard for the public health, denying or

trivializing the risk of addiction.

        7.      In furtherance of their scheme, each Manufacturer Defendant expended millions

of dollars and used the following unethical and unlawful methods to disseminate misinformation

regarding the safety and efficacy of long-term opioid use for pain management treatment,

including:

                (a)     paying off doctors, known as Key Opinion Leaders ("KOLs"), to give

        speeches and write misleading studies advocating the advantages of prescription opioids

       and present deceptive continuing medical education programs ("CMEs") promulgating




3
       Janet Woodcock, FDAICDER Response to Physicians for Responsible Opioid
Prescribing - Partial Petition Approval and Denial, REGULATIONS.GOV (Sept. 10, 2013),
https://www.regulations.gov/document?D=FDA-2012-P-0818-0793.


                                                 3
Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 19 of 187



 the message to fellow physicians that opioids were a risk-free, safe, and the most

 effective treatment modality for most, if not all, types of pain;

        (b)     promoting the      use   of opioids     for chronic pam through       sales

 representatives, also called "detailers," whose jobs involved visiting individual

 physicians and their staff in their offices and setting up small group speaker programs.

 By establishing close relationships with doctors, the sales representatives were able to

 disseminate their misrepresentations in targeted one-on-one settings that allowed them to

 address and dispel individual prescribers' reservations about prescribing opioids for

 chronic pain. Representatives were trained on techniques to build these relationships,

 with Manufacturer Defendant Actavis (defined below) even rolling out an "Own the

 Nurse" kit as a "door opener" to time with doctors. The Massachusetts Attorney General

 produced a document, attached as Exhibit A to its Complaint against Purdue (the "June

 12, 2018 Mass AG Complaint"), showing that sales representatives from just one

 Manufacturing Defendant, Purdue, met with Massachusetts prescribers and pharmacists

 more than 150,000 times between May 15, 2007 and December 22, 2017. Using the

 sales representatives as "foot soldiers" in the misinformation campaign, the Manufacturer

 Defendants were able to address individual prescribers' concerns about prescribing

 opioids for chronic pain and push higher doses of the opioids, thereby driving up revenue.

        (c)     twisting scientific literature; most notably, transforming a five-sentence

 letter written to the NEW ENGLAND JOURNAL OF MEDICINE in 1980 by Doctor Hershel

 Jick and his graduate assistant, Jane Porter (the "Porter/Jick Letter"), regarding the

 relative safety of short-term opioid use by patients in a medical setting, into a false




                                           4
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 20 of 187



        assertion (cited more than 900 times) that long-term opioid use in a non-medical setting

        has been proven to be "safe" and non-addictive;

               (d)     infiltrating medical societies and CMEs with the false information that

        chronic pain could and should be safely treated with prescription opioids;

               (e)     using non-branded advertisements (that promote opioids generally, rather

       than any particular brand), which advertisements are not regulated by the FDA, to falsely

       promise relief from pain with no harmful side-effects from opioids;

               (f)    providing front groups with tens of millions of dollars and giving them

       official-sounding names, such as "American Pain Foundation," to disseminate the

       falsehood that addiction is a very minor and easily handled risk of prescription opioids;

       and

               (g)    influencing consumers and the lay public through magazine articles,

       newspaper stories, TV programs, etc., featuring KOLs and front groups regarding the

       falsely described advantages of opioids for chronic pain, with the specific intention and

       effect of recruiting patients to demand opioids from their treating physicians.

       8.      Defendants' actions are not permitted or excused by the fact that the FDA did not

require that their products' labels specifically exclude the use of opioids for chronic pain.

Accurate content on a label of a pharmaceutical product is squarely the responsibility of the

manufacturer. The FDA's approval of their drugs for narrowly defined applications did not

entitle Defendants to misrepresent the risks, benefits, or superiority of opioids. In fact, unlike

any other prescription drugs that may have been marketed unlawfully in the past, opioids are

highly addictive controlled substances. Thus, Manufacturer Defendants deceptively engaged -

and in many instances profoundly harmed - a patient base that by definition was not able,




                                                5
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 21 of 187



biologically, to tum away from the drugs. These drugs would never have been'prescribed in the

first place, but for the Manufacturer Defendants' unlawful scheme.

        9.     Defendants' causal role is also not broken by the involvement of legitimate

doctors writing opioid prescriptions for their patients. Defendants' ubiquitous marketing efforts

and their deceptive messages tainted virtually every information source doctors could rely on and

prevented these doctors from making informed treatment decisions. Defendants even infiltrated

CME courses, which were attended by physicians who reasonably expect the information they

receive from the presenters of the CMEs to provide fair and accurate reporting of the most

current pain management practices.      The CME courses are given with the expectation that

physicians, including general practice doctors, can rely on the information presented.

Unbeknown to the attendees of the CMEs, much of the curricula were corrupted by Defendants'

influence: among other things, the CME presentations exaggerated the benefits and minimized

the risks of opioids, while exaggerating the risks and minimizing the benefits of other pain

treatment modalities.    Defendants targeted not only pain specialists, but also primary care

physicians, nurse practitioners, physician assistants, and other non-pain specialists, who were

even less likely to be able to assess the companies' misleading statements.

        10.    To the huge detriment of the public health of Americans, Massachusetts residents,

and residents of the Town of Lynnfield, the scheme of the Manufacturer Defendants (which was

well-funded, well-organized, and pervasive) was extremely successful. In just a few years, the

Manufacturer Defendants managed to jettison decades of well-established and sound medical

orthodoxy holding that prescription opioids are far too addictive and potentially debilitating to be

used to treat chronic pain. Manufacturer Defendants individually, and working together through

their front groups and KOLs, persuaded doctors, patients, and even hospitals that what they had




                                                 6
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 22 of 187




long known - that opioids are addictive drugs, unsafe in most circumstances for long-term use -

was no longer true, and that the opposite, that the compassionate treatment of pain required

opioids, the most superior pain management protocol, was the new truth.

        11.    For example, the Manufacturer Defendants, acting through one of their front

groups, the American Pain Society, successfully introduced "Pain as the Fifth Vital Sign" factor,

which, along with respiration rate, body temperature, blood pressure, and pulse rate, is now

considered to be a "vital sign" upon which doctors and emergency room personnel assess

patients. 4 The Pain as a Fifth Vital Sign campaign was adopted by the Veterans Administration

and the Joint Commission (responsible for accreditation of hospitals), both of whom had

extensive financial relationships with Purdue at the time of the roll-out of the campaign.

       12.     The profits of the Manufacturer Defendants skyrocketed.          Opioid sales have

steadily risen, from $3.8 billion in 2000 to $8 billion in 2010 to $9.6 billion in 2015. Purdue has

earned more than $35 billion in opioid profits since 1996, including more than $3 billion in 2015

(from $800 million in 2006). Purdue's OxyContin sales rose from $45 million in 1996 to $3.1

billion in 2010. Endo Pharmaceuticals has gained a tremendous amount ofrevenue from opioid

sales as well, reaping over $1 billion from Opana ER alone in 2010 and again in 2013.

       13.     The sales push for greater volume of prescription writing by Manufacturer

Defendants came at a lethal cost. The Massachusetts Department of Health has revealed that a

patient who receives three months of prescribed opioids is 30 times more likely to overdose and

die than the general population. A patient who stays on prescription opioids for 6-11 months is

4
         See Natalia E. Morone, M.D. & Deborah K. Weiner, M.D., Pain as the 5th Vital Sign:
Exposing the Vital Need for Pain Education, 35 Clinical Therapeutics 1728, 1729 (2013). In
2016, the American Medical Association recommended removing pain as the fifth vital sign. See
Joyce Frieden, Remove Pain as 5th Vital Sign, AMA. Urged, MEDPAGE TODAY (June 13, 2016),
https://www.medpagetoday.com/meetingcoverage/ama/58486 ("'Just as we now know earth [is]
not flat, we know that pain is not a vital sign."').


                                                7
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 23 of 187




46 times more likely to die. Devastatingly, a patient who stays on prescription opioids for a year

is 51 times more likely to die. The three Distributor Defendants (collectively consisting of

Defendants McKesson Corporation, Cardinal Health, Inc., and AmerisourceBergen Drug

Corporation) dominate 85-90% of the market share of prescription opioid distribution in the

United States. 5

        14.        Massachusetts General Laws ("Mass. Gen. Laws") ch. 94C, §12(a) and 105 CMR

700 and the 1970 Controlled Substances Act ("CSA"), 21 U.S.C. §§801, 821-30, require

wholesale distributors of "controlled substances" (all the prescription opioids involved in the

opioid epidemic and listed in Tables 1-9, infra, are either Schedule II or III controlled

substances), to register with the U.S. Drug Enforcement Administration ("DEA") and the

Massachusetts Commission of Public Health, in order to be approved as a vendor of controlled

substances.

        15.    In order to get and retain the coveted registration (without which a wholesale

distributor cannot lawfully sell any prescription opioids in the United States), the wholesale

distributor has a statutory duty, that mirrors its common law duty, to conduct its business of

distributing dangerous drugs in a reasonable and safe manner. Included among these obligations

are the duties "to report to [the] DEA suspicious orders for controlled substances and to take

other precautions to ensure that those medications would not be diverted into illegal channels."

Masters Pharm., Inc. v. DEA, 861 F.3d 206, 211-12 (D.C. Cir. 2017); 21 C.F.R. §1301.77.

Mass. Gen. Laws ch. 94C, § 12(a)(2) requires the wholesale distributor of prescription drugs to

"operate in compliance with applicable federal, state and local laws."


5
       Adam J. Fein, Ph.D., 2016 A1DM Market Leaders/Top Pharmaceutical Distributors,
MDM, https://www.mdm.com/2016-top-pharmaceuticals-distributors (last visited Nov. 29,
2018).


                                                8
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 24 of 187



        16.     Each ·Distributor Defendant utterly failed to discharge its statutory obligations

under Mass. Gen. Laws ch. 94C, § 12(a) and 105 CMR 700.006(A) to maintain and monitor a

closed chain of distribution and detect, report, inspect, and halt suspicious orders, so as to

prevent the misuse or black market diversion of con,trolled substances, as required under state

and federal law. The direct and foreseeable result of the Distributor Defendants' unlawful

conduct is that many communities, including the Town of Lynnfield, have been flooded with an

excess supply of pharmaceutical opioids.

        17.     Each Distributor Defendant has been investigated and fined by the DEA for

failing to:

                (a)     operate its mandatory internal oversight system in good faith;

                (b)     report suspicious orders to the DEA; and

                (c)     halt the shipment of "suspicious orders for controlled substances" when

        they were discovered.

        18.     McKesson Corporation, the largest wholesale distributor in the United States,

agreed on January 17, 2017 to pay a $150 million fine to the U.S. Department of Justice ("DOJ")

for its violations of the CSA. 6

        19.     In late December 2016, Cardinal Health, Inc. agreed to a $34 million fine to

"resolve allegations that [it] failed to report to the DEA suspicious orders of Class II [powerful

narcotics] by pharmacies located in Central Florida and Maryland. " 7          This is the second



6
       See News Release, US DOJ Office of Public Affairs, McKesson Agrees to Pay Record
$150 Million Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs (Jan.
17, 2017) (available at https://www.justice.gov/opa/pr/mckesson-agrees-pay-record-l 50-million-
settlement-failure-report-suspicious-orders).
7     See News Release, US Attorney's Office of the Middle District of Florida, United States
Reaches $34 Million Settlement With Cardinal Health For Civil Penalties Under The Controlled


                                                 9
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 25 of 187



settlement in less than a decade in which Cardinal Health, Inc. has agreed to allegations by the

federal government that it failed to report suspicious opioid orders.

       20. ' Cardinal Health, Inc. settled a lawsuit initiated by the State of West Virginia for

$20 million, which alleged violations of the CSA that are similar to its violations in the

Commonwealth of Massachusetts. See State of W Va. v. AmerisourceBergen Drug Corp., No.

12-C-141 (W. Va. Cir. Ct., Boone Cty.). AmerisourceBergen Drug Corporation also agreed to

pay West Virginia $16 million for settlement of the same litigation. See id.

       21.     The explosion in opioid use and abuse, along with the corresponding explosion in

profits for the Defendants, was not due to a medical breakthrough in pain treatment. Instead, it

was due, in substantial part - as the National Institutes of Health ("NIH") recognizes - to the

"aggressive marketing" of Defendants. The NIH stated:

       Several factors are likely to have contributed to the severity of the current
       prescription drug abuse problem. They include drastic increases in the number of
       prescriptions written and dispensed, greater social acceptability for using
       medications for different purposes, and aggressive marketing by pharmaceutical
       companies. 8

       22.     Over the past two decades, as the sales of opioids increased, so too did deaths and

hospitalizations caused by opioids. 9

       23.     Starting in or about 1996 - coinciding with a rapid increase in prescription opioid

use for medical purposes, as more fully set forth infra - the United States has experienced an


Substances Act (Dec. 23, 2016) (available at https://www.justice.gov/usao-mdfl/pr/united-states-
reaches-34-million-settlement-cardinal-health-civil-penalties-under).
8       America's Addiction to Opioids: Heroin and Prescription Drug Abuse: Hearing Before
the U.S. S. Caucus on Int'!. Narcotics Control, I 13th Cong. 2 (2014) (testimony of Nora D.
Volkow, M.D., Director, National Institute on Drug Abuse), available at
https://www.drugcaucus.senate.gov/sites/default/filesNolkow%20Testimony.pdf.
9       Andrew Kolodny, et al., The Prescription Opioid and Heroin Crisis: A Public Health
Approach to an Epidemic of Addiction, 36 ANNU. REv. PUB. HEALTH 559 (2015), available at
http://www.annualreviews.org/doi/pdf/10.1146/annurev-publhealth-031914-122957.


                                                10
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 26 of 187



opioid epidemic that has been characterized as the worst drug epidemic in its history.            An

epidemic is defined as a sharp increase in the prevalence of a disease (or diseases) within a

discreet peri?d of time. 10 The principal disease associated with the opioid epidemic is opioid

addiction, sometimes referred to as "opioid use disorder" or "opioid abuse or dependence."

        24.    The 2016 Guidelines issued by the U.S. Centers for Disease Control and

Prevention ("CDC"), Guideline for Prescribing Opioids for Chronic Pain (the "2016 CDC

Guidelines"), is a peer-reviewed guideline that is based on scientific evidence. It has defined

"opioid addiction," "opioid use disorder," and "opioid abuse or dependence" as a "problematic

pattern of opioid use leading to clinically significant impairment or distress ... manifested by

specific criteria such as unsuccessful efforts to cut down or control use and use resulting in social

problems and a failure to fulfill major role obligations at work, school, or home." 11

       25.     Opioid addiction, like other forms of addiction, is a chronic medical condition. It

is treatable, but not curable. Unfortunately, for a variety of reasons, including a shortage of and

limitations on resources, the presence of shame and stigma, and the presence of barriers to

treatment, only a small percentage of patients who need treatment actually receive the right types

of treatment and levels of care, in the right settings, for the right lengths of time. In the absence


IO      U.S. DEP'T OF HEALTH AND HUMAN SERVS., CTRS. FOR DISEASE CONTROL AND
PREVENTION, PRINCIPLES OF EPIDEMIOLOGY IN PUBLIC HEALTH PRACTICE, AN INTRODUCTION TO
APPLIED EPIDEMIOLOGY AND BIOSTATISTICS, 1-72 (3d ed. 2012), available at
https://www.cdc.gov/ophss/csels/dsepd/ss1978/ss1978.pdf.
11
        Deborah Dowell, M.D., et al., CDC Guideline for Prescribing Opioids for Chronic Pain
- United States, 2016, 65 MORBIDITY AND MORTALITY WKLY. REP. 1, 2 (2016). The current
diagnostic manual used by most behavioral health professionals, DSM-V, uses the term "opioid
use disorder" to refer to and define what has in the past essentially been referred to as opioid
addiction. In this Complaint, Plaintiff will generally use the term "addiction" to refer to opioid
use disorder, opioid addiction, and opioid abuse or dependence, unless context dictates
otherwise. These diagnoses are "different from tolerance (diminished response to a drug with
repeated use) and physical dependence (adaptation to a drug that produces symptoms of
withdrawal when the drug is stopped)." Id.


                                                 11
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 27 of 187




of proper treatment, the disease of addiction is progressive and frequently fatal.      Even with

optimal treatment for the optimal time at the optimal setting, opioid addiction tends to be a

relapsing disease.

       26.      According to the CDC, the opioid addiction has led to an epidemic in opioid

overdoses, which, in tum, has led to an increase in opioid fatalities. In the period from 1994-

2014, the CDC estimated that there were 165,000 overdose deaths in the United States associated

with prescription opioid use. 12 Public health authorities estimate that, for every opioid overdose

death, there are 30 non-fatal overdoses. 13 Thus, in the period from 1999-2014, an estimated 5

million non-fatal opioid overdoses were also likely to have occurred. Of course, there are also

untold tens of thousands of people, who are seriously impaired in their ability to function in

society by the disease of opioid addiction, who do not necessarily experience overdoses.

       27.      In 2016, the CDC acknowledged the existence of two opioid epidei:nics involving

addiction and overdoses. Also in 2016, the President of the United States declared that an opioid

and heroin epidemic exists in America. 14

       28.      The direct correlation between increases m sales of prescription opioids and

opioid addiction and overdoses prompted the CDC and other public health authorities to

conclude that the principal cause of both opioid epidemics was the unprecedented increase in use



12
       Id., at 2, 18.
13
       Andrea Hsu, Hospitals Could Do More for Survivors of Opioid Overdoses, Study
Suggests, NPR, Aug. 22, 2017, http://www.npr.org/sections/health-shots/2017/08/22/545115225/
hospitals-could-do-more-for-survivors-of-opioid-overdoses-study-suggests.
14
        Dowell, supra n.11 at 3, 34; accord Press Release, Ctrs. for Disease Control and
Prevention, CDC Launches Campaign to Help States Fight Prescription Opioid Epidemic (Sept.
25, 2017) (available at https://www.cdc.gov/media/releases/2017/p0925-rx-awareness-camp
aigns.html) (recognizing "opioid epidemic"); see Proclamation No. 9499, 81 Fed. Reg. 65173
(Sept. 16, 2016) (proclaiming "Prescription Opioid and Heroin Epidemic Awareness Week").


                                               12
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 28 of 187




of prescription opioids. 15 The CDC gathered data relating to prescription opioid usage using

sales of prescription opioids as a measure of prescription opioid usage, and correlated this data

with data relating to admissions for treatment of opioid use disorders and overdose deaths.

Using this data and analyses, the CDC and other researchers concluded that the daily use of

prescription opioids to treat chronic pain has been the principal causative factor driving both

epidemics in opioid addiction and overdoses. 16

       29.     Public health authorities have also concluded that presc~iption opioid use is

responsible not only for the addiction and overdose epidemics relating directly to prescription

opioids, but also for the multi-year surge in non-prescription, illegal opioid use, including the use

of heroin and fentanyl.      As law enforcement, public health authorities, and the medical

profession have begun to limit the improper use of prescription opioids, along with other reasons

(including the high price of prescription opioids), which has reduced the supply of prescription

opioids for legal use, many prescription opioid users suffering from opioid addiction have turned

to heroin available on the black market. 17

       30.     A.s the profits of the Defendants have increased year-after-year, so, too, have the

numbers of substance abuse treatment admissions and overdose. deaths in the Commonwealth of

Massachusetts. The Commonwealth of Massachusetts's skyrocketing drug overdose death rates




15
         Dowell, supra n.11 at 2.
16
         Id.
17
         Approximately 80% of individuals who begin using heroin made the transition from
initial prescription opioids. Andrew Kolodny, et al., The Prescription Opioid and Heroin Crisis:
A Public Health Approach to an Epidemic of Addiction, 36 ANNU. REV. PUB. HEALTH 559
(2015); accord THE MAYOR'S TASK FORCE TO COMBAT THE OPIOID EPIDEMIC IN PHILADELPHIA,
FINAL REPORT AND RECOMMENDATIONS 7 (2017), available at http://dbhids.org/wp-
content/uploads/2017/05/0TF_ Report.pdf.


                                                  13
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 29 of 187




are consistent with the CDC's findings, with 379 opioid-related deaths in 2000. 18 ·In 2012, that

number nearly doubled with 742 opioid-related deaths. 19 By 2016, opioid-related deaths had

skyrocketed to 2,083 deaths, which constituted a 181% increase from 2012 and a staggering

450% increase from 2000. 20     Drug overdose deaths involving synthetic opioids other than

methadone more than doubled in just one year between 2014 and 2015. 21 Non-fatal opioid

overdoses have seen a similar rise: between 2011 and 2015, nonfatal overdoses increased by

200%, with the total number of such overdoses exceeding 65,000. 22          Lynnfield, like the

Commonwealth of Massachusetts, has experienced a public health crisis from the skyrocketing

opioid addiction and opioid-related overdoses and deaths, as well as the ensuing devastating

social and economic consequences. This public health crisis is a public nuisance to the Town

because it constitutes unreasonable interference with, and injury to, the public health, safety,

peace, and welfare of its citizens and the community as a whole.

       31.    Like the Commonwealth of Massachusetts, the Town of Lynnfield has been

struck particularly hard by the over-prescribing of opioid drugs and the resulting boom in the

number of opioid addicts.




18       Mass. Dep 't of Pub. Health, Number of Opioid-Related Overdose Deaths, All Intents by
City/Town,           MA          Residents:        2013-2017,         (August,          2018),
https ://www.mass.gov/files/documents/2018/05/22/0pioid-
related%200verdose%20Deaths%20by%20City%20Town%20-%20May%202018_ O.pdf.
19
       Id.
20     Id.
21
       The Massachusetts Opioid Epidemic: A Data Visualization of Findings from the Chapter
55 Report, MASS. DEP'T OF PUB. HEALTH, http://www.mass.gov/chapter55.
22
         Mass. Dep 't. of Pub. Health, An Assessment of Fatal and Nonfatal Opioid Overdoses in
Massachusetts                 (2011-2015)             (2017),           available           at
http:!/archives. lib.state.ma.us/handle/2452/734807).


                                               14
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 30 of 187



        32.     So, too, have the fatalities increased. For example, in 2012, there were no opioid-

related overdose deaths in Lynnfield. 23 Between then and December 31, 2017, there were seven

opioid-related fatalities in Lynnfield.

       33.     The catastrophic effects of each Manufacturer Defendant's unlawful deceptive

marketing scheme and each Distributor Defendant's wanton, willful, reckless, and negligent

violation of its statutory and common law gatekeeping role to ensure the supply of opioids into

communities be maintained at safe levels, are only getting worse.

       34.     The Manufacturer Defendants' scheme of deception and the Distributor

Defendant~'   failure to conduct their business in a lawful and reasonable manner in compliance

with state common law and state and federal statutory law have flooded the Town with opioids

and created a greatly increased number of opioid addicted individuals that has strained the

Town's resources to cope with the epidemics. In addition to the enormous costs to the Town's

ability to provide traditional municipal services (infra at ilif439-71), the Town has also been

forced to create and fund (both directly and indirectly) collaborative interventions to respond to

the epidemics, including without limitation naloxone programs, prevention and addition

programs at schools, "take-back" events, training for police and librarians, and efforts

undertaken by the interagency Healthy Lynnfield Coalition. See generally Section IV.F, infra.

These programs, and others, are well beyond the scope of what has ever been considered a

municipal service.

       35.     Plaintiff brings this lawsuit to enjoin the violations of all the Defendants, obtain

damages for the monies it has been forced to expend as a result of the Defendants' wrongful

conduct, and require the Defendants to abate the public nuisance they created.


23
       Number of Opioid-Related Overdose Deaths 2013-2017, supra n.18.


                                                15
       Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 31 of 187




        36.        Defendants' conduct has violated and continues to violate Chapter 93A and false

advertising laws.       Ivl;.G.L.c. 93A, §2 and c. 94, § 190.    Additionally, Defendants' conduct

constitutes a common law public nuisance, common law fraud, negligent misrepresentation,

negligence, and civil conspiracy and has resulted, and continues to result, in unjust enrichment.

Plaintiff does not allege that any product was defective and expressly does not bring product

liability claims.

        37.        To redress and enjoin Defendants' previous and continuous violations of the law,

the Town of Lynnfield brings this action seeking abatement, restitution, damages, treble

damages, disgorgement of unlawful profits, civil penalties, attorneys' fees and costs permitted by

law, and equity.

II.     JURISDICTION AND VENUE

        38.        This Court has personal jurisdiction over each Defendant because each Defendant

carries on a continuous and systematic part of its general business within Massachusetts, has

transacted substantial business with Massachusetts entities and residents, and has caused harm in

Massachusetts as a result of the specific business activities complained of herein.

        39.        Venue is proper in this Court because the Town is in Essex County. M.G.L.

c. 223, §§ 1, 8.

III.    PARTIES

        A.         Plaintiff

        40.        Plaintiff Town of Lynnfield provides many municipal services to foster the safety,

health, and well-being of its residents, including: police, fire, and; law enforcement services;

public health, safety and assistance services for families, youth, and persons iri need; and public

parks, libraries and recreational activities. Due to the severity and nature of the public nuisance

created and fueled by Defendants' wrongful conduct, the Town has been forced to expend


                                                   16
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 32 of 187




enormous amounts of taxpayer dollars to meet the needs of its citizens and its integrity as a

municipality, to provide many services that are well beyond those traditionally considered to be

municipal services in order to address the opioid epidemic, thereby diverting tax dollars away

from other resources.

        41.       Plaintiff Town of Lynnfield is a 10.5-square-mile town that is located in Essex

County.       With a population of approximately 11,596 people, Lynnfield is one of the most

prosperous suburbs in the North Shore region of Massachusetts. Various services industries,

particularly those concerning hospitality and retail, as well as technical services, make up a large

portion of Lynnfield's economy.

        42.       The Town brings this action on its own behalf and as parens patriae in the public

interest on behalf of its residents.

        B.        Defendants

        Defendants Purdue Pharma L.P. d/b/a Purdue Pharma (Delaware) Limited
        Partnership, Purdue Pharma Inc., and The Purdue Frederick Company, Inc.

        43.      Defendant Purdue Pharma L.P. ("PPL"), registered and doing business m

Connecticut as Purdue Pharma (Delaware) Limited Partnership, is a limited partnership

organized under the laws of Delaware with its principal place of business in Stamford,

Connecticut.

       44.       Defendant Purdue Pharma Inc. ("PPI") is a New York corporation with its

principal place of business in Stamford, Connecticut.

       45.       Defendant The Purdue Frederick Company, Inc. ("PFC") 1s a New York

corporation with its principal place of business in Stamford, Connecticut.




                                                 17
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 33 of 187



        46.      PPL, PPI, and PFC (collectively, "Purdue") are engaged in the manufacture,

promotion, distribution, and sale of opioids nationally and in the Town of Lynnfield, including

the following:

                                              -
                                     T a bl e 1 Purdue 0 'PIOI
                                                           . "d S
                    Drug Name                             Chemical Name
                     OxyContin           Oxycodone hydrochloride extended release
                     MS Contin               Morphine sulfate extended release
                      Dilaudid                    Hydromorphone hydrochloride
                    Dilaudid-HP                   Hydromorphone hydrochloride
                      Butrans                              Buprenorphine
                    Hysingla ER                          Hydrocodone bitrate
                    Targiniq ER           Oxycodone hydrochloride and naloxone

        47.      OxyContin is Purdue's largest-selling opioid.         Since 2009, Purdue's national

annual sales of OxyContin have fluctuated between $2.47 billion and $3.1 billion, up three-

fourfold from 2006 sales of $800 million. OxyContin constitutes roughly 30% of the entire

market for analgesic drugs (i.e., painkillers).

       48.       In 2007, Purdue settled criminal and civil charges brought against it by the DOJ

for misbranding OxyContin and agreed to pay the United States over $600 million - at the time,

one of the largest settlements with a drug company for marketing misconduct - as well as a

sweeping set of injunctive relief requiring the Defendant to cease its unlawful and deceptive

marketing practices. United States ofAmerica v. Purdue Frederick Co., Inc., No. 1:07CR00029,

Plea Agreement (W.D. Va. May 10, 2007). Simultaneously, Purdue settled an action brought by

27 state attorneys general for $20 million and further injunctive relief.

       49.       Upon information and belief, Purdue has violated most, if not all, of its

commitments under its consent decrees with the government.



                                                    1$
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 34 of 187



        Defendants Teva Pharmaceuticals and Cephalon, Inc.

        50.    Defendant Teva Pharmaceuticals USA, fuc. ("Teva USA") is a Delaware

corporation with its principal place of business in North Wales, Pennsylvania. Teva USA is a

wholly owned subsidiary of Teva Pharmaceutical Industries, Ltd. ("Teva Ltd."), an Israeli

corporation.

        51.    Defendant Cephalon, Inc. is a Delaware corporation with its principal place of

business in Frazer, Pennsylvania. In 2011, Teva Ltd. acquired Cephalon, Inc.

        52.    Teva USA and Cephalon, fuc. (collectively, "Cephalon") work together to

manufacture, promote, distribute, and sell both brand-name and generic versions of opioids

nationally and in Lynnfield, including the following:

                                  Table 2 - Cephalon Opioids
               Drug Name         Chemical Name                      Form
                 Actiq            Fentanyl citrate      Lollipop or lozenge
                                                        Buccal tablet, like a smokeless
                Fentora           Fentanyl citrate
                                                        tobacco plug

       53.     In September 2008, Cephalon pled guilty to a criminal violation of the Federal

Food, Drug, and Cosmetic Act ("FD&C Act") for its misleading promotion of Actiq (and two

other drugs) and agreed to pay $425 million in fines, damages, and penalties.

       Defendant Collegium Pharmaceutical, Inc.

       54.     Defendant Collegium Pharmaceutical,          Inc.   ("Collegium") 1s a Virginia

corporation with its principal place of business in Canton, Massachusetts.

       55.     Collegium manufactures, promotes, sells, and distributes opioids nationally and in

Lynnfield, including the following opioids, as well as their generic versions:




                                                19
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 35 of 187




                                  T able 3 - CoIIegmm
                                                   .  0.
                                                       1p101'd s

                    Drug Name         Chemical Name                     Form
                                                                   Tablet extended
                XtampzaER                Oxycodone
                                                                   release

         56.    As of January 10, 2018, Collegium has signed a commercialization agreement

with Deporned, Inc., which allows Collegiurn to market the opioid products Nucynta and
               24
Nucynta ER.

         Defendants Johnson & Johnson, Janssen Pharmaceuticals, Inc., and Ortho-
         McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.

         57.   Defendant Johnson & Johnson ("J&J") is a New Jersey corporation with its

principal place of business in New Brunswick, New Jersey.

         58.   Defendant Janssen Pharmaceuticals, Inc. ("Janssen Pharmaceuticals") is a

Pennsylvania corporation with its principal place of business in Titusville, New Jersey, and is a

wholly owned subsidiary of J&J.

         59.   Defendant Ortho-McNeil-Janssen Pharmaceuticals Inc. ("OMP") (now known as

Janssen Pharmaceuticals, Inc.) is a Pennsylvania corporation with its principal place of business

in Titusville, New Jersey.

         60.   OMP was formerly known as Janssen Pharmaceutica, Inc.

         61.   J&J is the only company that owns more than 10% of Janssen Pharmaceuticals

stock.    Upon information and belief, J&J controls the sale and development of Janssen

Pharmaceuticals drugs, and Janssen Pharmaceuticals' profits inure to J&J's benefit. J&J has a

well-known and proudly advertised reputation and company-wide business practice of strictly

controlling the development and marketing of pharmaceuticals by its affiliates.
24
        plobeNewswire, Depomed Announces Closing of NUCYNTA Commercializatioi
~greement with Collegium Pharmaceutical (Jan. 10, 2018), https://globenewswire.com/news 1
[elease/2018/01110/1286734/0/en/Depomed-Announces-Closing-of-NUCYNTAi
~ommercialization-Agreement- With-Collegium-Pharmaceutical.htm 1.1


                                               20
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 36 of 187




        62.        J&J, Janssen Pharmaceuticals, OMP, and Janssen Pharmaceutica (collectively,

"Janssen") are or have been engaged in the manufacture, promotion, distribution, and sale of

opioids nationally and in Lynnfield, including the following:

                                        T able 4 - Janssen 0.
                                                            'PIOI dS
                                                                 0




                    Drug Name                   Chemical Name                   Form
                     Duragesic                      Fentanyl           Transdermal Patch
              Nucynta (prior to 2015)              Tapentadol          Tablet
         Nucynta ER (prior to 2015)              Tapentadol ER         Tablet

        63.      Together, Nucynta and Nucynta ER accounted for $172 million in sales in 2014.

In April 2015, Janssen Pharmaceuticals transferred to Depomed, Inc. the right to license Nucynta

and Nucynta ER in the United States. 25 Prior to 2009, Duragesic accounted for at least $1 billion

in annual sales.

       Defendants Endo Health Solutions Inc. and Endo Pharmaceuticals, Inc.

       64.       Defendant Endo Health Solutions Inc. ("EHS") is a Delaware corporation with its

principal place of business in Malvern, Pennsylvania.

       65.       Defendant Endo Pharmaceuticals, Inc. ("EPI") is a wholly owned subsidiary of

EHS and is a Delaware corporation with its principal place of business in Malvern, Pennsylvania.

       66.       EHS and EPI (collectively, "Endo") manufacture, promote, distribute, and sell

opioids nationally and in Lynnfield, including the following:




25
        J&J, Jannsen Pharmaceuticals, Inc. Completes Divestiture of US. License Rights to
NUCYNTA® (tapentadol), NUCYNTA® ER (tapentadol) extended-release tablets and
NUCYNTA® (tapentadol) Oral Solution to Depomed, Inc.,               https://www.jnj.com/media-
center/press-releases/janssen-pharmaceuticals-inc-completes-divestiture-of-us-license-rights-to-
nucynta-tapentadol-nucynta-er-tapentadol-extended-release-tablets-and-nucynta-tapentadol-oral-
solution-to-depomed-inc.


                                                    21
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 37 of 187




                                     T abl e 5 - Endo 0 1p101
                                                          . 'd s
                  Drug Name             Chemical Name                    Form
                                  Oxymorphone hydrochloride
                   OpanaER                                         Tablet
                                  extended
                                  Oxymorphone hydrochloride
                     Op ana                                        Tablet
                                  and aspirin
                                  Oxycodone hydrochloride
                   Percodan                                        Tablet release
                                  and acetaminophen
                                  Oxycodone and
                    Percocet                                       Tablet
                                  acetaminophen

        67.      Opioids comprised approximately $403 million of Endo's overall revenue of

$3 billion in 2012.    Opana ER yielded revenue of $1.15 billion from 2010 to 2013, and it

accounted for 10% of Endo's total revenue in 2012. Endo also manufactures and sells generic

opioids, both directly and through its subsidiary, Qualitest Pharmaceuticals, Inc. ("Qualitest"),

including generic oxycodone, oxymorphone, hydromorphone, and hydrocodone products.

       68.       A reformulated Opana ER that had been approved in 2012 was removed from the

market in June 2017, at the request of the FDA, which found that "the benefits of the drug may

no longer outweigh its risks." The FDA stated, "the FDA determined that the data did not show

that the reformulation could be expected to meaningfully reduce abuse and declined the

company's request to include labeling describing potentially abuse-deterrent properties for

Opana ER. " 26

       Defendants Allergan pie f/k/a Actavis pie, Actavis, Inc. f/k/a Watson
       Pharmaceuticals, Inc., Watson Laboratories, Inc., Actavis LLC, and Actavis
       Pharma, Inc. f/k/a Watson Pharma, Inc.

       69.       Allergan Finance, LLC is a privately held Nevada corporation with its principal

place of business in Parsippany, New Jersey. Allergan Finance, LLC was formerly known as



26
      News release, FDA, FDA requests removal of Opana ER for risks related to abuse (June
8, 2017) (available at https://www.fda.gov/newsevents/newsroom/pressannouncements/ucm
562401.htm).


                                                22
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 38 of 187




Actavis, Inc., which in turn was formerly known as Watson Pharmaceuticals, Inc.          Allergan

Finance, LLC is an indirect wholly owned subsidiary of Allergan plc, which is incorporated in

Ireland with its principal place of business in Dublin, Ireland. Allergan Finance, LLC and its

predecessors, affiliates, and/or combining entities, including, but not limited to, Actavis, Inc.,

Actavis LLC, Actavis Pharma, Inc., Watson Pharmaceuticals, Inc., and Watson Laboratories,

Inc. are collectively referred to as "Actavis."

        70.    Actavis manufactures, promotes, sells, and distributes opioids nationally and in

Lynnfield, including the following opioids, as well as their generic versions:

                                    Ta ble 6 - At   . 0 'PIOI
                                                c av1s    .. dS
              Drug Name               Chemical Name                          Form
                                                                    Tablet extended
                 Kadian        Morphine sulfate
                                                                    release
                               Hydrocodone bitartrate and
                 Norco                                              Tablet
                               acetaminophen

       71.     Kadian is an extended-release tablet for "the management of pain severe enough

to require daily, around-the-clock, long-term opioid treatment and for which alternative

treatment options are inadequate."         Actavis acquired the rights to Kadian from King

Pharmaceuticals, Inc. and began marketing Kadian in 2009.

       Defendants Mallinckrodt PLC and Mallinckrodt LLC

       72.     Mallinckrodt PLC is an Irish public limited company headquartered in Staines-

upon-Thames, United Kingdom, with its U.S. headquarters in St. Louis, Missouri. Mallinckrodt

LLC is a limited liability company organized and existing under the laws of the State of

Delaware. Since 2013, Mallinckrodt LLC has been a wholly owned subsidiary of Mallinckrodt

PLC; prior to 2013, it was a wholly owned subsidiary of Irish public limited company Covidien

PLLC (formerly known as Tyco Healthcare).              Mallinckrodt PLC and Mallinckrodt LLC are

referred to collectively as "Mallinckrodt."


                                                  23
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 39 of 187



        73.    Mallinckrodt manufactures, promotes, sells, and distributes opioids nationally and

in Lynnfield, including the following opioids, as well as their generic versions:

                                 T a ble 7 - M aIrme k ro dt 0 'PIOI
                                                                 ' 'd S
                Drug Name                 Chemical Name                        Form
                                                                          Tablet extended
                   Exalgo        Hydromorphone hydrochloride
                                                                          release
                                 Oxycodone hydrochloride and              Tablet extended
                  Xartemis
                                 acetaminophen                            release
                Roxicodone       Oxycodone hydrochloride                  Tablet

       74.     Mallinckrodt also manufactures, markets, and sells generic oxycodone, of which

it is one of the largest manufacturers.

       75.     In July 2017, Mallinckrodt agreed to pay $35 million to settle allegations brought

by the Department of Justice that it failed to detect and notify the DEA of suspicious orders of

controlled substances.

       Defendant Insys Therapeutics, Inc.

       76.     Defendant Insys Therapeutics, Inc. ("Insys") is a Delaware corporation with its

principal place of business in Chandler, Arizona.

       77.     Since 2012, Insys has been manufacturing and selling the following opioid:

                                     T a ble 8 - I nsys 0.
                                                         1p101'd s

              Drug Name          Chemical Name                      Form
                                                       Sublingual spray absorbed
                 Sub sys             Fentanyl
                                                       through mucous in the mouth

       78.     Subsys is a highly addictive synthetic opioid mouth spray approved for treatment

of cancer pain in patients who are tolerant of other opioids. Subsys is a form of fentanyl - a

narcotic up to 50 times more powerful than heroin and 100 times more powerful than morphine.

       79.     According to Insys's 2016 Annual Report, Subsys was the most prescribed

transmucosal immediate-release fentanyl, with 42% market share, which translates to nearly



                                                  24
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 40 of 187




$300 million in annual U.S. product sales for Insys - an increase of 270% in sales over just a

year. See Insys Therapeutics, Inc., Annual Report at 1 (Form 10-K) (Apr. 3, 2017).

       80.     The broad sales of Subsys raised suspicions over Insys's sales practices,

especially because it appeared that only 1% of Subsys sales were generated by oncologists, and

the only approved use of Subsys is for a subset of cancer patients. Subsequent investigations

revealed that Insys executives (including Individual Defendant John Kapoor named below)

devised and sanctioned blatantly unlawful methods to increase sales for off-label uses to the

profound harm, including death, of many patients.

       81.     On December 16, 2016, six former Insys executives were indicted by Carmen

Ortiz, the U.S. Attorney for the District of Massachusetts, for their participation in an alleged

"nationwide conspiracy" to give healthcare providers kickbacks in exchange for the improper

prescribing of Subsys. On October 24, 2017, a superseding indictment named and incorporated

Individual Defendant for his role in Insys's alleged "nationwide conspiracy." "According to the

superseding indictment, the former head of sales for Insys, Alec Burlakoff, and others ran a

sophisticated scheme that used pharmacy data to identify doctors who prescribed a lot of opioids.

They then bribed the doctors with offers of cushy speaking engagements to increase their Subsys

prescriptions even further, and to write a minimum number of prescriptions at a minimum dose

to generate as many insured refill orders as possible 'without regard to the medical needs of ...

Subsys patients.'"27   On November 28, 2018, Burlakoff pleaded guilty to one count of

racketeering conspiracy and agreed to cooperate with prosecutors in their case against Insys.

       82.     A Senate investigation into the opioid crisis generally began with an investigation

into Insys, specifically. The conclusion to the initial report, Fueling an Epidemic, states that

27     Alex Johnson, Ex-drug company executive pleads guilty to bribing doctors, NBC NEWS
(Nov. 28, 2018), https://www.nbcnews.com/news/amp/ncna941466.


                                               25
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 41 of 187




Insys "has repeatedly employed aggressive and likely illegal techniques to boost prescriptions for

its fentanyl product Subsys ... [that] included actions to undermine critical safeguards in the

prior authorization process[.]" 28

           83.   The Senate investigation confirmed anecdotal evidence that sales representatives

were instructed to encourage their sales "targets" (the physician, physician's assistant, nurse

practitioner, or staff of the medical group with whom they met) to start the patient on a higher

dosage of Subsys than was approved by the FDA. The sales representatives were told to explain

to the physician that the reason to start the patient at a higher dose was to improve the pain relief

outcome to the patient, but the true reason was t? increase Insys' s revenue. There is anecdotal

evidence that the "motto" among the sales force in many regions of the country, including

Massachusetts, was "start them high and hope they don't die." The investigation uncovered a

chilling letter from an Insys sales representative to the CEO confirming that was indeed a

commonly used refrain among the sales force at Insys.

       84.       For ease of reference, the following is a table of all Manufacturer Defendants and

their principal opioid products:

                                              Table 9
                                          Purdue Opioids
Drug Name                     Chemical Name
OxyContin                     Oxycodone hydrochloride extended release
MS Contin                     Morphine sulfate extended release
Dilaudid                      Hydromorphone hydrochloride
Dilaudid-HP                   Hydromorphone hydrochloride
Bu trans                      Buprenorphine

28
       U.S. CONG. S. COMM. ON HOMELAND SEC. AND Gov'T. AFFAIRS, Fueling an Epidemic:
Insys Therapeutics and the Systemic Manipulation of Prior Authorization (Sept. 6, 2017),
available at https://www.hsdl.org/?view&did=803959.


                                                 26
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 42 of 187



                                               Table 9
HysinglaER                  Hydrocodone bitrate
Targiniq ER                 Oxycodone hydrochloride and naloxone
                                       Cephalon Opioids
Drug Name                   Chemical Name                    Form
Actiq                       Fentanyl citrate                 Lollipop or lozenge
                                                             Buccal tablet, like a smokeless
Fentora                     Fentanyl citrate
                                                             tobacco plug
                                       Collegium Opioids
Drug Name                   Chemical Name                    Form
Xtampza                     Oxycodone                        Tablet extended release
Nucynta (from 2018)         Tapentadol                       Tablet
Nucynta ER (from 2018)      Tapentadol ER                    Tablet
                                         Janssen Opioids
Drug Name                   Chemical Name                    Form
Duragesic                   Fentanyl                         Transdermal Patch
Nucynta (prior to 2015)     Tapentadol                       Tablet
Nucynta ER (prior to
                            Tapentadol ER                    Tablet
2015)
                                          Endo Opioids
Drug Name                 Chemical Name                    Form
                          Oxymorphone hydrochloride
OpanaER                                                    Tablet
                          extended
                          Oxymorphone hydrochloride
Op an a                                                    Tablet
                          and aspirin
                          Ocycodone hydrochloride and
Percodan                                                   Tablet release
                          acetaminophen
                          Oxymorphone hydrochloride
Percocet                                                   Tablet
                          and acetaminophen
                                         Actavis Opioids
Drug Name                 Chemical Name                    Form
Kadi an                   Morphine sulfate                 Tablet extended release
                          Hydrocodone bitartrate and
Norco                                                      Tablet
                          acetaminophen



                                                 27
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 43 of 187




                                            Table 9
                                     Mallinckrodt Opioids                                 '

Drug Name                 Chemical Name                    Form
                          Hydromorphone
Exalgo                                                Tablet extended release
                          hydrochloride
                          Oxycodone hydrochloride and
Xartemis                                              Tablet extended release
                          acetaminophen
Roxicodone                Oxycodone hydrochloride          Tablet
                                         Insys Opioids
Drug Name                 Chemical Name                    Form
                                                           Sublingual spray absorbed through
Subsys                    Fentanyl
                                                           mucous in the mouth

         Defendant McKesson Corporation

         85.   Defendant McKesson Corporation ("McKesson") is registered with the Secretary

of the Commonwealth of Massachusetts as a company incorporated under the laws of Delaware,

with its principal place of business in San Francisco, California.     McKesson is the largest

pharmaceutical distributor in North America; it delivers approximately one-third of all

pharmaceuticals used in North America.      McKesson conducts business in Massachusetts by

distributing prescription opioids to hospitals, retail pharmacies, practitioners, mid-level

practitioners, and teaching institutions ("Retail End Users"). McKesson is subject to federal and

state reporting obligations with respect to the distribution of controlled substances in

Massachusetts. See 21 U.S.C. §§801, et seq.; M.G.L. c. 94C, §12(a) and 105 CMR 700.006(A).

         Defendant Cardinal Health, Inc.

         86.   Defendant Cardinal Health, Inc. ("Cardinal") is registered with the Secretary of

the Commonwealth of Massachusetts as a company incorporated under the laws of Ohio, with its

principal place of business in Dublin, Ohio.        Cardinal is the third largest distributor of

pharmaceuticals in North America. Cardinal conducts business in Massachusetts by distributing




                                               28
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 44 of 187



prescription opioids to Retail End Users.      Cardinal is subject to federal and state reporting

obligations with respect to the distribution of controlled substances in Massachusetts. See id.

        Defendant AmerisourceBergen Drug Corporation

        87.    Defendant AmerisourceBergen Drug Corporation ("ABDC") is registered with

the Secretary of the Commonwealth of Massachusetts as a company incorporated under the laws

of Delaware, with its principal place of business in Chesterbrook, Pennsylvania. ABDC is the

second largest pharmaceutical distributor in North America.         ABDC conducts business in

Massachusetts by distributing prescription opioids to Retail End Users. ABDC is subject to

federal and state reporting obligations with respect to the distribution of controlled substances in

Massachusetts. See id.

       88.     Cardinal, McKesson, and AmerisourceBergen are collectively referred to as the

"Distributor Defendants."

       Individual Defendants

       89.     Defendant John Kapoor    ("Kapoor'~)   is the founder, former Chairman of the board

of directors, and Chief Executive Officer ("CEO") of lnsys. He remains the majority stockholder

of the company. Kapoor was indicted in Boston federal court on October 24, 2017 on charges of

conspiracies to commit racketeering pursuant to 18 U.S.C. §1962(d), mail fraud pursuant to 18

U.S.C. §1349, wire fraud pursuant to 18 U.S.C. §1349, and to violate the Anti-Kickback Law

pursuant to 18 U.S.C. §371. The indictment arose from the practice oflnsys paying kickbacks to

doctors to write large numbers of prescriptions, which, upon information and belief, was devised

by Individual Defendant Kapoor, along with other Insys executives. Kapoor is a citizen of the

State of Arizona.

       90.     Defendant Richard Sackler has been a member of the board of Purdue Pharma

Inc. since the 1990s. Upon information and belief, Defendant R. Sackler resides in Connecticut.


                                                29
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 45 of 187




        91.    Defendant Jonathan Sackler has been a member of the board of Purdue Pharma

Inc. since the 1990s. Upon information and belief, Defendant J. Sackler resides in Connecticut.

        92.    Defendant Mortimer Sackler has been a member of the board of Purdue Pharma

Inc. since the 1990s. Upon information and belief, Defendant M. Sackler resides in New York.

       93.     Defendant Kathe Sackler has been a member of the board of Purdue Pharma Inc.

since the 1990s. Upon information and belief, Defendant K. Sackler resides in Connecticut.

       94.     Defendant Ilene Sackler Lefcourt has been a member of the board of Purdue

Pharma Inc. since the 1990s. Upon information and belief, Defendant I. Sackler Lefcourt resides

in New York.

       95.     Defendant Beverly Sackler has been a member of the board of Purdue Pharma

Inc. since the 1990s. Upon information and belief, Defendant B. Sackler resides in Connecticut.

       96.     Defendant Theresa Sackler has been a member of the board of Purdue Pharma

Inc. since the 1990s. Upon Information and belief, Defendant T. Sackler resides in the United

Kingdom.

       97.     David Sackler has been a member of the board of Purdue Pharma Inc. since the

2012. Upon information and belief, Defendant D. Sackler resides in New York.

       98.     Defendants R. Sackler, J. Sackler, M. Sackler, K. Sackler, I. Sackler Lefcourt, B.

Sackler, T. Sackler, and D. Sackler are collectively referred to herein as the "Sackler Family

Defendants."

IV.    FACTUAL ALLEGATIONS

       A.      The Scientific Basis for Pain~Relieving and Addictive Properties of Opioids

               1.     Similarity Between Prescription Opioids and Heroin

       99.     The medicinal effects of opium, an extract from the flowering poppy plant, to

relieve pain and often cause euphoria, have been known for thousands of years.


                                               30
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 46 of 187



        100.    In the early 1800s, a German pharmacist, Freid.rich Sertiimer, isolated a molecule

from opium and named it "morphine" for its hypnotic, as well as analgesic, properties.

        101.    The late 1800s and early 1900s saw a plethora of semi-synthetic opioids that were

easily derived by manipulating the basic morphine structure. Semi-synthetic opioids produce a

more rapid effect than morphine because they cross the blood-brain barrier more easily.

        102.    One of the first semi-synthetic opioids, heroin, began being manufactured in the

late 19th century. In 1914, the Harrison Narcotics Tax Act imposed a tax on those making,

importing, or selling any derivative of opium. By the 1920s, physicians were aware of the highly

addictive nature of opioids and tried to avoid treating patients with them. Heroin became illegal

in 1924.

        103.    Other semi-synthetic opioids, such as oxycodone, hydrocodone, oxymorphone

and hydromorphone, continued to be designed in labs and approved for restricted medical uses.

All the opioids sold by Manufacturer Defendants Purdue, Endo, Actavis, Collegium, and

Mallinckrodt fall within these categories. See supra at if84, Table 9.

        104.   In 1960, a fully synthetic opioid, named fentanyl, was synthesized by Dr. Paul

Janssen in Belgium.

        105.   Fentanyl has been produced in various forms, including lollipops (Actiq) and a

spray absorbed through the mouth (Subsys). The products of Cephalon, Janssen, and Insys

(listed supra at if84, Table 9) are fentanyl, or fentanyl-based, synthetic opioids.

        106.   All these opioids, including semi-synthetic and fully synthetic opioids, work on a

patient in very similar ways. They react with opioid receptors in the brain of the patient and are




                                                 31
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 47 of 187




considered "full agonists." "Agonists interact with a receptor to produce a maximal response

from that receptor."29

        107.   When a full agonist opioid interacts with the opioid receptor, there is a cascade of

reactions, ultimately leading to an increase in the release of dopamine in the brain. 30

        108.   Opiate receptor stimulation by opioids can relieve pain and produce euphoria.

These effects have been understood for millennia as properties of opium.

       109.    However, a known result of the physiological process for all the opioids Gust as it

has been for millennia with the opium from the poppy plant) is that if taken daily, tolerance and

dependence develop rapidly.

       110.    Tolerance results in the need to take higher doses to achieve the same effect.

       111.    Dependence results in dysphoria, increased pain sensitivity, anxiety, and flu-like

symptoms when opioids are discontinued. These symptoms lead to cravings for continue use.

       112.    Commonly prescribed opioids produce effects that are indistinguishable from the

effects produced by other semi-synthetic opioids. Commonly used prescription opioids are also

quite similar to heroin on a molecular level, as shown in the charts below:




29
       Hasan Pathan & John Williams, Basic Opioid Pharmacology: An Update, 6 BRIT. J. PAIN
11 (2012), available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4590096/.
30
       Nora D. Volkow, M.D., et al., Neurobiologic Advances from the Brain Disease Model of
Addiction, 374 NEW ENG. J. MED. 363 (2016), http://www.nejm.org/doi/full/
10 .1056/NEJMra1511480#t=article.


                                                 32
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 48 of 187




                   Morphine31                             Heroin 32




                  Oxycodone33                        Hydrocodone 34

           (sold as Percocet, OxyContin)             (sold as Vicodin)



                                                      I



                                                      ~
                                                      0




31
      Sunghwan Kim, et al., Compound Summary for CID 5288826: Morphine, NAT'L CTR.
FOR BIOTECHNOLOGY INFO.,https://pubchem.ncbi.nlm.nih.gov/compound/5288826.
32
      Sunghwan Kim, et al., Compound Summary for CID 5462328: Diamorphine, NAT'L CTR.
FOR BIOTECHNOLOGY INFO., https://pubchem.ncbi.nlm.nih.gov/compound/5462328.
33
       Sunghwan Kim, et al., Compound Summary for CID 5284603: Oxycodone, NAT'L CTR.
FOR BIOTECHNOLOGY INFO., https://pubchem.ncbi.nlm.nih.gov/compound/5284603.
34
       Sunghwan Kim, et al., Compound Summary for CJD 5284569: Hydrocodone, NAT'L
CTR. FOR BIOTECHNOLOGY INFO., https://pubchem.ncbi.nlm.nih.gov/compound/5284569.



                                           33
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 49 of 187




                   Oxymorp hone 35                         Hydromorphone 36

                    (sold as Opana)                         (sold as Dilaudid)




                      Fentanyl37

                   (sold as Subsys)




       113.   It is simple to see from these charts how chemically similar the natural morphine,

heroin, and semi-synthetic opioids are to one another. The opioid pain relievers ("OPRs") all

share the same five-ring structure that allows them to react with opioid receptors in the brain.

While fentanyl and other synthetic opioids do not share the same five-ring structure, they

nevertheless interact with opioid receptors in the brain the same way. Dr. Andrew Kolodny,



35     Sunghwan Kim, et al., Compound Summary for CID 5284604: Oxymorphone, NAT'L
CTR. FOR BIOTECHNOLOGY INFO., https://pubchem.ncbi.nlm.nih.gov/compound/5284604.
36     Sunghwan Kim, et al., Compound Summary for CID 5284570: Hydromorphone, NAT'L
CTR. FOR BIOTECHNOLOGY INFO., https://pubchem.ncbi.nlm.nih.gov/compound/5284570.
37
       Sunghwan Kim, et al., Compound Summary for CID 3345: Fentanyl, NAT'L CTR. FOR
BIOTECHNOLOGY INFO.,https://pubchem.ncbi.nlm.nih.gov/compound/3345.


                                              34
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 50 of 187




Senior Scientist and Co-Director of Opioid Policy Research at the Heller School for Social

Policy and Management, and co-founder of Physicians for Responsible Opioid Prescribing,

called prescription opioids "heroin pills": 38

               Like heroin, most OPRs are made from opium. Their molecular
               structure is nearly identical to that of heroin and the effects they produce
               in the brain are indistinguishable from heroin. What this means is that
               when we talk about OPRs, we are essentially talking about "heroin
               pills."

        114.      Commonly prescribed opioid analgesics have the same pain-relieving, euphoria-

inducing, intensely addictive qualities of morphine and heroin.

        115.      A Columbia University study found that experienced heroin users preferred the

effects of oxycodone over the effects ofheroin. 39

                  2.     Biology of Why a Person with a Prescription Opioid Addiction
                         Frequently Turns to Street Drugs

        116.      With daily use of opioids, in as little as one week, patients can experience

withdrawal symptoms if opioids are discontinued (commonly referred to as "dependence").

Once dependent, cessation of use produces deeply unpleasant symptoms, such as nausea,

vomiting, headaches, tremors, insomnia, and pain.

       117.      Dr. Kolodny has explained the effect of opioids as akin to "hijack[ing] the brain's

reward system," which, in tum, convinces a user that "the drug is needed to stay alive." 40



38
      America's Addiction to Opioids: Heroin and Prescription Drug Abuse: Hearing Before
the US. S. Caucus on Int'!. Narcotics Control, 113th Cong. 2 (2014) (statement of Andrew
Kolodny, M.D., Chief Medical Officer, Phoenix House Foundation, at 2), available at
https://www.drugcaucus.senate.gov/content/senate-caucus-intemational-narcotics-control-
hearing-america%E2%80%99s-addiction-opioids-heroin-and.
39
        Sandra D. Comer, Ph.D., et al., Relative Abuse Liability of Prescription Opioids
Compared       to    Heroin     in      Morphine-Maintained     Heroin     Abusers,    33
NEUROPSYCHOPHARMACOLOGY                   1179            (Jun.        20,          2007),
https://www.ncbi.nlm.nih.gov/pmc/articles/PM C3 78 7 689.


                                                   35
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 51 of 187




        118.   When under the continuous influence of opioids over a period of time, patients

grow tolerant to the analgesic or pain-relieving effects.       As tolerance increases, a patient

typically requires progressively higher doses in order to obtain the same levels of pain reduction

he or she has become accustomed to - up to, and including, doses that are considered to be

"frighteningly high." 41 At higher doses, the effects of withdrawal are more substantial, and the

risk of addiction increases.     The FDA has acknowledged that available data suggests a

relationship between increased doses and the risk of adverse effects. 42

       119.    As addiction science shows, once an individual is addicted to any of these

products, a series of biochemical reactions and physiological changes in the brain make it very

difficult to break the addiction, even if the patient desperately wants to do so. These known

brain changes in addicted persons also explain why addiction is a relapsing disease.

       120.    As the NEW ENGLAND JOURNAL OF MEDICINE explains:

       This attenuated release of dopamine renders the brain's reward system much less
       sensitive to stimulation by both drug-related and non-drug-related rewards. As a
       result, persons with addiction no longer experience the same degree of euphoria
       from a drug as they did when they first started using it. It is for this same reason
       that persons with addiction often become less motivated by everyday stimuli (e.g.,
       relationships and activities) that they had previously found to be motivating and
       rewarding. Again, it is important to note that these changes become deeply
       ingrained and cannot be immediately reversed through the simple termination of
       drug use (e.g., detoxification). 43




40
      David Montero, Actor's death sows doubt among O.C. 's recovering opioid addicts, THE
ORANGE CNTY. REGISTER (Feb. 4, 2014), https://www.ocregister.com/2014/02/04/actors-death-
sows-doubt-among-ocs-recovering-opioid-addicts/.
41
         Mitchell H. Katz, M.D., Long-term Opioid Treatment of Nonmalignant Pain: A Believer
Loses His Faith, 170 ARCHIVES OF INTERNAL MED. 1422 (2010), available at
https://jamanetwork.com/joumals/jamaintemalmedicine/article-abstract/225880?redirect=true.
42
       Volkow, supra n.8.
43
       Id.


                                                36
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 52 of 187




        121.   As addiction deepens, the changes in the brain of the addict become more

profound. The deadened mood affect and pre-occupation with continued use to the exclusion of

previously pleasurable activities are aggravated by a lessened ability to control impulses.

Further:

       [t]he changes that occur in the reward and emotional circuits of the brain are
       accompanied by changes in the function of the pre:frontal cortical regions, which
       are involved in executive processes. Specifically the down-regulation of
       dopamine signaling that dulls the reward circuits' sensitivity to pleasure also
       occurs in prefrontal brain regions and their associated circuits, seriously impairing
       executive processes, among which are the capacities for self-regulation, decision
       making, flexibility in the selection and initiation of action, attribution of salience
       (the assignment of relative value), and the monitoring of error. 44

        122.   Recent research on the brains of addicted individuals makes clear why that person

would substitute heroin for prescription opioids, and further, why the changes in the individual's

brain caused by the addiction to prescription opioids makes it almost impossible to resist the

need for continued use, even to the point of death.

       123.    In short, the progression of addiction is, first, the initial pain relief and feeling of

well-being or euphoria experienced by the patient. Next is the craving for more and more of the

substance, since the dopamine rewards system has been hijacked and the patient is incapable of

experiencing everyday joys. Even greater and more :frequent amounts of the opioid do not work,

since the patient's dopamine reward system is broken.          As addiction proceeds, the patient

becomes increasingly incapable of thinking through the situation, since his prefrontal cortical

regions have become affected. Therefore, a person who has become addicted to opioids feels

compelled to continue using and will switch to heroin if it is easier and less expensive to obtain.




44
       Id.


                                                 37
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 53 of 187




               3.      Biology of Why a Person with an Opioid Addiction Frequently Turns
                       to Crime 45

        124.   Opioid addiction is different from other chronic diseases. The opioid-addicted

individual will behave in ways that appear anti-social. Even a threat of severe punishment is

insufficient to keep them from continuing their opioid use. They will give up everything and

everyone they have ever cared about to maintain their opioid supply. The anti-social behavior

that opioid-addicted individuals engage in is not driven by character flaws or moral failing.

Instead, the behavior is secondary to the development of addiction. Once addicted, good people

will behave in ways they never could have imagined.

       125.    When an opioid is taken regularly, regions of the brain that modulate behavior

and control our higher functions like judgment, decision making, and self-control over our

actions begin to change in ways that may be irreversible. In effect, opioids hijack critical regions

of the brain causing a loss of free will, resulting in the need to continue using an opioid to avoid

feeling dysphoria.

       126.    Opioid addiction is a disease of exposure. Repeated use of opioids, even when

taken exactly as prescribed, can result in addiction. The sharp increase in opioid prescribing

over the past 20 years has led to parallel increases in opioid addiction and overdose deaths.

Overprescribing causes addiction directly in patients prescribed opioids. And overprescribing

causes addiction indirectly, as patients' prescriptions are borrowed or shared with family

members, friends, or acquaintances.




45     Nora D. Volkow, et al., Addiction: Decreased Reward Sensitivity and Increased
Expectation Sensitivity Conspire to Overwhelm the Brain's Control Circuit, 32 BIOESSAYS 748
(2010), https://onlinelibrary. wiley.com/doi/abs/10.1002/bies.201000042.


                                                38
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 54 of 187



        B.      Lack of Evidence that Long-Term Opioid Use Was a Valid Pain Treatment

        127.    Manufacturer Defendants have always been aware that there was no real evidence

of the safety and efficacy of opioids for long-term use. To the contrary, there was evidence that,

with long-term use, opioid drugs would become less effective because of tolerance to the pain-

relieving effects.

        128.    A 2006 study-of-studies found that opioids as a class did not demonstrate

improvement in "function" over other non-addicting treatments.          It stated: "For functional

outcomes, the other analgesics were significantly more effective than were opioids. "46

        129.    Endo's own research shows that patients taking opioids, as opposed to other

prescription pain medicines, report higher rates of obesity (30% to 39%); insomnia (9% to 22%);

and self-described fair or poor health (24% to 34%).

        130.    In the fall of 2009, as a pain specialist noted in an article titled Are we making

pain patients worse?, "[O]pioids may work acceptably well for a while, but over the long term,

function generally declines, as does general health, mental health, and social functioning. Over

time, even high doses of potent opioids often fail to control pain, and these patients are unable to

function normally. " 47




46
        Andrea D. Furlan, et al., Opioids for Chronic Noncancer Pain: A Meta-Analysis of
Effectiveness and Side Effects, 174 CAN. MED. Ass'N J. 1589 (2006). This same study revealed
that efficacy studies do not typically include data on opioid addiction. In many cases, patients
who may be more prone to addiction are pre-screened out of the study pool. This does not
reflect how doctors actually prescribe the drugs, because even patients who have past or active
substance use disorders tend to receive higher doses of opioids. See Karen H. Seal, M.D., et al.,
Association of Mental Health Disorders With Prescription Opioids and High-Risk Opioid Use in
US Veterans oflraq and Afghanistan, 307 J. AM. MED. Ass'N 940 (2012).
47
       Andrea Rubenstein, M.D., Are We Making Pain Patients Worse?, SONOMA MED. (Fall
2009), http://www.nbcms.org/about-us/sonoma-county-medical-association/magazine/sonoma-
medicine-are-we-making-pain-patients-worse.aspx?pageid= 144&tabid=74 7.


                                                39
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 55 of 187



        131.   Workers' compensation data has also long revealed the lack of evidence for the

efficacy of opioids for long-term chronic pain. Claims involving workers who take opioids are

almost four times as likely to reach costs of over $100,000 than claims without opioids, as these

patients suffer greater side effects and are slower to return to work. Even adjusting for injury

severity and self-reported pain score, receiving an opioid for more than seven days and receiving

more than one opioid prescription increased the risk that the patient would still be on work

disability one year later. A prescription for opioids as the first treatment for a workplace injury

doubled the average length of the claim.

       132.    In the face of this body of evidence and medical orthodoxy questioning the

efficacy and safety of opioids, the Manufacturer Defendants mounted their disinformation

campaign to open the market for their drugs, despite the known risk of addiction.

       C.      Campaign of Misinformation and Unlawful Conduct by Manufacturer
               Defendants

               1.     Summary of Manufacturer Defendants' Disinformation Campaign

       133.    Manufacturer Defendants, through a sophisticated and highly deceptive and unfair

marketing campaign that began in the late 1990s and continues to the present, set out to and

succeeded in reversing the popular and medical understanding of opioids.            Chronic opioid

therapy - the prescribing of opioids to treat chronic pain long-term - is now a commonplace and

highly dangerous practice in the United States.

       134.    Since Insys did not begin selling its fentanyl-based product, Subsys, until 2012,

and Collegium did not begin selling its oxycodone-based product, Xtampza ER, until April 2016,

they did not participate in the activity preceding that date.      Nevertheless, both Insys and

Collegium did profit from the collusive campaign of other Manufacturer Defendants to change




                                                  40
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 56 of 187



medical orthodoxy solely for reasons of greed~ rather than a scientific basis, and they continue to

misrepresent the safety and efficacy of opioid treatment for chronic pain.

        13 5.   To accomplish this reversal, Manufacturer Defendants spent hundreds of millions

of dollars: (a) developing and disseminating seemingly truthful scientific and educational

materials and advertising that misrepresented the risks, benefits, and superiority of opioids for

treating chronic pain; (b) funding, assisting, encouraging, and directing KO Ls to deliver scripted

talks, publish misleading studies, and present CMEs that disseminated false and incomplete

information to medical practitioners; (c) infiltrating the boards and committees of professional

societies and patient advocacy groups that delivered messages and developed guidelines

supporting chronic opioid therapy; (d) funding, assisting, directing, and encouraging seemingly

neutral and credible professional societies and patient advocacy groups (referred to as "Front

Groups") that developed misleading educational materials and treatment guidelines that were

then distributed by Distributor Defendants, urging doctors to prescribe, and patients to use,

opioids long-term to treat chronic pain; (e) deploying sales representatives, who visited doctors

and other prescribers, who marketed their opioids for "non-indicated" or off-label purposes, not

approved by the FDA, thereby violating 21 U.S.C. §§331(a)-(b), 352(a); and (f) targeting public

ads to vulnerable populations, such as the elderly and veterans.

       136.     Manufacturer Defendants: (a) overstated the benefits of chronic opioid therapy,

promised improvement in patients' function and quality of life, and failed to disclose the lack of

evidence supporting long-term use; (b) trivialized or obscured opioids' serious risks and adverse

outcomes, including the risks of addiction, overdose, and death; (c) overstated their superiority

compared with other treatments, such as other, non-opioid analgesics, physical therapy, and other

alternatives; and (d) mischaracterized the difficulty of withdrawal from opioids and prevalence




                                                41
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 57 of 187



of withdrawal symptoms. There is not, and there never has been, reliable scientific evidence to

support Manufacturer Defendants' marketing claims. There has long been, and there continues

to be, substantial scientific evidence that these claims are false.

                2.      False Messaging

                        a.      Drug Companies Must Deal Honestly                  with   Patients,
                                Consumers, and Governmental Payors

        137.   Like every other business in Massachusetts, pharmaceutical manufacturers have a

duty to deal honestly and truthfully with consumers and to refrain from using unfair and

deceptive acts to boost profits at the consumer's expense.

        138.   A drug company's representations about its drug must: (a) be consistent with its

label and supported by substantial scientific evidence; (b) not include false or misleading

statements or material omissions; and (c) fairly balance the drug's benefits and risks.

        139.   Furthermore, drug companies are not permitted to sell any drugs that are

"misbranded," which means, among other things, that the "label" cannot be false or misleading.

"Labeling" includes more than the drug's physical label; it also includes "all ... other written,

printed, or graphic matter ... accompanying" the drug, including promotional material. 48 The

term "accompanying" includes promotional materials - posters, websites, brochures, books, etc.

that are disseminated by, or on behalf of, the manufacturer of the drug. 49 Thus, Manufacturer

Defendants' promotional materials are part of their drugs' labels and required to be accurate,

balanced, and not misleading.

       140.    Labeling is misleading if it is not based on substantial evidence, materially

misrepresents the benefits of a drug, or omits material information about or minimizes the


48
       21 U.S.C. §321(m).
49     See id.; Notes of Decisions, Accompanying the article, labeling.


                                                  42
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 58 of 187



frequency or severity of a product's risks. Promotion that fails to present the most important

risks of a drug as prominently as its benefits lacks fair balance and is therefore deceptive.

         141.    Drug companies are also prohibited from distributing evidence or information

about a drug's safety or efficacy, or presenting conclusions that "clearly cannot be supported by

the results of the study." 50 Drug companies further must not make comparisons between their

drugs and other drugs that represent or suggest that "a drug is safer or more effective than

another drug in some particular when it has not been demonstrated to be safer or more effective

in such particular by substantial evidence or substantial clinical experie~ce." 51

         142.    The Manufacturer Defendants' responsibilities to not engage in false, untrue,

misleading, and deceptive statements of material fact to physicians, consumers, payors, and

Plaintiff are consistent with their duties under Massachusetts false advertising laws and Chapter

93A, as well as the FD&C Act. Plaintiff expressly denies that the reference to the FD&C Act in

this Complaint means that any claims "arise under" federal law within the meaning of 28 U.S.C.

§1331.

         143.    Manufacturer Defendants long maintained that prescription opioids carry little to

no risk of addiction, when they knew that not to be true. For example, Purdue claimed that the

risk of addiction was negligible, even though its own studies had shown that between 8% and

13 % of OxyContin patients became addicted.

         144.    Manufacturer Defendants have said that specific characteristics of their drugs

made them less addictive, when there was no evidence to support their assertions. For example,

Endo marketed Opana ER as being crush-resistant and, as a result, hard to abuse and harder to

become addicted to. In fact, Endo knew that there was no evidence to support this assertion.

50
         21 C.F.R. §99.101(a)(4).
51
         21 C.F.R. §202. l(e)(6)(ii).


                                                 43
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 59 of 187



Sales representatives for Purdue, Janssen, Endo and Actavis promoted their drugs as having

"steady-state" properties with the intent and expectation that prescribers would understand this to

mean that their drugs caused less of a rush or a feeling of euphoria, which can trigger misuse and

addictions.

        145.    Cephalon-sponsored Treatment Options: A Guide for People Living with Pain

(American Pain Foundation, 2007) stated that addiction is limited to extreme cases of

unauthorized dose escalations, getting opioids from multiple sources, or theft. In truth, Cephalon

knew there was no basis for this depiction that addiction occurred only in rare cases.

        146.    Manufacturer Defendants have maintained that addiction risk can be managed by

the prescribing physician by asking patients to fill out a questionnaire to assess their risk of

addiction (known as "screening"). Actavis trained its sales force to advise prescribers that they

can use risk screening tools to limit the development of addiction. However, there is not, and

there never has been, evidence to suggest that such screening is reliable.

        147.    Manufacturer Defendants falsely suggested or even blatantly proclaiJJfed that

withdrawal from opioids was not a problem. Actavis trained its sales force to assert that

discontinuing opioid therapy can be handled "simply" and done at home, with the withdrawal

period approximately taking a week, even in addicted patients. Janssen training materials

between 2009 and 2011 repeatedly proclaimed "low incidence of withdrawal symptoms" as a

"core message" for their sales force. In addition to claiming a low rate of withdrawal symptoms,

Janssen relied upon a study that only began tracking withdrawal symptoms in patients 2-4 days

after discontinuing opioid use. Janssen knew, or should have known, that these symptoms peak

earlier than that for most patients.




                                                44
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 60 of 187



        148.   Contrary to Manufacturer Defendants' assertions, opioids have been found time

and again to be addictive. A patient's fear of the unpleasant effects of discontinuing opioids,

combined with the negative reinforcement during a period of actual withdrawal, can push a

patient to seek further opioid treatment - even where ineffective or detrimental to quality of life

- simply to avoid the deeply unpleasant effects of withdrawal.

                       b.      Falsehood: No Upper Limit on Amount of Opioids to
                               Consumer

        149.   Manufacturer Defendants have misrepresented and even denied entirely the

dangers posed by large doses of opioids. Manufacturer Defendants claimed that dosages could

be escalated continuously to match high pain tolerance, even though studies showed that such

escalation could be deadly.       This false advice has been disseminated even though the

Manufacturer Defendants, their executives, researchers, and sales staff have knowledge that

increasing a dosage or starting a patient with a high dosage may be fatal. See supra at   ,,83,   111,



        150.   This falsehood is of particular concern because none of the Manufacturer

Defendants' opioids has a cap on dosage. Thus, the guidance of manufacturers (and the medical

community, informed by manufacturers) has a critical role to play in preventing overdose.

        151.   There is not now, and there never has been, any scientifically based support for

the Manufacturer Defendants' statements that there are no upper limits for opioids.

       152.    High doses pose real risk. The 2016 CDC Guidelines states, in pertinent part:

"[b ]enefits of high-dose opioids for chronic pain are not established," while the "risks for serious

harms related to opioid therapy increase at higher opioid dosage." They further state that there

are "increased risks for opioid use disorder, respiratory depression, and death at higher




                                                 45
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 61 of 187



dosages[.]"   As a result, the CDC advised doctors to "avoid increasing dosage" above 90

morphine milligram equivalents per day.

       153.       When under the continuous influence of opioids over time, patients grow tolerant

to their analgesic effects.              As tolerance increases, a patient typically requires progressively

higher doses to obtain the same levels of pain reduction to which he or she has become

accustomed - up to, and including, doses that are "frighteningly high." 52 Supra at iJ118. At

higher doses, the effects of withdrawal are more substantial, thus leaving a patient at a much

higher risk of addiction. A patient can take the opioids at the continuously escalating dosages to

match pain tolerance and still overdose at recommended levels.

       154.       Upon information and belief, Purdue required its sales representatives to "practice

verbalizing the titration [dosing] message."                       Purdue believed increasing titration was a key

marketing objective and even monitored the pace at which doctors increased doses of its opioids.

Sales representatives were warned when the doses were not increased fast enough by their target

physicians. This ruthless sales tactic was memorialized by Purdue in a sales guide, entitled,

"Initiation, Conversion, and Titration Discussions with the Appropriate Selling Tools."

              FLEXIBILITY in titration                                                                          --~-   ............

              •      Titrate to the appropriate q12h dose                                     ,~·              ( ··~: ~,_ i

                         as clinical need dictates
                                                     ' ;~\__f
                                                              /i
                     - Increase 25% to 50% of the total daily dose


                                                            _J "      :
                                                                               p(a.
                                                                                  ._    I -
                                                                          r-: '"_ ',_ I _
                                                                 -.:.::z i:--"'                     mg
                                                                                                           /.,. ,;;;ti.
                                                                                                         -.I' 80 mg

                                   _          __!~             30mg._...                                  •
              ,.--::::i.          I
                           £:.. __ _         : _.. 20 m 8 -'1f        to      ade<luete analges&a                      ~
              l .,.,.,,,,..,,,Jlf      15 mg ..,....           ntrate
              j lOmg
              Ia
              j Small. cok!r-coded !Ablets {aclwl •im}                    0     ontin" Tablets q12h dose
              (-- ~- .:...i..: Fo; P.rti~~~ wh~ ;~quir~ .titratio~ ~~~ So~g·q-12h, f~ll~~ tittati~n~
              ; ·;..''.ar r-r"" guidelines. which recommend increasing the total daily dose between
              \ ~               25~ and 503.                                                       ,

                                          Purdue opioid promotion from 2008.

52
       Katz, supra n.41.


                                                               46
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 62 of 187



    __    ,.._.   -·-------------...   ---------~   ... - . --·   ·-------- ··- ---··--- ... --·--·- ....................      _.   ----·-~-




                               Individually titrate Butrans .to a dose that provides
                              adeq1:11te analg'5ia and minimizes adverse reactions
                                                            ·-
        Minimum titration interval between doses is every 72 boars




                                                                                                .,......,             --
                                                                                                                      ~



                                                                                                          I_ _20_111q/houf.....,._.. ..,.....-
                                                                                                                           •
                                                                              15 l!IC!/hour                          tm;ml
                                                                                                                       •
                                                                                                                       0
                                                                                                                      iL
                                                                           Appropriate patields may be titrated diredty from
                                                                           10 mcg/bour to 20 mq/bo1r (after at least n hours)
                                                                           at tlte presalbltg ftaltlKatt professiooal's dls<retiol.
                                                                                                                      (nol !llCIWl1 al actual tilt)




                                         Purdue opioid promotion.from 2013.

       155.         Upon information and belief, rather than applaud public health efforts, Purdue

lambasted in internal documents such efforts to limit total daily dose and length of therapy by

saying such efforts "would negatively impact business." [Emphasis added.] To push back

against the public demands in 2014 to decrease dosage, Purdue defensively pursued a "strategic

initiative" to fight back and "maintain 2013 dose mix."




                                                                    47
                 Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 63 of 187




                                  Impact of changes in dose mix
                                            (For Illustration purposes)
                                                                                                              % shift from 20mg and 1Smg down to 10mg
                              fco;e1:--;:L1:-;,-ra-c~t.(R';rtitF&~~ <S~t;:i;-:~101o:s"hifi:::i~-:. ~ ::0~ rshifi~:-::r:33:-s-h!Wi~-           0
                               \.lL..~;Jul ':::t.Jt.li:l.._ • :iJi.JJ ·';..?: .'.!fr4!:.m:.hJ:Ut.::L~:.tu ... tn;\.. u'tJ!..i'IJ'!ttlU\.."l on1.i."u....,~t.:ltu.::;uu"t"uu!!
                               10mg
                                            1,226,840               $ 135,005,554                            s 136,746,931           s 138,488,308           $ 140,229,686
                               15mg
                                                                     $ 33,261,232                             $ 32,928,620            s 32,596,008               s 32,263,395
                               20mg
    .. .
    ·
                                                                    $ 361,951,330                            $ 358,331,817           s354, 712,303           $ 351,092, 790
    .. ......... _.........
            ~·      ,".                                                                                                                                      I
        ~                      30mg
                                               519,945              $ 193,796,793            519,945         $ 193,796, 793           $ 193,796,793          s193, 796. 793
                               40mg
                                            1,085,624               s577,483,835           1,085,624         $ 577,483,835            $ 577,483,835          $ 577,483,835
                               BOmg
                                               436,272              $ 326, 705,155           436,272         $ 326, 705, 1 SS         s 326, 705,155        $ 326, 705, 155
                               SOmg
                                               768,198              $ 931,583,802            768,198         s 931,583,802            $ 931,583,802          $ 931,583,802
                               Total
                                            S,619,324             $ 2,559,787,701         S,619,324       s 2,557,576,952          $ 2,555,366,204        $ 2,553,155,456


                                                                                  (': $2,210,748~'.')
                                                                                                                    ~·.   $4,421,496 .•.
                                                                                                                                              '."' $6,632,244 '"'.
                                 A small shift of roughly 1SK prescriptions from 20mg
                                     or 1Smg down to 10mg has a $2MM impact



                                                   Purdue internal strategy presentation from 2012.

                    156.           According to Purdue's 2015 Price List, a patient taking Purdue's 80 mg

OxyContin pill twice a day for a week earned Purdue $210. If that same patient could be kept on

the drug for a year, Purdue received far more money: $10,959. Purdue's confidential internal

analysis, revealed in the June 12, 2018 Mass AG.Complaint, "found that there is greater loss [in

sales] in the 60mg and 80mg strengths (compared to other strengths) when we don't make

primary sales calls." Purdue's business plans emphasized that "OxyContin is promotionally

sensitive, specifically with the higher doses, and recent research findings reinforce the value of

sales calls."

                   157.            Purdue promoted the assertion that "[ o]pioid dose was not a risk factor for opioid

overdose," even while it admitted in internal private documents that "it is very likely" that there




                                                                                            48
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 64 of 187



1s a "dose-related overdose risk m [chronic non-cancer pain] patients on [chronic opioid

therapy]."

       15 8.   Purdue's deception about the risk of higher doses was deliberate. Purdue recorded

in an internal "Publication Plan" that its' "KEY MESSAGES" would say that "dose alone" is not

"the reason for overdose deaths," and "opioid overdose is controlled by good prescribing practice

and patient monitoring, not by arbitrary dosage limitations."

                                   Keeping Patients On Oploids Longer Kills Them
                                      Opioid-related overdose deaths per 100,000 people in a study of
                                       1.1 million Massachusetts patients prescribed opioids in 2011

                                                                                                    51x

                        600                                                    46x
                        deaths




                        500
                        deaths




                        400
                        deaths
                                                          30x


                        300
                        deaths




                        200
                        deaths




                       100
                        deaths




                            0              •' d
                                 General Population    3 to 5 months       6 to 11 months         12 months
               AGO g aph from Massachfl!~1ffdi Depa-llfll~Wt ofPu'/Jff/J1'ilea h data.

                       c.            Falsehood: Opioids Are the Best Solution

       159.    Manufacturer Defendants have consistently exaggerated the benefits and

downplayed the side effects of opioids as compared to other analgesics. Specifically,

Manufacturer Defendants have ignored the effects of long-term opioid therapy, which include

addiction, hyperalgesia, hormonal dysfunction, decline in immune function, increased bone


                                                                   49
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 65 of 187



fractures in the elderly, neonatal abstinence syndrome, and potentially fatal interaction with other

medication taken to treat disorders frequently co-existing with chronic pain. At the same time,

Manufacturer Defendants have greatly exaggerated the incidence of side-effects and the risk of

death from medicines, such as aspirin or ibuprofen, technically known as non-steroidal anti-

inflammatory drugs ("NSAIDs").        Manufacturer Defendants have suggested 10,000-20,000

annual deaths are attributable to NSAIDs, when the real number is approximately 3,200 and

shrinking. 53

        160.    On the contrary, there is evidence that opioid drugs are less effective at treating

chronic pain and may worsen patients' health. As noted, a comprehensive study in 2006 found

that opioids as a class did not demonstrate improvement in functional outcomes over other non-

addicting treatments.     Rather, the study concluded: "[f]or functional outcomes, the other

analgesics were significantly more effective than were opioids." 54 The above study and similar

ones that were antithetical to the position of the Manufacturer Defendants were simply not

presented by the KOLs in their speeches to practitioners, in the lectures presented at CMEs

controlled by the Manufacturer Defendants, or in the Front Groups used to disseminate the

Manufacturer Defendants' false message that opioids are a superior pain treatment.

        161.    The Manufacturer Defendants knew their disparagement of NSAIDs and other

analgesics was unfounded. Indeed, Endo's own internal research shows that patients taking

opioid-based pain medicines specifically reported higher rates of obesity, insomnia, and self-

described fair or poor health.


53
        See Courtney Krueger, PharmD, BCPS, Ask the Expert: Do NSAIDs Cause More Deaths
Than        Opioids?,      PRACTICAL       PAIN       MGMT.        (Nov./Dec.        2013),
https://www.practicalpainmanagement.com/treatments/pharmacological/opioids/ask-expert-do-
nsaids-cause-more-deaths-opioids.
54
       Furlan, supra n.46.


                                                50
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 66 of 187



        162.    The Manufacturer Defendants deceptively exaggerated the risks associated with

high doses of acetaminophen and NSAIDs (such as aspirin and ibuprofen) and instead pushed

their opioids, which they claimed to have "no ceiling dose" and are "the gold standard of pain

medications."

                       d.      Falsehood: The Promise of a Pain-Free Life and Vigorous
                               Existence

        163.    Manufacturer Defendants misrepresented that opioids improve functioning over

time. For example, Janssen sponsored a patient education guide in 2009, Finding Relief Pain

Management/or Older Adults, which states, as a fact, that "opioids may make it easier for people

to live normally."

        164.    Purdue also conceived and funded third-party publications to proclaim that

opioids give patients the "quality of life we deserve."         This was a lie.   Purdue's internal

documents admit that "Purdue has no clinical studies or other substantial evidence demonstrating

that a Purdue Product will improve the quality of a person's life." There is not, and there never

has been, any data to support the claim that they do so; in fact, there is data to suggest that long-

term opioid usage reduces functioning. Data from workers' compensation claims indicates that

there is a negative correlation between opioid prescriptions and a person returning to work. 55

       165.     The 2016 CDC Guidelines (siipra at       ~24)   state that "[a]lthough opioids can

reduce pain during short-term use, the clinical evidence review found insufficient evidence to

determine whether pain relief is sustained and whether function or quality of life improves with

long-term opioid therapy." The CDC further found that "evidence is limited or insufficient for



55
      See, e.g., Cindy L. Kidner, Ph.D., et al., Higher Opioid Doses Predict Poorer Functional
Outcome in Patients with Chronic Disabling Occupational Musculoskeletal Disorders, 91 J.
BONE JOINT SURO. AM. 919 (2009).



                                                51
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 67 of 187



improved pain or function with long-term use of opioids for several chronic pain conditions for

which opioids are commonly prescribed, such as low back pain, headache, and :fibromyalgia."

                        e.      Falsehood: Tapering Is an Effective Way to Manage Any
                                Withdrawal

          166.   Manufacturer Defendants also falsely represent that withdrawal is easily

managed, for example, by tapering off a patient's dosage. For instance, Endo's CME, Persistent

Pain in the Older Adult, taught prescribers that withdrawal can be avoided by tapering off dosage

by 10-20% per day for ten days.

          167.   The 2010 Mallinckrodt/C.A.R.E.S. publication, Defeat Chronic Pain Now!,

advised potential opioid users that tolerance to opioids is "easily remedied," and that "[a]ll

patients can be safely taken off opioid medication if the dose is slowly tapered down by their

doctor." 56

          168.   Janssen's training materials asserted that Nucynta ER has a low incidence of

withdrawal symptoms, based on a study of withdrawal symptoms two to four days after

discontinuing use (when, in fact, the symptoms peak much earlier).

          169.   On its current website, PrescribeResponsibly.com, in an article titled What a

Prescriber Should Know Before Writing the First Prescription, Janssen states that opioid

addiction "can usually be managed" with such tools as Opioid Agreements between the

prescribing physician and patient.

          170.   There is no reliable data, nor has there ever been, supporting the statements made

by each Manufacturer Defendant that gradual tapering would alleviate the risk of withdrawal.




56
          BRADLEY S. GALER, M.D. & CHARLES E. ARGOFF, M.D., Defeat Chronic Pain Now!
(2010).


                                                 52
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 68 of 187



                       f.      Falsehood: Pseudoaddiction

        171.   Pharmaceutical manufacturers tried to dismiss signs of addiction in patients by

using the term "pseudoaddiction," invented by Dr. David Haddox, later Vice President of Health

Policy at Purdue. Pseudoaddiction was a term used for patients showing signs of addiction, and

Defendants explained that what these patients were actually exhibiting was "under-treated pain."

        172.   With no reliable data, the Manufacturer Defendants grabbed hold of the concept

of pseudoaddiction, with the intent and result that treating physicians would ignore signs of

actual addiction in their patients (such as seeking early refills, agitation, etc.).   Instead of

advising the treating physician that the patient is likely in the throes of addiction, the

Manufacturer Defendants advocated that the patient is still undertreated and should be prescribed

a higher potency of the opioid.

       173.    A pamphlet, entitled Clinical Issues in Opioid Prescribing (2008), urged doctors

to look for pseudoaddiction:

       A term which has been used to describe patient behaviors that may occur when
       pain is undertreated. Patients with unrelieved pain may become focused on
       obtaining medications, may "clock watch," and may otherwise seem
       inappropriately "drug-seeking." Even such behaviors as illicit drug use and
       deception can occur in the patient's efforts to obtain relief. Pseudoaddiction
       can be distinguished from true addiction in that the behaviors resolve when the
       pain is effectively treated.

       174.    In another pamphlet, Providing Relief, Preventing Abuse: A reference guide to

controlled substances prescribing practices (2008), Purdue admonished doctors that

"[u]ndertreatment of pain is a serious problem" and "pain should be treated aggressively."

Purdue stated: ''Fact[] About Addiction: 'Misunderstanding of addiction and mislabeling of

patients as addicts results in unnecessary withholding of opioid medications."'

       175.    Purdue released a second edition of Providing Relief, Preventing Abuse in 2011,

which continued to urge higher doses and added a new deception about the scientific "literature":


                                               53
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 69 of 187



"The term pseudoaddiction has emerged in the literature to describe the inaccurate

interpretation of [drug-seeking] behaviors in patients who have pain that has not been

effectively treated." This revised pamphlet and the claims it disseminated cited to no scientific

or medical evidence that supported pseudoaddiction as a diagnosis separate from addiction. The

pamphlet failed to disclose that all of the cited "literature" included was linked to organization

and doctors paid by Purdue.

        176.   Purdue also urged doctors to prescribe higher doses in a Purdue-sponsored book,

Responsible Opioid Prescribing (2011), which again suggested that patients, who appear to be

addicted, were instead "receiving an inadequate dose" and needed more drugs. In Purdue's

Opioid Clinical Management Guide (2009), Purdue told doctors that the greatest risk of

addiction was giving patients too little of its addictive drugs: "The primary risk factor for misuse

is uncontrolled or inadequately treated pain."

       177.    Janssen sponsored, funded, and edited a website publication, entitled Let's Talk

Pain, which stated "pseudoaddiction refers to patient behaviors that may occur when pain is

under-treated[.] ... Pseudoaddiction is different from true addiction because such behaviors can

be resolved with effective pain management."

       178.    While the term "pseudoaddiction" is no longer prevalent and not currently posted

on any of the Manufacturer Defendants' websites, it was in common use and widely

disseminated to physicians through at least 2012. Upon information and belief, as a result of the

Manufacturer Defendants' false information campaign, the signs of addiction in opioid-treated

patients are still being misconstrued as pseudoaddiction in the community of practicing

physicians, including those physicians in Massachusetts who serve the population of the Town of

Lynnfield.




                                                 54
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 70 of 187




        179.   There never was any scientifically valid evidence for the concept of

pseudoaddiction.    The Manufacturer Defendants knew there was no scientific basis for the

concept and their statements about it were false when made.

               3.     Means of Disinformation

        180.   Manufacturer Defendants strengthened the effects of their misinformation by

disseminating it through varied sources in a number of settings, targeting both doctors and

patients.

        181.   Manufacturer Defendants have poured significant resources into branded

advertisements for their own particular opioids. In 2011, Manufacturer Defendants spent over

$14 million advertising in medical journals, including $8.3 million by Purdue, $4.9 million by

Janssen, and $1.1 million by Endo. 57

        182.   These advertisements have ran in publications aimed at pain specialists (e.g.,

JOURNAL OF PAIN, CLINICAL JOURNAL OF p AIN), as well as those aimed at the entire medical

community (e.g., JOURNAL OF THE AMERICAN MEDICAL ASSOCIATION).

        183.   These advertisements have contained misleading claims about Manufacturer

Defendants' opioid products. For example, a 2005 Purdue advertisement in the JOURNAL OF

PAIN described OxyContin as an "around-the-clock analgesic . . . for an extended period of

time." The advertisement featured a man and boy fishing and proclaimed that There Can Be Life

With Relief, falsely suggesting (on both counts) that OxyContin provides effective long-term

pain relief and functional improvement. Endo's Opana ER was advertised with photos of people




57
        While Actavis spent less than $100,000 and Cephalon spent nothing on medical
advertisement in 2011, these companies' expenditures peaked earlier, with Actavis spending
$11. 7 million in 2005 and Cephalon spending about $4 million over 2007 and 2008.


                                              55
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 71 of 187



engaged in demanding jobs, suggesting that the drug could provide long-term relief and

functional improvement.

           184.   Since Jnsys entered the opioid pain market in 2012, after many of these means to

disseminate false information were already under way, it is not known at this time to what extent

Insys participated in them. Upon information and belief, Insys was able to effectively sell

Subsys off-label due to the wide dissemination of misinformation propagated by the other

Manufacturer Defendants.

       185.       Since Collegium made only minimal sales of its opioid product before April 2016,

it is not known at this time to what extent Collegium participated in the dissemination of the

false information before that time. However, in its marketing effort to sell its opioid product,

Xtampza ER, Collegium continues to utilize many of the discredited marketing methods used by

?ther Manufacturing Defendants, including a heavy use of detailers to spread deceptions about

the safety of opioids on a one-to-one bases, use of KO Ls, and sponsorship of Front Groups, such

as the Pain Care Foundation (infra at   i1~225,   260-62), and mischaracterizes the epidemic as "an

abuse or misuse of opioid" rather than "an over-use of opioids," the true cause of the epidemic.

In its March 7, 2018 Form 10-K SEC filing ("March 2018 Form 10-K"), Collegium stated as

follows:

       Chronic pain, typically defined as pain that lasts beyond the healing of an injury
       or that persists longer than three months, is a worldwide problem with serious
       health and economic consequences. . . . Common types of chronic pain include
       lower back pain, arthritis, headache, and face and jaw pain. The prevalence of
       chronic pain is expected to rise in the future, as the incidence of associated
       illnesses such as diabetes, arthritis and cancer increases in the aging population.

                                                  ***
       Prescription opioids remain the primary treatment for chronic pain. 58

58
       Collegium Phann., Inc., Annual Report at 5 (Form 10-K) (Mar. 7, 2018).


                                                   56
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 72 of 187




                              a. Unsupported Research

        186.   Manufacturer Defendants have misrepresented scientific research and evidence

surrounding the addictiveness of their pharmaceutical products.

        187.   Manufacturer Defendants led people to reasonably believe that they had tested the

safety and efficacy of opioids for long-term use by creating a body of false, misleading, and

unsupported literature about opioids that appeared to be the result of independent, objective

research, and was thus more likely to shape the perceptions of prescribers, patients, and payors.

       188.    Manufacturer Defendants coordinated the timing and publication of manuscripts,

abstracts, posters and oral presentations, and educational materials in peer-reviewed journals and

other publications to support the launch and sales of their drugs. Manufacturer Defendants'

internal documents show plans to submit research papers and "studies" to long lists of journals,

including back-up options and last resort, "fast-track" application journals, which they could use

if the pending paper was rejected everywhere else.

       189.    Manufacturer Defendants worked to ensure that favorable articles were

disseminated and cited widely in medical literature, even where references distorted the

significance or meaning of the underlying study. One of the most frequently used distortions is

the instance of a five-sentence letter written to the NEW ENGLAND JOURNAL OF MEDICINE

("NEJM") in 1980 by Dr. Hershel Jick and his assistant, Ms. Jane Porter.

       190.    In 1980, Dr. Jick and his assistant, Ms. Porter, who both worked at the Boston

University Medical Center, sent the Porter/Jick Letter to the prestigious NEJM:

       ADDICTION RARE INPATIENTS TREATED WITHNARCOTICS

       To the Editor: Recently, we examined our current files to determine the incidence
       of narcotic addiction in 39,946 hospitalized medical patients who were monitored
       consecutively. Although there were 11,882 patients who received at least one
       narcotic preparation, there were only four cases of reasonably well documented
       addiction in patients who had no history of addiction. The addiction was


                                               57
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 73 of 187




        considered major in only one instance. The drugs implicated were meperidine in
        two patients, Percodan in one, and hydromorphone in one. We conclude that
        despite widespread use of narcotic drugs in hospitals, the development of
        addiction is rare in medical patients with no history of addiction.

        Jane Porter
        Hershel Jick, M.D.
        Boston Collaborative Drug
        Surveillance Program
        Boston University Medical Center
        Waltham, MA 02154. 59

        191.   Manufacturer Defendants and their Front Groups have twisted this letter and

misused it as scientific confirmation for their assertion that widespread and long-term opioid use

does not pose a substantial threat of addiction. The Manufacturer Defendants knew, but failed to

disclose, the material information that undermined the validity of the five-sentence letter for the

sweeping proposition for which it was cited.

        192.   Manufacturer Defendants knowingly misrepresented the findings and scientific

value of the letter in several ways:

               (a)     By omitting the fact that Ms. Porter and Dr. Jick's observations were made

       in a letter to the editor, and implying - or outright stating - that the results were the

       published results of a peer-reviewed scientific clinical trial study, they misrepresented the

       scientific validity of its findings;

               (b)     Based on when the letter was written, in 1980, the use of opioids being

       described in the letter could only have been for acute pain or end-of-life care because

       medical practice at the time prohibited opioids from being used to treat chronic pain.

       Nevertheless, Manufacturer Defendants cited the Porter/Jick Letter as evidence for the




59
      Jane Porter & Hershel Jick, M.D., Addiction Rare in Patients Treated with Narcotics, 302
NEW ENG. J. MED. 123 (1980), www.nejm.org/doi/pdf/10.1056/NEJM198001103020221.


                                                58
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 74 of 187




        proposition that opioids pose a low risk of addiction in all contexts, including long-term

        use for chronic pain;

                (c)     Since the Porter/Jick Letter is not based on a clinical trial, there is no level

        of confidence that patients were regularly being monitored for signs of addiction. Thus,

        there may have been false negatives;

                (d)    The letter is written about patients who were given a few opioid doses in a

        hospital, rather than those who were given prescriptions to take home. Nonetheless, it

        was trumpeted by Manufacturer Defendants as scientific evidence that opioids pose a low

        risk of addiction when used long-term; and

               (e)     There is no evidence that these patients were followed up with after

        leaving the hospital regarding the presence of any addiction.           But it was cited by

       Manufacturer Defendants as showing that opioids pose no long-term risk of addiction.

        193.   Manufacturer Defendants mis-cited the Porter/Jick Letter again and again as

evidence of the minimal risk of addiction from using opioids as a treatment for chronic pain,

despite its limited credibility and the existence of much more significant evidence to the

contrary.

        194.   Two papers funded by Purdue in 1998 showed that between 8% and 13% of

patients studied subsequently. became addicted to opioids. Ignoring this study, the Porter/Jick

Letter was cited and relied upon in two CME courses put on by. Purdue and Endo in 2012 to

support the assertion that opioids are not addictive.

       195.    The Porter/Jick Letter was not extensively cited as evidence of opioids' low risk

of addiction until it first appeared in a 1986 paper by the American Pain Society, one of

Defendants' Front Groups. From there, its use as a tool of misinformation mushroomed. It has




                                                  59
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 75 of 187



been cited over 900 times, in contrast to the 11 other letters to the editor contemporaneously

published in NEJ.M, which were cited a median of 11 times.

        196.   Dr. Hershel Jick, the primary author, later stated that his own letter had been

misused and distorted. He has said that he is "mortified that that letter to the editor was used as

an excuse to do what these drug companies did," referring to the fact that "they used this letter to

spread the word that these drugs were not very addictive."60

        197.   A 2017 statement in the NEJM (probably the first of its kind) was published as a

meta-study on the misuse of the letter. It says that the letter "was heavily and uncritically cited

as evidence that addiction was rare with long-term opioid therapy," which statement "contributed

to the North American opioid crisis[.]" 61

        198.   The 2017 study reports that 80.8% of articles citing the 1980 letter did not

mention that it was limited to the hospital setting and 72.2% of articles citing it used it to support

the conclusion that addiction is rare in patients treated with opioids.

       199.    "It's difficult to overstate the role of this letter," said Dr. David Juurlink of the

University of Toronto, who led the analysis. "It was the key bit of literature that helped the

opiate manufacturers convince front-line doctors that addiction is not a concem." 62

       200.    Manufacturer Defendants also worked to discredit or bury negative information.

Manufacturer Defendants - often with the help of third-party consultants - targeted a broad


60      Derek Hawkins, How a Short Letter in a Prestigious Journal Contributed to the Opioid
Crisis, WASHINGTON POST, Jun. 2, 2017, https://www.washingtonpost.com/news/moming-
mix/wp/201 7/06/02/how-the-opioid-crisis-traces-back-to-a-five-sentence-scho larly-letter-from-
1980/?utm term=.836d02c52301.
61
      Pamela T.M. Leung, B.Sc. Pharm., et al., A 1980 Letter on the Risk of Opioid Addiction,
376 NEW ENG. J. MED 2194 (2017).
62
     Marilynn Marchione, Painful Words: How a 1980 Letter Fueled the Opioid Epidemic,
STAT NEWS, May 31, 2017, https://www.statnews.com/2017/05/31/opioid-epidemic-nejm-letter.


                                                 60
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 76 of 187




range of media to disseminate their message, including negative review articles, letters to the

editor, commentaries, case-study reports, and newsletters disparaging reports of the link between

opioids and addiction.

        201.    Manufacturer Defendants' strategies were intended to, and did, knowingly and

intentionally distort the truth regarding the risks, benefits, and superiority of opioids for chronic

pain relief, resulting in distorted prescribing patterns.

                         b.     Key Opinion Leaders

        202.    Manufacturer Defendants used KOLs (who are generally distinguished physicians

and neutral sources of guidance in their medical field) as sources of pro-opioid misinformation

for regular practicing doctors, including those in Massachusetts treating Lynnfield residents.

       203.    The KOLs have been central to the Manufacturer Defendants' diffuse marketing

efforts. KOLs have written, consulted on, edited, and lent their names to books and articles and

given speeches and CMEs supportive of chronic opioid therapy.               They have served on

committees that developed treatment guidelines strongly encouraging the use of opioids to treat

chronic pain and the boards of pro-opioid advocacy groups and professional societies that

develop, select, and present CMEs. Manufacturer Defendants were able to exert control over

each of these modalities through their KO Ls.

       204.    In exchange for these services of the KOLs, Manufacturer Defendants provided

them with money, prestige, recognition, research funding, and avenues to publish.                This

positioned the KOLs to exert even more influence in the medical community.

       205.    Opioid-makers were not the first to mask their deceptive marketing efforts in

purported science. The tobacco industry also used KOLs in its efforts to persuade the public and

regulators that tobacco was not addictive or dangerous. For example, tobacco companies funded

a research program at Harvard and chose as its chief researcher a doctor who had expressed


                                                  61
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 77 of 187



views in-line with industry's views. He was dropped when he criticized low-tar cigarettes as

potentially more dangerous, and later described himself as a pawn in the industry's campaign.

       206.    Manufacturer Defendants cultivated and promoted only those KOLs who could be

relied upon to help broaden the chronic pain opioid therapy market. Manufacturer Defendants

selected, funded, and elevated those doctors whose public positions were unequivocally

supportive of using opioids to treat chronic pain. These doctors' professional reputations were

then dependent on continuing to promote a pro-opioid message, even in activities not directly

funded by the drug companies.

       207.    Manufacturer Defendants cited and promoted favorable studies or articles by

these KOLs. By contrast, Manufacturer Defendants did not disseminate the publications of

doctors critical of the use of chronic opioid therapy. One prominent KOL sponsored by many of

the Manufacturer Defendants, Dr. Russell Portenoy, stated that he was told by a drug company

that research critical of opioids (and the doctors who published that research) would never obtain

funding.

       208.    Collegium Vice President, Steven Passik, has proudly identified Dr. Portenoy as

one of his mentors, stating that Dr. Portenoy, among others, "taught me everything I know about

pain and encouraged and supported me long before I had any idea of what I was talking about." 63

       209.    Some KOLs have even gone on to become direct employees and executives of

Manufacturer Defendants, like Dr. Haddox, Purdue's Vice President of Health Policy, or Dr.

Bradley Galer, Endo's former Chief Medical Officer.

       210.   Manufacturer Defendants provided substantial opportunities for KOLs to author

articles or research studies on topics Manufacturer Defendants suggested or chose, with the

63
         Pundit Profiles: Steven D. Passik, PhD, PAINWEEK                     (Jan.   4,   2017),
https ://www. painweek. org/brainfood_post/steven-d-passik-phd.html.


                                               62
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 78 of 187




predictable effect of ensuring that many favorable studies appeared in the academic literature.

As described by Dr. Portenoy, drug companies would approach him with a study that was well

under way and ask if he would serve as the study' s author. Dr. Portenoy regularly agreed.

        211.    Manufacturer Defendants also paid KOLs to serve as consultants or on their

advisory boards and give talks or present CMEs, often over meals or at conferences. Since 2000,

Cephalon, for instance, has paid doctors more than $4.5 million for programs relating to its

opioids.

        212.    Manufacturer Defendants kept close tabs on the content of the misleading

materials published by these KOLs. In many instances, they also scripted what these KOLs said

- as they did with all their recruited speakers.

        213.   There was a group of KOLs who received funding and benefits from all of the

Manufacturer Defendants, who participated in an enterprise to pay these KOLs, to disseminate

misinformation about the safety and efficacy of opioids as a treatment for chronic pain in order

to enable the Manufacturer Defendants to unlawfully expand their profits.

       214.    Dr. Portenoy received research support, counseling fees, and honoraria from

Manufacturer Defendants Purdue, Cephalon, Janssen, and others. He was also president of the

Front Group American Pain Society ("APS") and board member of Front Group American Pain

Foundation ("APF").

       215.    Dr. Lynn Web,ster was the author of numerous CMEs sponsored by Purdue,

Cephalon, Endo, and Collegium. He was also president of the Front Group American Academy

of Pain Medicine ("AAPM") and board member of APF. Dr. Webster also currently serves as




                                                   63
       Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 79 of 187




the Scientific Advisor to Collegium. 64      In addition, Dr. Webster has disclosed receiving

"honoraria, c;onsultant fees and/or travel expenses" from Collegium, Insys, Mallinckrodt, and

Cephalon. 65

        216.   Dr. Scott Fishman was a KOL who authored Responsible Opioid Prescribing, a

publication sponsored by Manufacturer Defendants Purdue and Cephalon. Dr. Fishman was also

a president of APP and AAPM.

        217.   Dr. Perry Fine was a KOL who received funding from Manufacturer Defendants

Purdue, Cephalon, Janssen, and Endo. He was also president of AAPM and board member of

APP.

                       c.     Continuing Medical Education

        218.   Massachusetts physicians are required to attend CMEs in order to keep their

medical licenses. Manufacturer Defendants sponsored CMEs and made sure that the content

supported their position on opioids. They were thereby able to promulgate their teaching to a

large number of doctors that they should be prescribing more opioids.

        219.   Because CMEs are typically delivered by KOLs who are highly respected in their

fields, and are thought to reflect these physicians' medical expertise and "cutting edge" practices,

these CMEs can be especially influential to doctors.

        220.   The countless doctors and other healthcare professionals, who participate in

accredited CMEs, constituted an enormously important audience for opioid reeducation.

Manufacturer Defendants targeted general practitioners, who were especially susceptible to


64
         Executive Profile: Lynn R. Webster MD., FACPM, FASAM, BLOOMBERG
https ://www. bloomberg.corn/research/stocks/people/person. asp ?personld=244523 66&pri vcapld
=7490189 (last visited Jul. 5, 2018).
65
       Lynn R. Webster MD, Opioid-Induced Constipation, 16 PAIN MEDICINE Sl6 (2015),
available at https://onlinelibrary.wiley.corn/doi/full/10.1111/pme.12911.


                                                64
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 80 of 187




Manufacturer Defendants' deceptions because of their lack of specialized training in pain

management and the likelihood that they would treat patients seeking medical treatment for pain

management issues.

        221.   These CMEs, often with names related to treatment of chronic pain, inflated the

benefits of opioids, omitted or downplayed their risks, and focused on opioids to the exclusion of

alternative treatments.

        222.   The influence of Manufacturer Defendants' funding on the content of these CMEs

is clear.   One study by a Georgetown University Medical Center professor compared the

messages retained by medical students who reviewed an industry-funded CME article on opioids

versus another group who reviewed a non-industry-funded CME article. The industry-funded

CME did not mention opioid-related death once; the non-industry-funded CME mentioned

opioid-related death 26 times.

        223.   Students who read the industry-funded article noted more frequently the

impression that opioids were underused in treating chronic pain. The "take-aways" of those

reading the non-industry-funded CME included the risks of death and addiction much more

frequently than those of the other group.

       224.    Neither group could accurately identify whether the article they read was

industry-funded, making clear the difficulty medical practitioners (the audience for CMEs) have

in screening and accounting for source bias. 66

       225.    By sponsoring CME programs presented by Front Groups, like AAPM, APF, and

others, like PAINWeek, Manufacturer Defendants could expect messages to be favorable to


66    Adriane Fugh-Berman MD, Marketing Messages in Industry-Funded CME, PHARMED
OUT       (June       25,       2010),    http://www.pharmedout.org/pdf/Conf2010/Fugh-
BermanPrescriptionforConflict6-25-10.pdf.


                                                  65
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 81 of 187




them, as these organizations were financially dependent on Manufacturer Defendants for other

projects. The sponsoring organizations honored this principle by hiring pro-opioid KOLs to give

talks that supported chronic opioid therapy. Manufacturer Defendant-driven content in these

CMEs had a direct and immediate effect on prescribers' views on opioids.

                       d.     Treatment Guidelines

       226.    Manufacturer Defendants produced treatment guidelines for doctors. Such

guidelines were crucial for giving legitimacy to extensive opioid prescriptions and providing a

framework within which doctors would feel comfortable prescribing them. These guidelines are

also cited throughout the scientific literature and referenced by third-party payors in determining

whether they should cover treatments for specific indications.

                              (i)    Federation of State Medical Boards

       227.    The Federation of State Medical Boards ("FSMB") is an organization

representing the various state medical boards in the United States, including the Massachusetts

Board of Medicine, which have the power to license doctors, investigate complaints, and

discipline physicians. The FSMB finances opioid- and pain-specific programs through grants

from Manufacturer Defendants.

       228.    In 1998, the FSMB developed its Model Guidelines for the Use of Controlled

Substances for the Treatment of Pain ("FSMB Guidelines"), which FSMB conceded was

produced "in collaboration with pharmaceutical companies."          From 1997 to 2013, FSMB

received more than $2 million from the Manufacturer Defendants (other than Insys or

Collegium). The FSMB Guidelines taught that opioids were "essential" for treatment of chronic

pain, including as a first prescription option. The FSMB Guidelines failed to mention risks

relating to respiratory depression and overdose and discussed addiction only in the sense that

"inadequate understanding" of addiction can lead to "inadequate pain control."


                                               66
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 82 of 187




        229.    The publication of Responsible Opioid Prescribing, a book adapted from the

FSMB Guidelines, was backed largely by Manufacturer Defendants, including Cephalon, Endo,

and Purdue. The FSMB financed the distribution of Responsible Opioid Prescribing by its

member boards by contracting with drug companies, including Endo and Cephalon, for bulk

sales and distribution to sales representatives (for distribution to prescribing doctors). There

were 163,131 copies of Responsible Opioid Prescribing distributed to state medical boards,

including the Massachusetts Board of Medicine (and through the boards, to practicing doctors),

and the FSMB earned approximately $250,000 in revenue and commissions from their sale.

        230.    The FSMB Guidelines conveyed the message that "inadequate pain control"

would result in official discipline, but no discipline would result if opioids were prescribed as

part of an ongoing patient relationship and prescription decisions were documented.

        231.   Through the FSMB" Guidelines, the Manufacturer Defendants were able to tum

doctors' fear of discipline on its head - doctors, who used to believe that they would be

disciplined if their patients became addicted to opioids, were taught that instead, they would be

punished if they failed to prescribe opioids to their patients with pain.

                               (ii)    AAPM/APS Guidelines

       232.    AAPM and APS are professional medical societies, each of which received

substantial funding from the Manufacturer Defendants from 2009 to 2013 (with AAPM receiving

well over $2 million).

       233.    AAPM issued a consensus statement in 1997, The Use of Opioids for the

Treatment of Chronic Pain, which endorsed opioids for treating chronic pain and claimed that




                                                 67
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 83 of 187



the risk of addiction to opioids was low. 67 The co-author of the statement, Dr. Haddox, was at

the time .a paid speaker for Purdue and subsequently became Vice President of Health Policy at

Purdue.   Dr. Portenoy, one of the main KOLs who received funding from Manufacturer

Defendants Janssen, Cephalon, Endo, and Purdue, was the sole consultant.         The consensus

statement formed the foundation of the FSMB Guidelines.           That statement was actively

distributed by AAPM until 2012.

       234.    AAPM and APS issued their own guidelines in 2009 ("AAPM/ APS Guidelines"),

continuing to recommend the use of opioids to treat chronic pain. 68 Fourteen of the 21 panel

members who drafted the AAPM/APS Guidelines, including KO Ls Dr. Portenoy and Dr. Fine of

the University of Utah, received support from Janssen, Cephalon, Endo, and Purdue.

       235.    The AAPM/APS Guidelines promote opioids as "safe and effective" for treating

chronic pain, despite acknowledging limited evidence, and conclude that the risk of addiction is

manageable for patients regardless of past abuse histories.

       236.    One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan

State University and founder of the Michigan Headache & Neurological Institute, resigned from

the panel because of his concerns that the AAPM/APS Guidelines were influenced by

contributions that drug companies, including Manufacturer Defendants, made to the sponsoring

organizations and committee members.

       237.    The AAPM/APS Guidelines have been a particularly effective channel of

deception and have influenced not only treating physicians, but also the body of scientific

67
        The American Academy of Pain and the American Pain Society, The Use of Opioids for
the Treatment of Chronic Pain, 13 CLINICAL J. PAIN 6 (1997), available at
http://www.jpain.org/article/S 1082-3174(97)80022-0/pdf.
68
        Roger Chou, et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in
Chronic     Noncancer        Pain,    10    J.    PAIN      113 (2009),   available   at
http://www.jpain.org/article/S 1526-5900(08)00831-6/abstract.


                                                68
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 84 of 187




evidence on opioids.     The AAPM/APS Guidelines have been cited 732 times in academic

literature, are still available online, and were reprinted in the JOURNAL OF PAIN.

        238.   Defendants widely referenced and promoted the AAPM/APS Guidelines without

disclosing the acknowledged lack of evidence to support them.

                               (iii)   American Geriatrics Society

        239.   The American Geriatrics Society ("AGS"), a nonprofit organization serving

healthcare professionals who work with the elderly, disseminated guidelines regarding the use of

opioids for chronic pain in 2002, The Management of Persistent Pain in Older Persons

(hereinafter "2002 AGS Guidelines"), and 2009, Pharmacological Management of Persistent

Pain in Older Persons (hereinafter "2009 AGS Guidelines").

       240.    The 2009 AGS Guidelines recommended that "[a]ll patients with moderate to

severe pain ... should be considered for opioid therapy" and stated that "the risks [of addiction]

are exceedingly low in older patients with no current or past history of substance abuse."69

These recommendations are not supported by any study or any other reliable scientific evidence.

Nevertheless, they have been cited 278 times in Google Scholar since their 2009 publication.

       241.    AGS contracted with Manufacturer Defendants Endo, Purdue, and Janssen to

disseminate the 2009 AGS Guidelines, and to sponsor CMEs based on them. The Manufacturer

Defendants were aware of the content of the 2009 AGS Guidelines when they agreed to provide

funding for these projects.

       242.    The 2009 AGS Guidelines were first published online on July 2, 2009. AGS

submitted grant requests to Manufacturer Defendants, including Endo and Purdue, beginning


69
         B. Ferrell, et al., Pharmacological Management of Persistent Pain in Older Persons, 57
J.     AM.      GERIATR.        Soc'Y    1331,      1339,    1342     (2009),   available    at
https://onlinelibrary. wiley.com/doi/abs/10.1111/j .1532-5415.2009 .02376.x.


                                                69
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 85 of 187



July 15, 2009. Internal AGS discussions in August 2009 reveal that AGS did not want to receive

up-front funding from Manufacturer Defendants, which would suggest drug company influence,

but would instead accept commercial support to disseminate the publication.        However, by

drafting the 2009 AGS Guidelines knowing that pharmaceutical company funding would be

needed, and allowing these companies to determine whether to provide support only after they

had approved the message, AGS effectively ceded significant control to these companies. Endo,

Janssen, and Purdue all agreed to provide support to distribute the 2009 AGS Guidelines.

        243.    Five of ten of the experts on the 2009 AGS Guidelines's panel disclosed financial

ties to Manufacturer Defendants, including serving as paid speakers and consultants, presenting

CMEs sponsored by Manufacturer Defendants, receiving grants from Manufacturer Defendants,

and investing in Manufacturer Defendants' stock.

        244.    As noted infra at ifif264-65, the recommendations (in this case, treatment

guidelines) of those organizations not financed by Manufacturer Defendants stood in marked

contrast to those financed by the Defendants.

                        e.      Front Groups and Unbranded Advertising

        245.    Manufacturer Defendants Purdue, Endo, Janssen, Collegium, and Cephalon

collectively used unbranded, third-party marketing (through KOLs and Front Groups) as part of

their national marketing strategies for their branded drugs. Unbranded advertising had the dual

advantage of having an appearance of independence and credibility and not being subject to the

regulations promulgated by the FDA for branded advertising.          The purpose of the FDA

regulations on branded advertising, 21 U.S.C. §352(a) and 21 C.F.R. §§1.21(a), 202.l(e)(3), and

202.1 (e)( 6), is to encourage truthful advertising.

        246.    Defendants published print advertisements in a broad array of medical journals,

ranging from those geared to a wider audience, such as the JOURNAL OF THE AMERICAN MEDICAL


                                                   70
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 86 of 187



AsSOCIATCON, to those targeted more at specialists, such as the JOURNAL OF PAIN. In 2011 alone,

Defendants' advertising budgets exceeded $14 million on the medical journal advertising of

opioids, which was nearly three times what they spent in 2001.

       24 7.   Manufacturer Defendants Purdue, Cephalon, Janssen, Endo, and Actavis engaged

in a series of actions designed to thwart federal advertising guidelines, market themselves by

way of seemingly neutral third parties, and appear distanced from these organizations, while

simultaneously funneling large amounts of money into them. By doing so, they were able to

engage in a multi-pronged effort to misrepresent the risks and overstate the benefits of using

opioids. These Manufacturer Defendants were also able to change prescribing practices through

materials that appeared not to be marketing.

       248.    One part of this approach was to influence the stances of Front Groups by heavily

contributing to the organizations' income. Manufacturer Defendants then turned around and

cited materials produced by these groups as evidence of their positions.

                              (i)    APF's Role as a Front Group for Defendants' Deceptive
                                     Marketing

       249.    APF was a prominent Front Group for Manufacturer Defendants. The group's

name is meant to sound official and impartial, but, in fact, this organization was a front for

promotional material and advocacy on behalf of the Manufacturer Defendants.

       250.    Between 2007 and until its closure in May 2012, APF received upwards of $10

million from Manufacturer Defendants. In 2009 and 2010, it received from them more than 80%

of its operating budget. In 2010, for example, APF received more than $1 million from Endo.

       251.    APF issued "education guides" for patients, policymakers, and the news media

that advocated the benefits opioids provided for chronic pain and trivialized their risks,

particularly the risk of addiction. APF engaged in a significant multimedia campaign through



                                               71
            Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 87 of 187




          ,v'ision, radio, and the internet to purportedly "educate" patients about their "right" to pain
      /

    treatl'nent with opioids.

              252.   The publications available from APF extolled the benefits of opioids, and these

    publications were underwritten by Manufacturer Defendants Purdue, Cephalon, Janssen, and

I   Endo. For example, one board member published a study in 2010 sponsored by Cephalon,

    finding that Cephalon's drug Fentora was "generally safe and well-tolerated" m non-cancer

    patients, even though it was only approved for severe cancer pain.

              253.   APF held itself out as an independent patient advocacy organization. In reality,

    APF functioned largely as an advocate for the interests of Defendants, not patients.            APF

    engaged in grassroots lobbying efforts against various legislative initiatives that might limit

    opioid prescribing, exemplifying APF's true interest which was to make money for the

    manufacturers, and ignoring patient pain concerns.

              254.   In practice, APF operated in close collaboration with Manufacturer Defendants.

    APF submitted grant proposals seeking to fund activities and publications they suggested and

    assisted in marketing projects for them.

              255.   APF and APS submitted amicus briefs in defense of opioids: in one case, m

    support of Defendant Purdue; in another, in support of a doctor on trial for over-prescribing pain

    medication (who was subsequently found guilty of 16 counts of drug trafficking).

              256.   By 2011, APF was entirely dependent on incoming grants from Defendants

    Purdue, Cephalon, Endo, and others for funding, which also thereby enabled APF to avoid using

    its line of credit. APF board member, KOL Dr. Portenoy, explained that the lack of funding

    diversity was one of the biggest problems at APF.




                                                      72
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 88 of 187




       257.    All of APF's programs and materials were intended to, and did, reach a national

audience, including persons within the Town of Lynnfield.

       258.    A 2012 U.S. Senate Finance Committee investigation between manufacturers and

APF resulted in an abrupt halt to this funding. APF's board of directors dissolved the group

within days of this investigation.

                               (ii)   The Role of Other Front Groups in Defendants'
                                      Deceptive Marketing

       259.    AAPM similarly has received more than $2 million from opioid manufacturers

since 2009. This group issues treatment guidelines and hosts CME courses, while espousing

positions consistent with opioid manufacturers. Presidents of this organization include many of

the KOLs mentioned above. A yearly meeting put on by AAPM allows the group to interface

with opioid manufacturers, who pay to present "medical education programs" to AAPM and

attending doctors.

       260.    Other Front Groups include the University of Wisconsin Pain & Policy Studies

Group, which received $2.5 million from opioid manufacturers to lobby and otherwise promote

opioid use; and APS, incorporated in 1977, whose primary corporate supporter is pharmaceutical

manufacturer Mallinckrodt.      Similarly, the Pain Care Forum, a Front Group sponsored by

Collegium, comprises a group of over 100 drug manufacturers and advocacy groups that

coordinates efforts to influence legislation concerning prescription pain medications on both

federal and state levels. The following chart shows the top 20 states with the highest number of

registered Pain Care Forum lobbyists: 70




70
        Eugene Tauber, Lobbyists Hired by Advocates for Opioid Manufacturers in Every State,
THE MORNING CALL, Sep. 17, 2015, http://www.mcall.com/news/local/data/mc-politics-of-pain-
state-lobbyists-htmlstory. html.


                                              73
         Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 89 of 187



                                                          .                        .
 Registered lobbyists for members of Pain Care Forum in each state
 2006-2015

 STATE       2006      2007   2008   2009   2010       2011   2012   2013   2014       2015      AVERAGE     RANK*
 PA          116        110    104     90    90          82    82      45     36         67            82
 NH               11     15    22     23     23          23    21     21     19         22             20            2:
 ME                8     8     17     16     17          17    21     20     14         10             15            3
,LA               ~     ~      ~      ~      ~          ~      20     n      w          ~              40             4:
 NJ               69    75     73     59     15         15     21     78     83         95            58             5
 co               21    18     16     18     35         35     73     32     40         36

 CT                                                                                                    48            7
•CA                                                                                                   63             8.

 VT                     20     20     21     24         17     26     16     29                        22            9

                  24    21     21     19     20         13     16     17     17         15             18           10.
 MD               26    25     30     17     29         32     40     37     34         43            31            11
 SC               20    16     16     20     20         20     16     12     12         12            16            12
 IA               21    25     38     46     31         24     33     37     32         41            33            13
r.::i~~~f~~~~~~~~~~~~~~~~~~~~~                                                                      .........---~
~             37        38     40     38     69         a2     21     23     23         74            45            B
 TN           ;25       24     23     18     18.        17     22     21     23         21            21            ,15
 MS           '16       17     21     24     19         21     17     18     10         15            18            16'
 ID           .13
              :
                        10     13     17     19         16     15     15     17         25            16            17
 AK               3      7     10      6      5          6      5      6      6          4·            6            18


,HI               8      9     13     11     10         12     11     14     14          9            11            20



          261.         As of 2015, Massachusetts was one of the top states being targeted by the Pain

Care Forum's lobbying efforts. In fact, from 2014 to 2015, the Pain Care Forum tripled the

number of lobbyists it had advocl:!t~ng for Defendants in the Commonwealth of Massachusetts

from 23 to 74, respectiv.ely.
                                                                                       . .-

          262.         These Front Groups provided important services for the Manufacturer

Defendants. They prepared and disseminated unbranded materials promoting the use of opioids

to doctors and the public, including· by conducting CMEs and issuing treatment guidelines for

doctors, and by outreach targeting particularly vulnerable groups, such as veterans and elderly

people. They also advocated against regulatory guidelines that would limit opioid prescriptions,

and responded negatively to journal articles not supporting the use of opioids. The significant

funding and regular interfacing between these sets of organizations ensured that the Front
                                                                                             '
Gro~ps would issue messages supporting the position(s) o.f the opioid ~anufacturers.
                                              ''   "


                                                                      74
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 90 of 187




       263.    Defendants Purdue, Endo, Janssen, Cephalon, and Actavis collectively exercised

substantial control over the content of the messages third parties generated and disseminated and

distributed certain of those materials themselves.     These Defendants took an active role in

guiding, reviewing, and approving many of the misleading statements issued by these third

parties, ensuring that Manufacturer Defendants were consistently aware of their content. By

funding, directing, editing, and distributing these materials, Manufacturer Defendants exercised

control over their deceptive messages and acted in concert with these third parties to fraudulently

promote the use of opioids for the treatment of chronic pain.

       264.    The behavior and positions of those groups that did not accept funding from

manufacturers contrasts significantly with that of the Front Groups. The American Society of

Interventional Pain Physicians only recommends high doses of long-acting opioids "in specific

circumstances with severe intractable pain" along with "continuous adherence monitoring, in

well-selected populations, in conjunction with or after failure of other modalities of treatments

with improvement in physical and functional status and minimal adverse effects." 71

       265.   The American College of Occupational and Environmental Medicine similarly

discourages "routine use of opioids in the management of patients with chronic pain," though

conceding that for some patients it may be appropriate. 72 The U.S. Department of Veteran




71
        Bradley W. Wargo, DO, et al., Am. Soc 'y of lnterventional Pain Physicians (ASIPP),
guidelines for responsible opioid prescribing in chronic non-cancer pain (pts. 1 & 2), 15 PAIN
PHYSICIAn SI (2012), available at https://www.ncbi.nlm.nih.gov/pubmed/22786448 &
https://www.ncbi.nlm.nih.gov/pubmed/22786449.
72
       ACOEM's Guidelines for the Chronic Use of Opioids, AM. C. OF OCCUPATIONAL &
ENVTL.   MED.   (2011 ),   https://www.nhms.org/sites/default/files/Pdfs/ACOEM%20201 l-
Chronic%20Pain%200pioid%20.pdf.


                                               75
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 91 of 187




Affairs ("VA") and the U.S. Department of Defense ("DoD") note risks of abuse and misuse, and

"the lack of solid evidence based research on the efficacy of long-term opioid therapy." 73

                        f.      Defendants Inappropriately Used Their Sales Force and
                                "Speakers Bureaus" to Unfairly and Deceptively Promote Use
                                of Their Drugs

        266.    Like most drug manufacturers, the Manufacturer Defendants made extensive use

of their sales force - sometimes called "detailers" - to meet with physician groups one-on-one

and promote their products through intimate settings, with promotions being advanced by paid

speakers. The degree to which the Defendants organized their sales force to "lock-step" sell their

products, based on falsehoods and material omissions, is what rendered their marketing efforts

unlawful.

        267.    Defendants' marketing plans, which often operated in parallel to one another,

targeted physician groups far afield from pain specialists and anesthesiologists (or cancer

doctors) to include physician groups, such as general practice physicians, sports medicine

physician groups, etc., with no correlation to the demonstrated needs of the physicians' patients

for opioid therapy, or to the risk of abuse.

       268.    The expanded market of prescribers tended to be, as a group, less informed about

opioids and more susceptible to Defendants' marketing.          The prescribers included nurse

practitioners and physician assistants considered to be "share acquisition" opportunities because

they were "3x more responsive than MDs to detail," according to an Endo business plan.




73     The Management of Opioid Therapy for Chronic Pain Working Group, VA!DoD Clinical
Practice Guideline for Management of Opioid Therapy for Chronic Pain, U.S. DEP'T OF
VETERANS                     AFFAIRS                     (May                                 2010),
https://www.va.gov/painmanagement/docs/cpg_opioidtherapy_summary. pdf.


                                               76
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 92 of 187




        269.      The expanded market also included internists and general practitioners, with a

stated goal, for example, according to an Actavis plan, to move beyond "Kadian loyalists" to an

"expanded audience" of "low morphine writers."

        270.      Each Manufacturer Defendant relied upon "influence mapping," which meant

using decile ranking identifying high-volume prescribers, so that the manufacturer's sales force

would get the biggest impact from sales calls. Defendants also closely monitored a doctor's

prescribing after a sales representative's visit to allow them to fine-tune their messaging.

        271.      Each Defendant studiously trained its sales representatives - through detailed

action plans, trainings, tests, scripts, role-plays, and supervision tag-alongs - to ensure that the

individual sales representatives stayed strictly on script, which involved selling their opioids for

off-label uses.

       272.       Purdue rewarded its high-prescribing doctors, and rewarded them well. Purdue

showered these doctors with attention, meals, gifts, and money. Purdue has given money, meals,

or gifts to more than 2,000 individual Massachusetts prescribers since May 15, 2007.

       273.       In addition to the sales calls, sales representatives were required to identify

"product loyalists" - who were high prescribers of drugs - to be selected to be speakers on

behalf of the Manufacturer Defendants and invited to give speeches to their peers proclaiming

the effectiveness of the respective manufacturer's opioid. The speakers were paid handsomely

for this service with honoraria ranging from about $800 to $2,000 per program.

       274.       The Manufacturer Defendants all tracked the effectiveness of the speakers

program by monitoring the prescription writing of the attending physicians after the speaker

program. It was an effective strategy. Endo noted that "physicians who came into our speaker

programs wrote more prescriptions for Opana ER after attending than before."




                                                 77
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 93 of 187




        275.   Defendants devoted substantial resources to these direct sales contacts with

prescribers. In 2014, Defendants collectively spent $168 million on detailing branded opioids to

physicians nationwide.    This figure includes $108 million spent by Purdue, $34 million by

Janssen, $13 million by Cephalon, $10 million by Endo, and $2 million by Actavis. The total

figure is more than double Defendants' collective spending on detailing in 2000. Detailers' role

in Defendants' overall promotional efforts was also carefully calibrated; Endo, for example,

found that devoting 61 % of its marketing budget to sales representatives reflected an

"[a]ppropriate combination of personal ... and non-personal ... selling initiatives."

     . 276.    Defendants spent hundreds of millions of dollars promoting their opioids through

their large sales forces because their monitoring showed that the sales forces' face-to-face

meetings with prescribers had a significant influence on prescribing rates. As a routine matter,

the Defendants incentivized their sales representatives to sell by basing their compensation on a

low salary/high commission format.

       277.    Upon information and belief, Purdue gave its salespeople explicit instructions to

"extend average treatment duration." Purdue's business plans valued patients by how long they

could be kept on Purdue's opioids. Purdue developed tactics specifically to keep patients hooked

on opioids longer, which it called by the euphemism: Improving the Length Of Therapy -

sometimes abbreviated as "LOT" or "LoT." Purdue taught its employees that there is "a direct

relationship" between getting patients on higher doses and keeping them on Purdue's opioids

longer. Purdue's internal marketing plan showed a graph that broke down exactly how getting

patients on higher doses of opioids would get more patients to stay on drugs longer:




                                               78
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 94 of 187




                     There is a direct relationship between OxyContin
                     LoTand dose
                                              "OxyContln 1141tlenb by dose with LOT >30 Days




                     60li   --      -   ··---   ----   •


                     SOii    -     -·- -- -   ----·


                     lO)I   ~-----




                     2ml




                                 IOMG                                            40MG




                            Purdue internal strategy presentation from 2012.

       278.    Upon information and belief, hundreds or thousands of visits from sales

representatives from each of the Manufacturer Defendants were made to prescribers in Lynnfield

and the surrounding area, where the message regarding the use and safety of opioid therapy for

the prescribers' patients was untethered from any scientific basis, as the Defendants well knew.

       279.    A national study of tens of thousands of medical and pharmacy claims records

published in the JOURNAL OF GENERAL INTERNAL MEDICINE found that two-thirds of patients

who took opioids for 90 days were still taking opioids five years later.

       280.    Collegium is continuing the practice of sending sales representatives or detailers

directly to physicians' offices to increase sales, despite the practice being severely criticized. For

example, Collegium's March 2018 Form 10-K states, as follows:

       We have a dedicated field sales force, consisting of approximately 131 sales
       professionals, to call on the approximately 11,000 physicians who write
       approximately 58% of the branded extended-release oral opioid prescriptions in


                                                            79
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 95 of 187




       the United States, with a primary focus on pain specialists. In addition, we deploy
       a focused sales force of approximately 14 specialty sales representatives to call on
       hospitals." 74

The sales force, therefore, constitutes more than half of Collegium' s full time staff.

       281.    Upon information and belief, members of those sales force personnel are

marketing the use of Xtampza ER to physicians, and nurse practitioners with prescription-writing

authority, within Lynnfield and its surrounding area, and are falsely representing that their

oxycodone product Xtampza ER should be used even where safer methods of pain relief have

not been tried and failed.       Collegium escalated its use of detailers while other opioid

manufacturers have finally disavowed this discredited practice.

       282.    Upon information and belief, Collegium is now responsible for a significant

amount of the detailing of prescribers by opioid manufacturers in Lynnfield area.

       283.    In a lawsuit initiated in Norfolk Superior Court, LeighAnne Pendlebury, a

discharged salesperson referred to as a "Therapeutic Specialist" for Collegium, alleged that she,

and other sales representatives, was directly ordered by her supervisors at Collegium, upon

orders from Michael Heffernan, Collegium's CEO and President, to:

               (a)     use marketing materials in their sales visits to prescribers that had not

       been approved by the FDA;

               (b)     end all sales pitches to providers by having the sales representatives cross

       their arms in the shape of an "X" and say "Xtampza crosses out tampering," even though

       the FDA warned Collegium that use of the term "tamper-proof' was misleading because

       the drug was not tamper-proof; and




74
       Collegium, Annual Report, supra, n. 58 at 15.


                                                 80
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 96 of 187




               (c)    fabricate phony doctors' names on attendance sheets for Collegium's

        dinner programs as a way of covering up excessive payments to targeted physicians for

       expensive (over $10,000) meals.

       284.    Collegium is also utilizing the discredited method of relying on KO Ls to market

the use of its opioid. Its March 2018 Form 10-K states, as follows:

       We are continuing to execute our commercialization strategy with the input of key
       opinion leaders in the field of pain management, as well as healthcare
       practitioners. We have developed positioning and messaging campaigns, a
       publication strategy, initiatives with payor organizations, and distribution and
       national accounts strategies. Our marketing strategy includes increasing
       awareness of the differentiated features ofXtampza and the Nucynta Products and
       increasing awareness of solutions for patients with CPD [Chronic Pain Disorder]
       who require or would benefit from extended-release opioids. 75

                      g.      Direct-to-Consumer Marketing

       285.    Manufacturer Defendants targeted patients so that they would ask doctors for

those medications specifically.    Endo's research, for example, found that such direct-to-

consumer communications resulted in greater patient "brand loyalty," with longer durations of

Opana ER therapy and fewer discontinuations. Patient-focused advertising, especially direct-to-

consumer marketing, is seen by marketing experts within the pharmaceutical industry as

substantially valuable in "increas[ing] market share ... by bringing awareness to a particular

disease that the drug treats." 76 An Actavis marketing plan, for example, noted that "[d]irect-to-

consumer marketing affects prescribing decisions."

       286.   Defendants marketed to consumers through patient-focused "education and

support" materials. These took the form of pamphlets, videos, or other publications that patients

75
       Id.
76
        Kanika Johar, An Insider's Perspective: Defense of the Pharmaceutical Industry's
Marketing Practices, 76 ALBANY L. REv. 299, 308 (2013), available at
http://www.albanylawreview.org/issues/Pages/article-information.aspx?volume=76&issue=1 &
page=299.


                                               81
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 97 of 187




could view in their physicians' offices. Endo also targeted employer and workers' compensation

plan initiatives. This marketing was intended to, and did, result in patients requesting opioids in

reliance on Defendants' statements that contained falsehoods and material omissions.

        287.    Defendants also recognized the obstacle that out-of-pocket costs to patients posed

to their bottom line sales figures. They overcame this obstacle by providing patients financial

assistance with their insurance co-payments through vouchers and coupons distributed by

Defendants' sales representatives when they visited prescribers. For example, in 2012, Janssen

planned to distribute 1.5 million savings cards worth $25 each.

        288.   Defendant Insys brought the effort to get insurance to pay for its product to an

entirely new level of fraud. As the Fueling an Epidemic Senate report describes, Insys created a

separate department, the Insys Reimbursement Center ("IRC"), that was designed to obtain quick

approvals for insurance reimbursement for Insys's product, Subsys, which is an orally

administered spray of fentanyl. The IRC unit exercised fraud and deception (such as pretending

to be calling from a physician's office and falsely representing that the prescription was for a

cancer patient, which was the only FDA-approved indication for Subsys). The head of the IRC

unit, Elizabeth Guerrieri, pled guilty to "having conspired to defraud insurers" (wire fraud) in

June 2017 in the U.S. District Court for the District of Massachusetts.

                              (i)     The Elderly

       289.    Defendants have promoted the unfounded notion that the elderly are particularly

unlikely to become addicted to opioids. The 2009 AGS Guidelines, for example, which Purdue,

Endo, and Janssen publicized, described the risk of addiction as "exceedingly low in older

patients with no current or past history of substance abuse." There is not now, nor has there ever

been, any scientifically based evidence to support this statement.




                                                82
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 98 of 187




        290.      On the contrary, a 2010 study examining overdoses among long-term opioid users

found that patients 65 or older were among those with the largest number of serious overdoses. 77

        291.     Elderly patients taking opioids have been found to be exposed to elevated fracture

risks, greater risk for hospitalizations, increased vulnerability to adverse drug effects and

interactions, such as respiratory depression, and a significantly higher rate of deaths, heart

attacks, and strokes than users ofNSAIDs.

        292.     Defendants' targeted marketing to the elderly, and the absence of cautionary

language in their promotional materials flies in the face of scientific evidence, their own labels,

and creates a heightened risk of serious injury to elderly patients.

       293.      Defendants' efforts have paid off. Since 2007, prescriptions for the elderly have

grown at twice the rate of prescriptions for adults between the ages of 40 and 59.

       294.      Upon information and belief, a Purdue supervisor in Massachusetts coached sales

representatives to "Keep the focus on the geriatric patients" and follow Purdue's "geriatric

strategy."     Purdue trained its representatives to show doctors charts emphasizing Medicare

coverage for its opioids, and use profiles of fake elderly patients in chronic pain, complete with

staged photographs, to convince doctors to prescribe its drugs.

       295.      Manufacturing Defendants saw the opportunity to earn millions of dollars by

getting elderly patients on opioids because the public would pay through Medicare.

Manufacturing Defendants disregarded and obscured the risks to the health of elderly patients in

its deceptive sales campaign.




77      Kate M. Dunn, et al., Opioid Prescriptions for Chronic Pain and Overdose: A Cohort
Study, 152 ANNALS INTERNAL MED. 85 (2010), available at http://annals.org/aim/article-
abstract/745 518/opioid-prescriptions-chronic-pain-overdose-cohort-study.


                                                 83
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 99 of 187




                               (ii)   Veterans

       296.    Veterans, too, were specifically targeted for Defendants' misleading marketing.

A 2008 survey showed that prescription drug abuse among military personnel had doubled from

2002 to 2005, and then nearly tripled again over the next three years. 78

       297.    Compared to non-veterans, Massachusetts veterans are three times more likely to

die from opioid overdose.

       298.    In 2009, military doctors wrote 3.8 million prescriptions for narcotic pain pills -

four times as many as they had written in 2001. Further, one-third of veterans who were

prescribed opioids, as of 2012, remained on take-home opioids for more      ~han   90 days. Although

many of these veterans are returning from service with traumatic injuries, the increase in opioid

prescribing is disproportionate to the population and, in far too many cases, unsuited for their

treatment.

       299.    Among former service members receiving VA services nationally, in a single year

(2005), 1,013 died of an accidental drug overdose - almost double the rate of the civilian

population (19.85 people out of 100,000 per year vs. 10.49 people out of 100,000 per year). 79

       300.    Opioids are particularly dangerous to veterans. According to a study published in

the 2013 JOURNAL OF AMERICAN MEDICINE, veterans returning from Iraq and Afghanistan, who

were prescribed opioids, have a higher incidence of adverse clinical outcomes, such as overdoses


78
        RTI INTERNATIONAL, 2008 DEPARTMENT OF DEFENSE SURVEY OF HEALTH RELATED
BEHAVIORS        AMONG        ACTIVE      DUTY     MILITARY      PERSONNEL      (2009),
https://prhome.defense.gov/Portals/52/Documents/RFM/Readiness/DDRP/docs/2009.09%20200
8%20DoD%20Survey%20ofO/o20Health%20Related%20Behaviors%20Among%20Active%20D
uty%20Military%20Personnel.pdf.
79
          Amy S.B. Bohnert, Ph.D., et al., Accidental Poisoning Mortality Among Patients in the
Department of Veterans Affairs Health System, 49 MED. CARE 393 (2011), available at
https ://journals .lww. com/lww-medicalcare/Abstract/2011/04000/Accidental_Poisoning_
Mortality_Among_Patients_in.11. aspx.


                                                 84
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 100 of 187




and self-inflicted and accidental     ~njuries;   40% of veterans with post-traumatic stress disorder

received opioids and benzodiazepines (anti-anxiety drugs) that, when mixed with alcohol, can

cause respiratory depression and death.

        301.    According to a VA Office of Inspector General report, despite the risks, 92.6% of

veterans prescribed opioid drugs were also prescribed benzodiazepines. 80

        302.   As with elderly patients, Defendants both purposefully sought to increase opioid

prescribing to this vulnerable group and omitted from their promotional materials the known,

serious risks opioids pose to them.

        303.   Exit Wounds, a 2009 publication sponsored by Purdue, distributed by APF with

grants from Janssen and Endo, and written as if it were a personal narrative of one veteran,

describes opioids as "underused" and the "gold standard of pain medications" and fails to

disclose the risk of addiction, overdose, or injury.

       304.    Exit Wounds notes that opioid medications "increase a person's level of

functioning" and that "[l]ong experience with opioids shows that people who are not predisposed

to addiction are unlikely to become addicted to opioid pain medications."

       305.    The publication also asserts that "[d]enying a person opioid pain medication

because he or she has a history of substance abuse or addiction is contrary to the model

guidelines for prescribing opioids, published by the U.S. Federation of State Medical Boards."

As laid out above, the FSMB itself received support from Defendants during the time it created

and published its guidelines.




80
      U.S. DEP'T OF VETERANS AFF., OFF. OF INSPECTOR GEN., REP. No. 14-00895-163,
HEALTHCARE INSPECTION - VA PATTERNS OF DISPENSING TAKE-HOME 0PIOIDS AND
MONITORING PATIENTS ON OPIOID THERAPY (2014).



                                                     85
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 101 of 187




        306.   Exit Wounds minimizes the risks of chronic opioid therapy and does not disclose

the risk that opioids may have fatal interactions with benzodiazepines, which were taken by a

significant number of veterans. 81     The deceptive nature of Exit Wounds is obvious when

compared to guidance on opioids published by the VA and DoD in 2010 and 2011. The VA's

Taking Opioids Responsibly describes opioids as "dangerous." It cautions against taking extra

doses and mentions the risk of overdose and the dangers of interactions with alcohol. The list of

side effects from opioids includes decreased hormones, sleep apnea, hyperalgesia, addiction,

immune system changes, birth defects, and death- none of which is mentioned in Exit Wounds.

        307.   Approximately 700 U.S. veterans resided in the Town of Lynnfield, according to

the U.S. Census Bureau, 2010 Census, and, upon information and belief, many of these veterans

were wrongfully prescribed opioids, and received misinformation about their usefulness and

safety by reading Exit Wounds and other means of public dissemination of misinformation

promulgated by Defendants.

               4.      Purdue-Specific Misrepresentation: The 12-Hour Dosing Lie

       308.    In the late 1980s, Purdue (a relatively small pharmaceutical company at the time)

was facing a serious revenue threat. Its main drug was a morphine pill for cancer patients with

the trade name MS Contin. The patent on MS Contin was about to expire, which meant the drug

would face serious downward pricing pressure from generics that were likely to enter the market

of an opioid treatment for cancer patients.




81
        FDA draft guidance states that materials designed to target a particular audience should
disclose risks particular to that audience. See U.S. FOOD & DRUG Ass'N, BRIEF SUMMARY AND
ADEQUATE DIRECTIONS FOR USE: DISCLOSING RISK INFORMATION IN CONSUMER-DIRECTED
PRINT ADVERTISEMENTS AND PROMOTIONAL LABELING FOR PRESCRIPTION DRUGS (2015),
https://www.fda.govI downloads/ drugs/guidancecomp lianceregulatoryinformation/guidances/ucm
069984.pdf.


                                              86
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 102 of 187




        309.      To solve its "vulnerability of the ... generic threat," Defendant Purdue decided to

devote a huge effort and funding into the launch of another opioid product that it tradenamed

OxyContin. OxyContin was classified as an oxycodone similar to Percocet (that was already on

the market), but Purdue combined the oxycodone with a time release technique and claimed that

the new drug, OxyContin, would control pain for up to 12 hours.

        310.      Purdue's claim that its opioid could provide 12 hours of pain relief was a primary

selling point for the new drug, OxyContin. In its 1992 submission to the U.S. Patent Office,

Purdue touted that OxyContin was a medical breakthrough that controlled pain for 12 hours "in

approximately 90% of patients."

        311.     Armed with its new product, Purdue launched OxyContin in 1996 after obtaining

FDA approval in 1995. A Purdue marketing executive stated in a 1995 internal memo (that was

obtained by the Los Angeles Times and reported on in a May 5, 2016 expose), "[w]e do not want

to niche OxyContinjust for cancer pain."

       312.      However, the promise of 12-hour pain relief was not true, which Purdue knew.

The effects of OxyContin (both the pain relief and the euphoria) wore off for most of the patients

in Purdue's clinical trials well before 12 hours. Many patients would start to crave another dose

within eight hours, or even less time.

       313.      OxyContin tablets provide an initial absorption of approximately 40% of the

active medical.     This fact causes two results, both of which made OxyContin particularly

addictive.     First, the initial rush of almost half of the powerful opioid triggers a powerful

psychological response.      Thus, OxyContin - which is approximately twice as powerful as

morphine - acts more like an immediate-release opioid. Second, since there is less of the drug at

the end of the 12-hour dosing periods, many patients begin to experience withdrawal symptoms




                                                  87
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 103 of 187




before the 12 hours expire.       The combination of fast onset and end-of-dose withdrawal

symptoms makes OxyContin powerfully addictive.

          314.   Although Purdue was well aware of the shorter duration of the drug's effects for

many patients, it withheld this information from prescribing physicians and, to the contrary,

instructed its sales force (which had ballooned to over 200 by 1997, one year after launch), to

recommend to the prescribers that they increase the strength of the dose rather than its frequency.

          315.   By use of this falsehood, Purdue kept its competitive advantage of being able to

claim that OxyContin gives a full 12 hours of relief, allowing the convenience of twice-a-day

dosing.

          316.   This strategy was a triple win for Purdue. First, the maximum strength 80 mg of

OxyContin netted Purdue more than $630, rather than the $97 for a 10 mg bottle. Second, if the

patient, in the throes of opioid withdrawal, started to take the drug at shorter intervals, Purdue

could claim it was "not their problem." Third, the increased dose made the drug even more

addictive, thereby making it likely that Purdue would have a customer for life.

          317.   To this day, Purdue continues to misrepresent OxyContin to doctors as a 12-hour

drug.s2




82       OxyContin® CI! (Oxycodone HCI) Extended- Release Tablets, PURDUE PHARMA,
http://www.purduepharma.com/healthcare-professionals/products/oxycontin;        OxyContin®:
Highlights      of   Prescribing    Information,    PURDUE      PHARMA       (Dec.    2016),
http://app.purduepharma.com/xmlpublishing/pi.aspx?id=o (OxyContin prescription information);
Medication Guide: OXYCONTIN® (ox-e-KON-tin)(oxycodone hydrochloride) extended-release
tablets,           CJL           PURDUE            PHARMA             (Dec.           2016),
http://app.purduepharma.com/xmlpublishing/pi.aspx?id=o&medguide= 1 (medication guide);
Setting The Record Straight On Oxycontin 's FDA-Approved Label, PURDUE PHARMA (May 5,
2016), http://www.purduepharma.com/news-media/get-the-facts/setting-the-record-straight-on-
oxycontins-fda-approved-label (responding to the Los Angeles Times article by doubling down
on its claims).


                                                88
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 104 of 187




        318.    The Los Angel~s Times expose stated that, as of 2014, more than 52% of patients

taking OxyContin longer than three months were prescribed doses greater than 60 mg per day.

Dr. Debra Houry of the CDC stated in 2017 that those doses were "really concerning" because

"the higher you go, the more likely you are to die."

                5.     Insys-Specific Misrepresentation

        319.   Insys is the last entrant into the prescription opioid market among the

Manufacturer Defendants, having acquired FDA approval for its drug, tradenamed Subsys, in

2012.

        320.   As discussed supra at   ~78,   Subsys is a highly addictive synthetic opioid form of

fentanyl mouth-spray approved by the FDA for a very limited indication: treatment of

breakthrough cancer pain only in patients who have already been administered other opioids, so

they have established a tolerance for opioids.

        321.   Insys has mounted an aggressive and unlawful off-label marketing strategy for

Subsys in violation of the FDCA, 21 U.S.C. §301, et seq., knowingly marketing its product for

uses that were not approved by the FDA, which led to the submission of false and improper

payment requests to government programs Medicare and Medicaid and indictments and/or pleas

of many of its key executives.

        322.   There is a limited customer base for cancer patients who are already taking an

opioid to manage cancer pain, but still need an additional boost to treat breakthrough cancer

pain. Accordingly, Insys determined to sell its potent and dangerous opioid to a wider class of

patients. Their sales force, whose pay was largely dependent on commissions, visited dentists,

chiropractors, general practitioners, and others throughout the country, including in

Massachusetts, the Town of Lynnfield, and surrounding area, to market Subsys for a wide

variety of ailments, from root canals to back pain.


                                                 89
    Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 105 of 187




        323.   The Senate report, Fueling an Epidemic, revealed, among other things, how the

Insys sales force was incentivized and indoctrinated to sell Subsys as a safe treatment for many

conditions far afield from breakthrough cancer pain. Moreover - and just as dangerously - the

sales staff was instructed to induce their physicians to write prescriptions for higher, more

expensive doses.

       324.    Manufacturer Defendant Insys, and Individual Defendant Kapoor, knew that the

off-label use of Subsys could be fatal, and, at the very least, could lead to addiction in the user.

Despite this knowledge, Manufacturer Defendant Insys unlawfully, recklessly, and with wanton,

willful, and criminal intent continued to market its product for the use of innocent persons for

whom it was foreseeable that it would cause grave and perhaps fatal harm.

       325.    On December 16, 2016, the U.S. Attorney for the District of Massachusetts

announced the indictment of six former Insys executives and managers on a host of charges

stemming from "a nationwide conspiracy to profit by using bribes and fraud to cause the illegal

distribution of a Fentanyl spray [i.e. Subsys] intended for cancer patients experiencing

breakthrough pain." On October 24, 2017, a superseding indictment named and incorporated

Individual Defendant Kapoor for his role in that conspiracy. A trial date for the six former Insys

executives has been set for October 15, 2018 in federal court in Boston, captioned U.S. v.

Babich, No. 1:16-cr-10343 (D. Mass.).

       326.    Notably, according to the indictment filed in U.S. v. Babich, five of the former

Insys executives, included the company's President and CEO, Michael Babich, organized

speaker events for medical practitioners at high-priced restaurants in Massachusetts, which were,

in truth, "often just social gatherings ... that involved no education and no presentation." These

sham speaker program events "functioned as bribes in the form of free dinners with friends." In




                                                90
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 106 of 187




return for these bribes, the medical practitioners "were expected to prescribe [Subsys] to their

patients.

                 6.       Actavis-Specific Misrepresentation

        327.     Actavis distributed a product advertisement that claimed that use of Kadian to

treat chronic pain would allow patients to return to work, relieve "stress on your body and mental

health," and cause patients to enjoy their lives. The FDA warned Actavis that such claims were

misleading, disclaiming: "We are not aware of substantial evidence or substantial clinical

experience demonstrating that the magnitude of the effect the drug has in alleviating pain, taken

together with any drug-related side effects patients may experience ... results in an overall

positive impact on a patient's work, physical and mental functioning, daily activities, or

enjoyment of life. " 83

        328.    Actavis disregarded the FDA's 2010 warning and Actavis sales representatives

continued to market the falsehood that prescribing Actavis's opioids would improve patients'

ability to function and improve their quality of life.

        329.    Actavis's sale training modules severely downplayed the association of Kadian

and other opioids as to the risk of addiction.        A 2010 module represented that "there is no

evidence that simply taking opioids for a period of time will cause substance abuse or addiction,"

and instead, "[i]t appears likely that most substance-abusing patients in pain management

practices have an abuse problem before entering the practice." Not only did Actavis falsely

suggest the low likelihood of addiction in patients, but also shifted culpability to the patients, the

same people they were entrusted to treat.

83
         Letter from Thomas Abrams, Dir., Director of Div. of Mktg., Adver., & Commc'ns,
FDA, to Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), available at
https ://www.fdanews.com/ext/resources/files/archives/a/ActavisElizabethLLC. pdf (Warning
letter).


                                                 91
    Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 107 of 187




               7.       The Sackler Family Defendants Control and Direct Purdue's
                        Misconduct

       330.    Purdue's misconduct has been direeted and encouraged by its own board of

directors. This small group of people controlled Purdue and sanctioned the unlawful conduct

perpetrated by those companies.

       331.    The directors control both Purdue Pharma Inc. and Purdue Pharma L.P. and run

the companies as their personal enterprise.

       332.    Richard Sackler, Jonathan Sackler, Beverly Sackler, Theresa Sackler, Mortimer

Sackler, Kathe Sackler, Ilene Sackler Lefcourt, and David Sackler hold seats on the Board of

Directors of Purdue Pharma Inc. Their family owns the company. Richard, Jonathan, Beverly,

Theresa, Mortimer, Kathe, and Ilene have been on the board since the 1990s. David has been on

the board since 2012.

       333.    Richard Sackler was as an inventor of the original patent for OxyContin. He

testified that the family has made more than $1 billion from OxyContin alone.

       334.    Each of the Sackler Family Defendants had an obligation, which they violated, to

manage Purdue in a lawful manner, rather than allow it to engage in widespread wrongdoing.

       335.   Upon information and belief, the Sackler Family Defendants are intimately

involved in the activities of Purdue Pharma Inc. and Purdue Pharma L.P.

       336.   Upon information and belief, as members of the Purdue board of directors, the

Sackler Family Defendants directed Purdue's sales representatives to make visits to doctors in

and around Lynnfield to implement a deceptive marketing scheme that killed Lynnfield residents

and burdened the community's resources.




                                              92
       Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 108 of 187




         337.   Upon infoi;mation and belief, as members of the Purdue board of directors, the

Sackler Family Defendants directed payments to Massachusetts doctors - including doctors in

the Lynnfield area- to promote Purdue's drugs.

         338.   Upon information and belief, as members of the Purdue board of directors, the

Sackler Family Defendants directed Purdue to deceive doctors and patients about opioids and to

continue promoting opioids to target doctors, even after it found evidence of improper

prescribing by those doctors.

         339.   This misconduct caused injury in Lynnfield by, among other things, killing its

residents, burdening public services, and causing the deterioration of its public spaces.

                8.     Guilty Pleas and Prior Attorney General Settlements with Certain
                       Defendants in Connection with Improper Opioid Marketing

                       a.       Purdue's 2007 Guilty          Plea   for   OxyContin    Marketing
                                Misrepresentations

         340.   In 2007, Purdue and three top executives were indicted in federal court in Virginia

and pled guilty to fraud in promoting OxyContin as non-addictive and appropriate for chronic

pam.

         341.   As part of its guilty plea, Purdue admitted that:

        Beginning on or about December 12, 1995, and continuing until on or about June
        30, 2001, certain PURDUE supervisors and employees, with the intent to defraud
        or mislead, marketed and promoted OxyContin as less addictive, less subject to
        abuse and diversion, and less likely to cause tolerance and withdrawal than other
        pain medications, as follows:

                                                ***
        b.     [Purdue] told Purdue sales representatives they could tell health care
        providers that OxyContin potentially creates less chance for addiction than
        immediate-release opioids;

        c.   [PurdueJ sponsored training that taught PURDUE sales supervisors that
        OxyContin had fewer "peak and trough" blood level effects than immediate-



                                                 93
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 109 of 187




        release opioids resulting in less euphoria and less potential for abuse than short-
        acting opioids;

        d.     [Purdue] told certain health care providers that patients could stop therapy
        abruptly without experiencing withdrawal symptoms and that patients who took
        OxyContin would not develop tolerance to the drug; and

        e.     [Purdue] told certain health care providers that OxyContin did not cause a
        "buzz" or euphoria, caused less euphoria, had less addiction potential, had less
        abuse potential, was less likely to be diverted than immediate-release opioids, and
        could be used to "weed out" addicts and drug seekers. 84

        342.    Under the plea agreement, Purdue agreed to pay $600 million in criminal and civil

penalties - one of the largest settlements in history for a drug company's marketing

misconduct. 85 Also, Purdue's CEO, General Counsel, and Chief Medical Officer pled guilty and

agreed to pay a total of $34.5 million in penalties. 86

        343.    Even after this plea, Purdue's wrongdoing continued, including its improper

marketing campaign, which, along with the other Manufacturer Defendants, conditioned

physicians to believe that opioids were safe and effective treatments for the long-term treatment

of chronic pain.

        344.   Purdue made many subsequent misleading statements regarding its own opioid

products and opioids generally, continuing long after its 2007 guilty plea as alleged herein.

                       b.      Cephalon Enters a Criminal Plea for Off-Label Marketing of
                               Actiq.

       345.    The FDA approved the powerful fentanyl drug, Actiq, in the form of a lollipop for

use only in opioid-tolerant cancer patients (meaning those patients for whom morphine-based

painkillers were no longer effective).

84
        Statement of John Brownlee, U.S. Att'y, U.S. DOJ, on the Guilty Plea of the Purdue
Fredrick Company (May 10, 2007) (available at https://archive.org/stream/279028-purdue-
guilty-plea/279028-purdue-guilty-plea_djvu. txt).
85     Id.
86
       Id.


                                                  94
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 110 of 187




        346.      From 2001 through at least 2006, Cephalon, the manufacturer of Actiq, promoted

the drug for non-cancer patients to use for such maladies as migraines, sickle-cell pain crises,

and injuries, and in anticipation of changing wound dressings or radiation therapy. Cephalon

also promoted Actiq for use in patients who were not opioid-tolerant and for whom the drug

could be fatal.

        347.      Using the mantra "pain is pain," Cephalon instructed the Actiq sales

representatives to focus on physicians other than oncologists, including general practitioners, and

to promote the drug for many ordinary types of pain.

        348.      Cephalon was charged in a criminal violation with off-label selling of Actiq, and

two of its other drugs, by the U.S. Attorney for the Eastern District of Pennsylvania. In a plea

agreement with the United States, entered into in September 2008, Cephalon agreed to pay $50

million in settlement of the off-label marketing charges and, in a separate civil agreement, it

agreed to pay $375 million plus interest to resolve False Claims Act charges arising from the off-

label selling.

        349.      Acting U.S. Attorney Laurie Magid stated:

        These are potentially harmful drugs that were being peddled as if they were, in the
        case of Actiq, actual lollipops instead of a potent pain medication intended for a
        specific class of patients .... This company subverted the very process put in
        place to protect the public from harm, and put patients' health at risk for nothing
        more than boosting its bottom line. People have an absolute right to their doctors'
        best medical judgment. They need to know the recommendations a doctor makes
        are not influenced by sales tactics designed to convince the doctor that the drug
        being prescribed is safe for uses beyond what the FDA has approved. 87




87
        Press Release, U.S. DOJ, Biopharmaceutical Company Cephalon to Pay $425 Million for
Off-Label       Drug        Marketing       (Sept.     29,     2008),     available      at
https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html.


                                                 95
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 111 of 187




                       c.      Purdue's 2015 Settlement with the New York Attorney
                               General

       350.     On August 19, 2015, the New York Attorney General ("NYAG") entered into a

settlement agreement with Purdue regarding Purdue's marketing of opioids.

       351.     In the settlement agreement, the NYAG noted that, from at least March 2014 to

March 2015, the Purdue website, www.inthefaceofpain.com, failed to disclose that doctors who

provided testimonials on the site were paid by Purdue. The NYAG concluded that Purdue's

failure to disclose these financial connections misled consumers regarding the objectivity of the

testimonials.

       352.     The settlement agreement stated, in relevant part:

       Purdue maintains an unbranded pain management advocacy website,
       www.inthefaceofpain.com. From March 2014 to March 2015, the website
       received a total of 251,648 page views. Much of the video content on
       www.inthefaceofpain.com is also available on YouTube....

       Written and video testimonials from several dozen "Advocates," whose faces
       appear on the website and many of whom are HCPs [health care providers],
       comprise a central component of the site. For example, Dr. Russell Portenoy, the
       recipient of almost $4,000 from Purdue for meeting and travel costs, was quoted
       on the website as follows: "The negative impact of unrelieved pain on the lives of
       individuals and their families, on the healthcare system, and on society at large is
       no longer a matter of debate. The unmet needs of millions of patients combine
       into a major public health concern. Although there have been substantive
       improvements during the past several decades, the problem remains profound and
       change will require enormous efforts at many levels. Pressure from patients and
       the larger public is a key element in creating momentum for change."

       Although Purdue created the content on www.inthefaceofpain.com ... the site
       creates the impression that it is neutral and unbiased.

       Purdue's failure to disclose its financial connections with certain Advocates has
       the potential to mislead consumers by failing to disclose the potential bias of
       these individuals. 88


88
        Settlement Agreement between New York Attorney General and Purdue Pharma at 7-8,
In the Matter of Purdue Pharma L.P., 2015 N.Y. Op. Att'y Gen. 151 (2015),
https:/ag.ny.gov/pdfs/Purdue-AOD-Executed.pdf ("NYAG-Purdue Settlement Agreement").


                                                96
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 112 of 187




 [Emphasis added].

       353.    As part of the settlement, Purdue agreed to make certain disclosures on

www.inthefaceofpain.com, and its similar websites, and to pay a monetary penalty. 89

       354.    Again, however, Purdue's improper marketing of opioids has continued,

following its prior regulatory settlements, all as alleged more fully herein. An October 30, 2017

article in The New Yorker states, in pertinent part:

       Purdue has continued to fight aggressively against any measures that might limit
       the distribution of OxyContin, in a way that calls to mind the gun lobby's
       resistance to firearm regulations. Confronted with the prospect of modest,
       commonsense measures that might in any way impinge on the prescribing of
       painkillers, Purdue and its various allies have responded with alarm, suggesting
       that such steps will deny law-abiding pain patients access to medicine they
       desperately need. Mark Sullivan, a psychiatrist at the University of Washington,
       distilled the argument of Purdue: "Our product isn't dangerous - it's people who
       are dangerous. " 90

[Emphasis in original].

       355.    Further, according to that article, Purdue has continued to search for new users

through the present, both domestically and now increasingly overseas, and in August 2015, even

sought to market OxyContin to children as young as 11. 91

                       d.      Endo's 2016 Settlement with the New York Attorney General

       356.    On March 1, 2016, the NYAG entered into a settlement agreement with Endo

regarding its marketing and sales of Opana ER.

       357.    On Endo's website, www.opana.com, Endo claimed, until at least April 2012, that

"[m]ost healthcare providers who treat patients with pain agree that patients treated with


89
       Id. at 15-17.
90
       Patrick Radden Keefe, The Family That Built an Empire of Pain, NEW YORKER (Oct. 30,
2017),    https://www.newyorker.com/magazine/2017110/30/the-family-that-built-an-empire-of-
pain.
91
       Id.


                                                 97
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 113 of 187




prolonged opioid medicines usually do not become addicted." 92 The NY AG found that Endo

had no evidence for that statement. 93

        358.        Endo also provided training materials to its sales representatives stating that

addiction to opioids is not common and "symptoms of withdrawal do not indicate addiction."94

The NY AG found that those statements were unwarranted. 95

       359.     Endo also trained its sales representatives to distinguish addiction from

~'pseudoaddiction."       The NYAG found that "the 'pseudoaddiction' concept has never been

empirically validated and in fact has been abandoned by some of its proponents," all as alleged

above. 96 [Emphasis added].

       360.     The NY AG also noted that Endo omitted information about certain studies in its

marketing pamphlets distributed to health care providers, and that Endo "omitted . . . adverse

events from marketing pamphlets."97

       361.     As part of the NY AG settlement, Endo paid a $200,000 penalty and agreed to

refrain from doing the following in New York: (i) "make statements that Opana ER or opioids

generally are non-addictive"; (ii) "make statements that most patients who take opioids do not

become addicted"; and (iii) "use the term 'pseudoaddiction' in any training or marketing. " 98



92
         Settlement Agreement between New York Attorney General and Endo, at i\20, In the
Matter of Endo Health Solutions Inc., et al., 2015 N.Y. Op. Att'y Gen. 228 (2016),
https://ag.ny.gov/pdfs/Endo_ AOD_ 030116-Fully_Executed.pdf ("NYAG-Endo       Settlement
Agreement").
93
       Id.
94
       Id., i\22.
95
       Id.
96
       Id., i\23.
97
       Id., i\30.
98
       Id., i\41.


                                                  98
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 114 of 187




                         e.      Mallinckrodt's 2017 Settlement with the DEA and U.S.
                                 Attorneys

        362.    In 2008, the DEA and federal prosecutors launched an investigation into

Mallinckrodt, charging that the company ignored red flags by continuing to supply and failing to

report suspicious orders for its generic oxycodone between 2008 and 2012. 99 The investigation

uncovered that, from 2008 to 2012, Mallinckrodt sent, for example, 500 million tablets of

oxycodone into a single state, Florida- "66 percent of all oxycodone sold in the state." 100

        363.    Furthermore, despite learning from the DEA that generic opioids seized in a 2009

Tennessee drug sting operation were traceable to one of its distributors, Sunrise Wholesale

("Sunrise"), Mallinckrodt, in the ensuing six weeks, blithely continued to send an additional 2.1

million tablets of oxycodone to Sunrise. In tum, Sunrise sent at least 92,400 oxycodone tablets

to a single doctor over an 11-month period, who, in one day, prescribed 1,000 tablets to a single

patient. 101 According to the internal government documents obtained by The Washington Post,

Mallinckrodt's failure to report could have resulted in "nearly 44,000 federal violations and

exposed it to $2.3 billion in fines." 102

        364.    During the DEA's investigation, Mallinckrodt sponsored the HDA (known as the

Healthcare Distribution Management Association until 2016), an industry-funded organization

that represents pharmaceutical distributors. 103 The HDA initiated the Ensuring Patient Access


99
        Lenny Bernstein & Scott Higham, The government's struggle to hold opioid
manufacturers        accountable,      WASH.          POST,       Apr.        2, 2017,
https://www.washingtonpost.com/graphics/investigations/dea-mallinckrodt/?utm_
term=. 7ce8c975dd86.
100
        Id.
101
        Id.
102
        Id.
103
        Sponsors: HDA 's Annual Circle Sponsors, HEALTHCARE DISTRIBUTION ALLIANCE,
https://www.healthcaredistribution.org/hda-sponsors (last visited Nov. 29, 2018).


                                                99
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 115 of 187




and Effective Drug Enforcement Act of 2016 (enacted April 19, 2016), which requires the DEA

to give notice of violation and an opportunity to comply, to pharmacies and distributors, before

withdrawing licenses.      This Act substantially weakened the DEA's ability to regulate

manufacturers and wholesalers. 104

        365.   In May 2014, Mallinckrodt posted a video, entitled "Red Flags: Pharmacists Anti-

Abuse Video."     The video is a thinly veiled attempt to divert responsibility for the opioid

epidemic away from manufacturers and wholesalers and toward individual pharmacists. The

video was sponsored by the Anti-Diversion Industry Working Group, which is composed of

Cardinal, Actavis, McKesson, Mallinckrodt, ABDC, and Qualitest (a part of Endo) - all of

whom are also missing from the list of those responsible. 105

        366.   In April 2017, Mallinckrodt reached an agreement with the DEA and the U.S.

Attorneys for the Eastern District of Florida and Northern District of New York to pay $35

million to resolve a probe of its distribution of its opioid medications. 106 Mallinckrodt finalized

the settlement on July 11, 2017, agreeing to pay $35 million while admitting no wrongdoing. 107




104
      Chris McGreal, Opioid Epidemic: Ex-DEA Official Says Congress is Protecting Drug
Makers, GUARDIAN, Oct. 31, 2016, https://www.theguardian.com/us-news/2016/oct/31/opioid-
epidemic-dea-official-congress-big-pharma.
105
        Video:       Red          Flags,         MALLINCKRODT                 PHARMACEUTICALS,
http://www.mallinckrodt.com/corporate-responsibility/red-flags (last visited June 25, 2018).
106
         Linda A. Johnson, Mallinckrodt to Pay $35M in Deal to End Feds' Opioid Probe, U.S.
NEWS         &       WORLD        REPORT        (Apr.      3,     2017,        6:47      PM),
https :/lwww.usnews.com/news/business/articles/201 7-04-03/mallinckrodt-to-pay-3 5m-in-deal-
to-end-feds-opioid-probe.
107
       Press Release, Mallinckrodt Agrees to Pay Record $35 Million Settlement for Failure to
Report Suspicious Orders of Pharmaceutical Drugs and for Recordkeeping Violations, U.S. DOJ
(July 11, 2017), https://www.justice.gov/opa/pr/mallinckrodt-agrees-pay-record-35-million-
settlement-failure-report-suspicious-orders.


                                               100
   Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 116 of 187




           1.     Summary of Manufacturer Defendants' Unlawful Marketing Claims
                  and Practices

Purdue      Falsehood that scientific evidence supports the long-term use of opioids to
            improve patients' function and quality of life

            a. Purdue ran a series of advertisements for OxyContin in 2012 in medical
            journals titled "Pain vignettes," which were case studies featuring patients, each
            with pain conditions persisting over several months, recommending OxyContin
            for each. One such patient, "Paul," is described to be a "54-year old writer with
            osteoarthritis of the hands," and the vignettes imply that an OxyContin
            prescription will help him work more effectively.

            b. Purdue sponsored APF's A Policymaker's Guide to Understanding Pain & Its
            Management, which inaccurately claimed that "multiple clinical studies" have
            shown that opioids are effective in improving daily function, psychological
            health, and health-related quality of life for chronic pain patients." The sole
            reference for the functional improvement claim noted the absence of long-term
            studies and actually stated: "For functional outcomes, the other analgesics were
            significantly more effective than were opioids." The Policymaker's Guide is still
            available online.

            c. Purdue sponsored APF's Treatment Options: A Guide for People Living with
            Pain (2007), which counseled patients that opioids, when used properly, "give
            [pain patients] a quality of life we deserve." APF distributed 17,200 copies in
            one year alone, according to its 2007 Annual Report, and the guide currently is
            available online.

            d. Purdue sponsored APF's Exit Wounds (2009), which taught veterans that
            opioid medications "increase your level of functioning." Exit Wounds also omits
            warnings of the risk of interactions between opioids and benzodiazepines, which
            would increase fatality risk. Benzodiazepines are frequently prescribed to
            veterans diagnosed with post-traumatic stress disorder.

           e. Purdue sponsored the FSMB 's Responsible Opioid Prescribing (2007), which
           taught that relief of pain itself improved patients' function. Responsible Opioid
           Prescribing explicitly describes functional improvement as the goal of a "long-
           term therapeutic treatment course." Purdue also spent over $100, 000 to support
           distribution of the book.

           f. Purdue sales representatives told prescribers that opioids would increase
           patients' ability to function and improve their quality of life. On information
           and belief, these deceptive representations were made to practitioners in the
           Lynnfield area.

           Defendant misrepresents the risk of addiction

           a. Purdue published a prescriber and law enforcement education pamphlet in


                                          101
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 117 of 187




               2011 entitled Providing Relief, Preventing Abuse, which under the heading,
               "Indications of Possible Drug Abuse," shows pictures of the stigmata of
               injecting or snorting opioids - skin popping, track marks, and perforated nasal
               septa. In fact, opioid addicts who resort to these extremes are uncommon; the far
               more typical reality is patients who become dependent and addicted through oral
               use. Thus, these misrepresentations wrongly reassure doctors that as long as they
               do not observe those signs, they need not worry that their patients are abusing or
               addicted to opioids.

               In this same pamphlet, Purdue wrote that addiction "is not caused by drugs."
               Instead, Purdue assured doctors addiction happens when the wrong patients get
               drugs and abuse them: "it is triggered in a susceptible individual by exposure to
               drugs, most commonly through abuse."

               b. Purdue sponsored APF's A Policymaker's Guide to Understanding Pain & Its
               Management, which inaccurately claimed that less than 1% of children
               prescribed opioids will become addicted. This publication is still available
               online. This publication also asserted that pain is undertreated due to
               "misconceptions about opioid addiction."

               c. Purdue sponsored APF's Treatment Options: A Guide for People Living with
               Pain (2007), which asserted. that addiction is rare and limited to extreme cases
               of unauthorized dose escalations, obtaining opioids from multiple sources, or
               theft.

               d. A Purdue-funded study with a Purdue co-author claimed that "evidence that
               the risk of psychological dependence or addiction is low in the absence of a
               history of substance abuse." 108 The study relied only on the 1980 Porter-Jick
               letter to the editor concerning a chart review of hospitalized patients, not
               patients taking Purdue's long-acting, take-home opioid. Although the term
               "low" is not defined, the overall presentation suggests the risk is so low as not to
               be a worry.

               e. Purdue contracted with AGS to produce a CME promoting the 2009
               guidelines for the Pharmacological Management of Persistent Pain in Older
               Persons. These guidelines falsely claim that "the risks [of addiction] are
               exceedingly low in older patients with no current or past history of substance
               abuse." None of the references in the guidelines corroborates the claim that
               elderly patients are less likely to become addicted to opioids, and the claim is, in
               fact, untrue. Purdue was aware of the AGS guidelines' content when it agreed to
               provide this funding, and AGS drafted the guidelines with the expectation it
               would seek drug company funding to promote them after their completion.

               f. APF's Exit Wounds (2009), sponsored by Purdue, counseled veterans that

108
      C. Peter N. Watson, et al., Controlled-Release Oxycodone Relieves Neuropathic Pain: A
Randomized Controlled Trial in Painfitl Diabetic Neuropathy, 105 PAIN 71 (2003).


                                              102
Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 118 of 187




         "[l]ong experience with opioids shows that people who are not predisposed to
         addiction are very unlikely to become addicted to opioid pain medications."
         Although the term "very unlikely" is not defined, the overall presentation
         suggests it is so low as not to be a worry.

         g. Purdue sales representatives told prescribers that its drugs were "steady state,"
         the implication of which was that they did not produce a rush or euphoric effect,
         and therefore were less addictive and less likely to be abused. On information
         and belief, these deceptive representations were made to practitioners in the
         Lynnfield area.

         h. Purdue sales representatives told prescribers that Butrans has a lower abuse
         potential than other drugs because it was essentially tamperproof and, after a
         certain point, patients no longer experience a "buzz" from increased dosage. On
         information and belief, these deceptive representations were made to
         practitioners in the Lynnfield area.

         i. Advertisements that Purdue sent to prescribers stated that OxyContin ER was
         less likely to be favored by addicts, and, therefore, less likely to be abused or
         diverted, or result in addiction. On information and belief, these deceptive
         representations were made to practitioners in the Lynnfield area.

        j. In discussions with prescribers, Purdue sales representatives omitted
        discussion of addiction risks related to Purdue's drugs. On information and
        belief, these material omissions were made in presentations to practitioners in
        the Lynnfield area.

        k. Another Purdue publication, the Resource Guide for People with Pain (2010),
        falsely assured patients and doctors that opioid medications are not addictive:

               Many people living with pain and even some healthcare
               providers believe that opioid medications are addictive. The
               truth is that when properly prescribed by a healthcare
               professional and taken as directed, these medications give relief
               - not a "high."

        Purdue falsely denied the risk of addiction, implied that addiction requires a
        "high," and promised that patients would not become addicted if they took
        opioids as prescribed.

        1. Opioid Prescribing: Clinical Tools and Risk Management Strategies (2009)
        told doctors that "addiction is rare in patients who become physiologically
        dependent on opioids while using them for pain control," and that "behaviors
        that suggest abuse may only reflect a patient's attempt to feel normal."

        Defendant deceptively claimed without scientific support that the risk of
        addiction could be avoided or managed



                                        103
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 119 of 187




               a. Purdue's unbranded website, In the Face ofPain (inthefaceofpain.com), states
               that policies that "restrict[] access to patients with pain who also have a history
               of substance abuse" and "requiring special government-issued prescription
               forms for the only medications that are capable of relieving pain that is severe"
               are "at odds with" best medical practices. 109

               b. Purdue sponsored a 2012 CME program titled Chronic Pain Management and
               Opioid Use: Easing Fears, Managing Risks, and Improving Outcomes. This
               presentation recommended that use of screening tools, more frequent refills, and
               switching opioids could treat a high-risk patient showing signs of potentially
               addictive behavior.

               c. Purdue sponsored a 2011 webinar taught by KOL Dr. Lynn Webster, titled
               Managing Patients' Opioid Use: Balancing the Need and Risk. This publication
               taught prescribers that screening tools, urine tests, and patient agreements have
               the effect of preventing "overuse of prescriptions" and "overdose deaths."

               d. Purdue sales representatives told prescribers that screening tools can be used
               to select patients appropriate for opioid therapy and to manage the risks of
               addiction. On information and belief, these false representations were made to
               practitioners in the Lynnfield area.

               e. To "extend average treatment duration," Purdue deceptively claimed that
               patients' becoming dependent on its· drugs was not dangerous or deadly, but
               "normal." Purdue taught doctors that: "Healthcare professionals should
               recognize that tolerance and physical dependence are normal consequences of
               sustained use of opioid analgesics and are not the same as addiction." Purdue
               deceptively claimed that physical dependence on its opioids was "a normal
               physiologic response" and "an expected occurrence," and no more dangerous
               than "many classes of medications" that are not addictive, including drugs used
               to treat high blood pressure.

               Purdue set as one of its "key messages" that "data support the use of opioids
               beyond 90 days and maintained through 52 weeks."

               Defendant falsely stated or suggested the concept of "pseudoaddiction" and
               patients who only need more opioids, and should be treated as such

               a. Purdue published a prescriber and law enforcement education pamphlet in
               2011 entitled Providing Relief, Preventing Abuse, which described
               pseudoaddiction as a concept that "emerged in the literature to describe the
               inaccurate interpretation of [drug-seeking behaviors] in patients who have pain

109
       See Jn the Face of Pain Fact Sheet: Protecting Access to Pain Treatment, PURDUE
PHARMA                                                                                      L.P.,
https://web.archive.org/web/20140423105047/http://www.inthefaceofpain.com:80/content/uploa
ds/2011/12/factsheet_ProtectingAccess.pdf (last updated Apr. 2013).


                                             104
Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 120 of 187




         that has not been effectively treated."

         b. Purdue distributed to physicians at least as of November 2006, and posted on
         its unbranded website', Partners Against Pain, a pamphlet copyrighted in 2005
         and titled Clinical Issues in Opioid Prescribing. This pamphlet included a list of
         conduct including "illicit drug use and deception," which it defined as indicative
         of pseudoaddiction or untreated pain. It also states:

             "Pseudoaddiction" is a term which has been used to describe patient
             behaviors that may occur when pain is undertreated. . . . Even such
             behaviors as illicit drug use and deception can occur in the patient's efforts
             to obtain relief. Pseudoaddiction can be distinguished from true addiction
             in that the behaviors resolve when the pain is effectively treated."
             (Emphasis added).

         c. Purdue sponsored FSMB's Responsible Opioid Prescribing (2007), which
         taught that behaviors such as "requesting drugs by name," "demanding or
         manipulative behavior," seeing more than one doctor to obtain opioids, and
         hoarding, are all signs of pseudoaddiction. Purdue also spent over $100,000 to
         support distribution of the book.

        d. Purdue sponsored APF's A Policymaker 's Guide to Understanding Pain & Its
        Management, which states: "Pseudo-addiction describes patient behaviors that
        may occur when pain is undertreated. . . . Pseudo-addiction can be
        distinguished from true addiction in that this behavior ceases when pain is
        effectively treated." (Emphasis added).

        Defendant falsely stated or suggested that withdrawal from opioids was not
        a problem and prescribing or using opioids should be without hesitation

        a. Purdue sponsored APF's A Policymaker's Guide to Understanding Pain & Its
        Management, which taught that "[s]ymptoms of physical dependence can often
        be ameliorated by gradually decreasing the dose of medication during
        discontinuation," but did not disclose the significant hardships that often
        accompany cessation of use.

        b. Purdue sales representatives told prescribers that the effects of withdrawal
        from opioid use can be successfully managed. On information and belief, these
        false representations were made to practitioners in the Lynnfield area.

        c. Purdue sales representatives told prescribers that the potential for withdrawal
        on Butrans was low due to Butrans's low potency and its extended release
        mechanism. On information and belief, these false representations were made to
        practitioners in the Lynnfield area.

        Defendant suggested that high-dose opioid therapy was safe

        a. Purdue's In the Face of Pain website, along with initiatives of APF, promoted


                                        105
Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 121 of 187




        the notion that if a patient's doctor does not prescribe them what - in their view
        - is a sufficient dose of opioids, they should find another doctor who will. Jn so
        doing, Purdue exerted undue, unfair, and improper influence over prescribers
        who face pressure to accede to the resulting demands.

        b. Purdue sponsored APF's A Policymaker's Guide to Understanding Pain & Its
        Management, which taught that dose escalations are "sometimes necessary,"
        even indefinitely high ones, which suggested that high-dose opioids are safe and
        appropriate and did not disclose the risks from high-dose opioids. This
        publication is still available online.

        c. Purdue sponsored APF's Treatment Options: A Guide for People Living with
        Pain (2007), which taught patients that opioids have "no ceiling dose" and are
        therefore the most appropriate treatment for severe pain. The guide also claimed
        that some patients "need" a larger dose of the drug, regardless of the dose
        currently prescribed. This language fails to disclose heightened risks at elevated
        doses.

        d. Purdue sponsored a CME issued by the American Medical Association in
        2003, 2007, 2010, and 2013. The CME, Overview of Management Options, was
        edited by KOL Dr. Russell Portenoy, among others, and taught that other drugs,
        but not opioids, are unsafe at high doses. The 2013 version is still available for
        CME credit.

        e. Purdue sales representatives told prescribers that opioids were just as effective
        for treating patients long-term and omitted any discussion that increased
        tolerance would require increasing, and increasingly dangerous, doses. On
        information and belief, these deceptive representations were made to
        practitioners in the Lynnfield area.

        Defendant deceptively omitted the risks of opioids, including in comparison
        to NSAIDs

        a. Purdue sponsored APF's Exit Wounds (2009), which omits warnings of the
        risk of interactions between opioids and benzodiazepines, which would increase
        fatality risk.

        b. Purdue sponsored APF's Treatment Options: A Guide for People Living with
        Pain (2007), which advised patients that opioids differ from NSAIDs in that
        they have "no ceiling dose" and are therefore the most appropriate treatment for
        severe pain. The publication attributes 10,000 to 20,000 deaths annually to
        NSAID overdose. Treatment Options also warned that risks ofNSAIDs increase
        if "taken for more than a period of months," with no corresponding warning
        about opioids.

        c. Purdue sponsored a CME issued by the American Medical Association in
        2003, 2007, 2010, and 2013, and the 2013 version is still available for CME



                                       106
   Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 122 of 187




            credit. The CME, Overview of Management Options, was edited by KOL Dr.
            Russell Portenoy, among others, and taught that NSAIDs and other drugs, but
            not opioids, are unsafe at high doses.

            d. Purdue sales representatives told prescribers that NSAIDs were more toxic
            than opioids. On information and belief, these false representations were made
            to practitioners in the Lynnfield area.

Cephalon    Falsehood that scientific evidence supports the long-term use of opioids to
            improve patients' function and quality of life

           a. Cephalon sponsored the FSMB's Responsible Opioid Prescribing (2007),
           which taught that relief of pain itself improved patients' function. Responsible
           Opioid Prescribing explicitly describes functional improvement as the goal of a
           "long-term therapeutic treatment course." Cephalon also spent $150,000 to
           purchase copies of the book in bulk and distributed the book through its pain
           sales force to 10,000 prescribers and 5,000 pharmacists.

           b. Cephalon sponsored the APF's Treatment Options: A Guide for People Living
           with Pain (2007), which taught patients that opioids when used properly "give
           [pain patients] a quality of life we deserve." The Treatment Options guide notes
           that non-steroidal anti-inflammatory drugs have greater risks with prolonged
           duration of use, but there was no similar warning for opioids. APF distributed
           17 ,200 copies in one year alone, according to its 2007 annual report, and the
           publication is currently available online.

           c. Cephalon sponsored a CME written by KOL Dr. Lynn Webster, titled
           Optimizing Opioid Treatment for Breakthrough Pain, which was offered online
           by Medscape, LLC from September 28, 2007, through December 15, 2008. The
           CME taught that Cephalon's Actiq and Fentora improve patients' quality oflife
           and allow for more activities when taken in conjunction with long-acting
           opioids.

           d. Cephalon sales representatives told prescribers that opioids would increase
           patients' ability to function and improve their quality of life. On information
           and belief, these false representations were made to practitioners in the
           Lynnfield area.

           Defendant misrepresented the risk of addiction

           a. Cephalon sponsored and facilitated the development of a guidebook, Opioid
           Medications and REMS: A Patient's Guide, which claims, among other things,
           that "patients without a history of abuse or a family history of abuse do not
           commonly become addicted to opioids."                          '

           b. Cephalon sponsored APF's Treatment Options: A Guide for People Living
           with Pain (2007), which taught that addiction is rare and limited to extreme
           cases of unauthorized dose escalations, obtaining opioids from multiple sources,


                                         107
Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 123 of 187




         or theft.

        c. In discussions with prescribers, Cephalon sales representatives omitted any
        discussion of addiction risks related to Cephalon's drugs. On information and
        belief, these deceptive representations were made to practitioners in the
        Lynnfield area.

        Defendant deceptively claimed without scientific support that the risk of
        addiction could be avoided or managed

        a. Cephalon sponsored APF's Treatment Options: A Guide for People Living
        with Pain (2007), which taught patients that "opioid agreements" between
        doctors and patients can "ensure that you take the opioid as prescribed."

        Defendant falsely stated or suggested the concept of "pseudoaddiction" and
        patients who only need more opioids, and should be treated as such

        a. Cephalon sponsored FSMB's Responsible Opioid Prescribing (2007), which
        taught that behaviors such as "requesting drugs by name," "demanding or
        manipulative behavior," seeing more than one doctor to obtain opioids, and
        hoarding are all signs of pseudoaddiction. Cephalon also spent $150,000 to
        purchase copies of the book in bulk and distributed it through its pain sales force
        to 10,000 prescribers and 5,000 pharmacists.

        Defendant suggested that high-dose opioid therapy was safe

        a. Cephalon sponsored APF's Treatment Options: A Guide for People Living
        with Pain (2007), which claims that some patients "need" a larger dose of their
        opioid, regardless of the dose currently prescribed.

        b. Cephalon sponsored a CME written by KOL Dr. Lynn Webster, Optimizing
        Opioid Treatment for Breakthrough Pain, which was offered online by
        Medscape, LLC from September 28, 2007 through December 15, 2008. The
        CME taught that non-opioid analgesics and combination opioids that include
        aspirin and acetaminophen are less effective to treat breakthrough pain because
        of dose limitations.

        c. Cephalon sales representatives assured prescribers that opioids were safe,
        even at high doses. On information and belief, these false representations were
        made to practitioners in the Lynnfield area.

        Defendant deceptively omitted the risks of opioids, including in comparison
        to NSAIDs

        a. Cephalon sponsored APF's Treatment Options: A Guide for People Living
        with Pain (2007), which taught patients that opioids differ from NSAIDs in that
        they have "no ceiling dose" and are therefore the most appropriate treatment for
        severe pain. The publication attributed 10,000 to 20,000 deaths annually to


                                       108
   Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 124 of 187




            NSAID overdose. Treatment Options also warned that risks ofNSAIDs increase
            if "taken for more than a period of months," with no corresponding warning
            about opioids.

            b. Cephalon sales representatives told prescribers that NSAIDs were more toxic
            than Cephalon's opioids. On information and belief, these false representations
            were made to practitioners in the Lynnfield area.

Collegium   Defendant misrepresents the risk of addiction

            a. In September 2016, the FDA's Office of Prescription Drug Promotion
            ("OPDP") sent advisory comments to Collegium regarding the company's
            presentations for Xtampza ER. In these advisory comments, OPDP
            recommended that Collegium revise its proposed presentations so that they did
            not misrepresent the approved indication or omit important context;
            misrepresent or omit important risk information; or omit other material
            information. In those comments, the OPDP also cautioned Collegium about
            failing to present risk information for Xtampza ER with a prominence and
            readability reasonably comparable to the presentation of benefits.

            On February 9, 2018, the FDA sent a warning letter to Collegium regarding
            Collegium's exhibit booth advertisement of Xtampza ER at the American
            Society Health-System Pharmacists (ASHP) Summer Meetings & Exhibition,
            which was held on June 3-7, 2017. The warning letter referenced its September
            2016 advisory comments to Colleguim and voiced "concern[ ] that Collegium is
            promoting Xtampza ER in a manner that fails to adequately present the very
            serious risks of the drug, despite this direction from OPDP." The warning letter
            stated that Collegium's exhibit booth "failed to adequately provide material
            information about the drug's limitations of use and the serious and life-
            threatening consequences that may result from the use of the drug, thereby
            creating a misleading impression about the drug's safety." The warning letter
            further stated that "the exhibit booth presentation included a principal display
            panel that prominently presented benefit claims about the abuse-deterrent
            properties of Xtampza ER, but failed to include any information with respect to
            the drug's limitations of use, which state that due to the risks of addiction,
            abuse, misuse, overdose and death, Xtampza ER should only be used in patients
            for whom alternative treatment options are ineffective, not tolerated, or would
            be otherwise inadequate to provide sufficient management of pain. Nor did the
            principal display panel include any information with respect to the indication or
            serious and life-threatening risks .... "

            b. Collegium Vice President Steven Passik, speaking at the Insight Exchange
            Network's 2018 conference "Responding to the Opioid Crisis: Litigation,
            Regulation & Reform," minimized risks of prescription opioids for the elderly,
            suggesting that the risk was minimal or nonexistent.

            Defendant deceptively omitted the risks of opioids, including in comparison


                                          109
    Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 125 of 187




             to NSAIDs

             a. Collegium falsely stated in their presentation at the 2014 Jefferies Global
             Healthcare Conference that "prescription opioids remain the primary treatment
             for chronic pain[,]" although this was not (and is not) the case. Collegium
             repeated this false information in its March 2018 Form 10-K SEC filing.

            b. Defendant deceptively suggested that opioids with "abuse-deterrence
            technology" are safe. This is misleading and dangerous for several reasons: (1)
            many types of "abuse deterrent technology" are reversible, making the drug just
            as easily abused; (2) even where an opioid is less prone to abuse by adulteration,
            it remains prone to abuse in its pill form; (3) the primary danger of prescription
            opioids is addiction from overuse, which danger is not at all removed by
            changing a drug from immediate release to extended release; and (4) the focus
            on abuse intentionally confuses, even for the medical community, the issues of
            abuse and addiction, with many persons including those in the medical
            community misunderstanding that "abuse deterrent" somehow makes the use of
            the drug less addicting.

Janssen     Falsehood that scientific evidence supports the long-term use of opioids to
            improve patients' function and quality of life

            a. Janssen sponsored a patient education guide titled Finding Relief Pain
            Management for Older Adults (2009), which its personnel reviewed and
            approved and its sales force distributed. On the cover, this guide features a man
            playing golf and lists examples of expected functional improvement from
            opioids, like sleeping through the night, returning to work, recreation, sex,
            walking, and climbing stairs. The guide states as a "fact" that "opioids may
            make it easier for people to live normally" (emphasis in the original). The
            myth/fact structure implies authoritative backing for the claim that does not
            exist. The targeting of older adults also ignored heightened opioid risks in this
            population.

            b. Janssen sponsored, developed, and approved content of a website, Let's Talk
            Pain in 2009, acting in conjunction with the APF, AAPM, and ASPMN, whose
            participation in Let's Talk Pain Janssen financed and orchestrated. This website
            featured an interview, which was edited by Janssen personnel, claiming that
            opioids were what allowed a patient to "continue to function," inaccurately
            implying her experience would be representative.

            c. Janssen provided grants to APF to distribute Exit Wounds to veterans, which
            taught that opioid medications "increase your level of functioning" (emphasis in
            the original). Exit Wounds also omits warnings of the risk of interactions
            between opioids and benzodiazepines, which would increase fatality risk.
            Benzodiazepines are frequently prescribed to veterans diagnosed with post-
            traumatic stress disorder.



                                          110
Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 126 of 187




        d. Janssen sales representatives told prescribers that opioids would increase
        patients' ability to function and improve their quality of life by helping them
        become more physically active and return to work. On information and belief,
        these false representations were made to practitioners in the Lynnfield area.

        Defendant misrepresents the risk of addiction

        a. Janssen sponsored a patient education guide titled Finding Relief Pain
        Management for Older Adults (2009), which its personnel reviewed and
        approved and which its sales force distributed. This guide described a "myth"
        that opioids are addictive, and asserts as fact that "[m]any studies show that
        opioids are rarely addictive when used properly for the management of chronic
        pain." Although the term "rarely" is not defined, the overall presentation
        suggests the risk is so low as not to be a worry. The language also implies that
        as long as a prescription is given, opioid use is not a problem.

        b. Janssen contracted with AGS to produce a CME promoting the 2009
        guidelines for the Pharmacological Management of Persistent Pain in Older
        Persons. These guidelines falsely claim that "the risks [of addiction] are
        exceedingly low in older patients with no current or past history of substance
        abuse." The study supporting this assertion does not analyze addiction rates by
        age and, as already noted, addiction remains a significant risk for elderly
        patients. Janssen was aware of the AGS guidelines' content when it agreed to
        provide this funding, and AGS drafted the guidelines with the expectation it
        would seek drug company funding to promote them after their completion.

        c. Janssen provided grants to APF to distribute Exit Wounds (2009) to veterans,
        which taught that "[l]ong experience with opioids shows that people who are not
        predisposed to addiction are very unlikely to become addicted to opioid pain
        medications." Although the term "very unlikely" is not defined, the overall
        presentation suggests the risk is so low as not to be a worry.

        d. Janssen currently runs a website, PrescribeResponsibly.com (last modified
        July 2, 2015), which claims that concerns about opioid addiction are
        "overstated."

        e. A June 2009 Nucynta Training module warns Janssen's sales force that
        physicians are reluctant to prescribe controlled substances like Nucynta, but this
        reluctance is unfounded because "the risks ... are much smaller than commonly
        believed."

        f. Janssen sales representatives told prescribers that its drugs were "steady
        state," the implication of which was that they did not produce a rush or euphoric
        effect, and therefore were less addictive and less likely to be abused. On
        information and belief, these deceptive representations were made to
        practitioners in the Lynnfield area.




                                      111
Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 127 of 187




        g. Janssen sales representatives told prescribers that Nucynta and Nucynta ER
        were "not opioids," implying that the risks of addiction and other adverse
        outcomes associated with opioids were not applicable to Janssen's drugs. In
        truth, however, as set out in Nucynta's FDA-mandated label, Nucynta "contains
        tapentadol, an opioid agonist and Schedule II substance with abuse liability
        similar to other opioid agonists, legal or illicit." On information and belief,
        these false representations were made to practitioners in the Lynnfield area.

        h. Janssen sales representatives told prescribers that Nucynta's unique properties
        eliminated the risk of addiction associated with the drug. On information and
        belief, these false representations were made to practitioners in the Lynnfield
        area.

        i. In discussions with prescribers, Janssen sales representatives omitted
        discussion of addiction risks related to Janssen's drugs. On information and
        belief, these deceptive representations were made to practitioners in the
        Lynnfield area.

        Defendant falsely stated or suggested the concept of "pseudoaddiction" and
        patients who only need more opioids, and should be treated as such

        a. Janssen's website, Let's Talk Pain, stated from 2009 through 2011 that
        "pseudoaddiction ... refers to patient behaviors that may occur when pain is
        under-treated" and "[p]seudoaddiction is different from true addiction because
        such behaviors can be resolved with effective pain management." (Emphasis
        added).

        Defendant falsely stated or suggested that withdrawal from opioids was not
        a problem and prescribing or using opioids should be without hesitation

        a. A Janssen PowerPoint presentation used for training its sales representatives,
        titled "Selling Nucynta ER," indicates that the "low incidence of withdrawal
        symptoms" is a "core message" for its sales force. This message is repeated in
        numerous Janssen training materials between 2009 and 2011. The studies
        supporting this claim did not describe withdrawal symptoms in patients taking
        Nucynta ER beyond 90 days, or at high doses, and would therefore not be
        representative of withdrawal symptoms in the chronic pain population. Patients
        on opioid therapy long-term and at high doses will have a harder time
        discontinuing the drugs and are more likely to experience withdrawal symptoms.
        In addition, in claiming a low rate of withdrawal symptoms, Janssen relied upon
        a study that only began tracking withdrawal symptoms in patients two to four
        days after discontinuing opioid use, when Janssen knew or should have known
        that these symptoms peak earlier than that for most patients. Relying on data
        after that initial window painted a misleading picture of the likelihood and
        severity of withdrawal associated with chronic opioid therapy. Janssen also
        knew or should have known that the patients involved in the study were not on
        the drug long enough to develop rates of withdrawal symptoms comparable to


                                      112
         Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 128 of 187




                  rates of withdrawal suffered by patients who use opioids for chronic pain-the
                  use for which Jans sen promoted Nucynta ER.

                  b. Janssen sales representatives told prescribers that patients on Janssen's drugs
                  were less susceptible to withdrawal than those on other opioids. On information
                  and belief, these false representations were made to practitioners in the
                  Lynnfield area.

                  Defendant suggested that high-dose opioid therapy was safe

                  a. Janssen sponsored a patient education guide entitled Finding Relief: Pain
                  Management for Older Adults (2009), which its personnel reviewed and
                  approved and its sales force distributed. This guide listed dose limitations as
                  "disadvantages" of other pain medicines but omitted any discussion of risks of
                  increased doses from opioids. The publication also falsely claimed that it is a
                  "myth" that "opioid doses have to be bigger over time."

Endo              Falsehood that scientific evidence supports the long-term use of opioids to
                  improve patients' function and quality of life

                 a. Endo sponsored a website, painknowledge.com, through APF and the
                 National Initiative of Pain Control ("NIPC"), which claimed in 2009 that with
                 opioids, "your level of function should improve; you may find you are now able
                 to participate in activities of daily living, such as work and hobbies, that you
                 were not able to enjoy when your pain was worse." Endo continued to provide
                 funding for this website through 2012, and closely tracked unique visitors to it.

                 b. A CME sponsored by Endo, titled Persistent Pain in the Older Patient, taught
                 that chronic opioid therapy has been "shown to reduce pain and improve
                 depressive symptoms and cognitive functioning."

                 c. Endo distributed handouts to prescribers that claimed that use of Opana ER to
                 treat chronic pain would allow patients to perform work as a chef. This flyer
                 also emphasized Opana BR's indication without including equally prominent
                 disclosure of the "moderate to severe pain" qualification. 110

                 d. Endo's sales force distributed FSMB's Responsible Opioid Prescribing
                 (2007). This book taught that relief of pain itself improved patients' function.
                 Responsible Opioid Prescribing explicitly describes functional improvement as
                 the goal of a "long-term therapeutic treatment course."

                 e. Endo provided grants to APF to distribute Exit Wounds to veterans, which
                 taught that opioid medications "increase your level of functioning" (emphasis in

11
     °  FDA regulations require that warnings or limitations be given equal prominence in
disclosure, and failure to do so constitutes "misbranding" of the product. 21 C.F.R. §202.l(e)(3);
see also 21 U.S.C. §331(a).


                                                113
Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 129 of 187




         the original). Exit Wounds also omits warnings of the risk of interactions
         between opioids and benzodiazepines, which would increase fatality risk.
         Benzodiazepines are frequently prescribed to veterans diagnosed with post-
         traumatic stress disorder.

         e. Endo sales representatives told prescribers that opioids would increase
         patients' ability to function and improve their quality of life by helping them
         become more physically active and return to work. On information and belief,
         these false representations were made to practitioners in the Lynnfield area.

         Defendant misrepresented the risk of addiction

         a. Endo trained its sales force in 2012 that use of long-acting opioids resulted in
         increased patient compliance, without any supporting evidence.

         b. Endo's advertisements for the 2012 reformulation of Opana ER claimed it
         was designed to he crush resistant, in a way that conveyed that it was less likely
         to be abused. This claim was false; the FDA warned in a May 10, 2013 letter
         that there was no evidence Endo's design "would provide a reduction in oral,
         intranasal or intravenous abuse" and Endo's "postmarketing data submitted are
         insufficient to support any conclusion about the overall or route-specific rates of
         abuse." Further, En,do instructed its sales representatives to repeat this claim
         about "design," with the intention of conveying Opana ER was less subject to
         abuse.

         c. Endo sponsored a website, painknowledge.com, through APF and NIPC,
         which claimed in 2009 that: "[p ]eople who take opioids as prescribed usually do
         not become addicted." Although the term "usually" is not defined, the overall
         presentation suggests the risk is so low as not to be a worry. The language also
         implies that as long as a prescription is given, opioid use will not become
         problematic. Endo continued to provide funding for this website through 2012,
         and closely tracked unique visitors to it.

        d. Endo sponsored a website, PainAction.com, which stated "Did you know?
        Most chronic pain patients do not become addicted to the opioid medications
        that are prescribed for them."

        e. Endo sponsored CMEs published by APF and NIPC, of which Endo was the
        sole funder, titled Persistent Pain in the Older Adult and Persistent Pain in the
        Older Patient. These CMEs claimed that opioids used by elderly patients
        present "possibly less potential for abuse than in younger patients[,]" which
        statement lacks evidentiary support and deceptively minimizes the risk of
        addiction for elderly patients.

        f. Endo distributed an education pamphlet with the Endo logo titled Living with
        Someone with Chronic Pain, which inaccurately minimized the risk of
        addiction: "Most health care providers who treat people with pain agree that



                                       114
Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 130 of 187




         most people do not develop an addiction problem."

         g. Endo distributed a patient education pamphlet edited by KOL Dr. Russell
         Portenoy titled Understanding Your Pain: Taking Oral Opioid Analgesics. It
         claimed that "[a]ddicts take opioids for other reasons [than pain relief], such as
         unbearable emotional problems." This implies that pain patients prescribed
         opioids will not become addicted, which is unsupported and untrue.

         h. Endo contracted with AGS to produce a CME promoting the 2009 guidelines
         for the Pharmacological Management of Persistent Pain in Older Persons.
         These guidelines falsely claim that "the risks [of addiction] are exceedingly low
         in older patients with no current or past history of substance abuse." None of the
         references in the guidelines corroborates the claim that elderly patients are less
         likely to become addicted to opioids, and there is no such evidence. Endo was
         aware of the AGS guidelines' content when it agreed to provide this funding,
         and AGS drafted the guidelines with the expectation it would seek drug
         company funding to promote them after their completion.

        i. Endo sales representatives told Lynnfield prescribers that its drugs were
        "steady state," the implication of which was that they did not produce a rush or
        euphoric effect, and therefore were less addictive and less likely to be abused.
        On information and belief, these false representation were made to practitioners
        in the Lynnfield area.

        j. Endo provided grants to APF to distribute Exit Wounds (2009) to veterans,
        which taught that "[l]ong experience with opioids shows that people who are not
        predisposed to addiction are very unlikely to become addicted to opioid pain
        medications." Although the term "very unlikely" is not defined, the overall
        presentation suggests that the risk is so low as not to be a worry.

        k. In discussions with prescribers, Endo sales representatives omitted discussion
        of addiction risks related to Endo's drugs. On information and belief, these
        material omissions were made in representations to practitioners in the
        Lynnfield area.

        Defendant deceptively claimed without scientific support that the risk of
        addiction could be avoided or managed

        a. An Endo-supported publication, titled Pain Management Dilemmas in
        Primary Care: Use of Opioids, recommended screening patients using tools like
        the Opioid Risk Tool or the Screener and Opioid Assessment for Patients with
        Pain, and advised that patients at high risk of addiction could safely (e.g.,
        without becoming addicted) receive chronic opioid therapy using a "maximally
        structured approach" involving toxicology screens and pill counts.

        Defendant falsely stated or suggested the concept of "pseudoaddiction" and
        patients who only need more opioids, and should be treated as such



                                       115
Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 131 of 187




         a. Endo distributed copies of a book by KOL Dr. Lynn Webster entitled
         Avoiding Opioid Abuse While Managing Pain (2007). Endo's internal planning
         documents describe the purpose of distributing this book as to "[i]ncrease the
         breadth and depth of the Opana ER prescriber base." The book claims that,
         when faced· with signs of aberrant behavior, the doctor should regard it as
         pseudoaddiction and thus, increasing the dose in most cases ... should be the
         clinician's first response." (Emphasis added).

         b. Endo spent $246,620 to buy copies of FSMB's Responsible Opioid
         Prescribing (2007), which was distributed by Endo's sales force. This book
         asserted that behaviors such as "requesting drugs by name," "demanding or
         manipulative behavior," seeing more than one doctor to obtain opioids, and
         hoarding, are all signs of "pseudoaddiction."

        Defendant falsely stated or suggested that withdrawal from opioids was not
        a problem and prescribing or using opioids should be without hesitation

        a. A CME sponsored by Endo, titled Persistent Pain in the Older Adult, taught
        that withdrawal symptoms can be avoided entirely by tapering the dose by 10-
        20% per day for ten days.

        Defendant suggested that high-dose opioid therapy was safe

        a. Endo sponsored a website, painknowledge.com, through APF and NIPC,
        which claimed in 2009 that opioids may be increased until "you are on the right
        dose of medication for your pain," and once that occurs, further dose increases
        would not occur. Endo funded the site, which was a part of Endo's marketing
        plan, and tracked visitors to it.

        b. Endo distributed a patient education pamphlet edited by KOL Dr. Russell
        Portenoy, titled Understanding Your Pain: Taking Oral Opioid Analgesics. In
        Q&A format, it asked: "If I take the opioid now, will it work later when I really
        need it?" The response was: "The dose can be increased .... You won't 'run
        out' of pain relief."

        Defendant deceptively omitted the risks of opioids, including in comparison
        to NSAIDs

        a. Endo distributed a "case study" to prescribers, titled Case Challenges in Pain
        Management: Opioid Therapy for Chronic Pain. The study cites an example,
        meant to be representative, of a patient "with a massive upper gastrointestinal
        bleed believed to be related to his protracted use ofNSAIDs" (over eight years),
        and recommends treating with opioids instead.

        b. Endo sponsored a website, painknowledge.com, through APF and NIPC,
        which contained a flyer called "Pain: Opioid Therapy." This publication
        included a list of adverse effects from opioids that omitted significant adverse
        effects like hyperalgesia, immune and hormone dysfunction, cognitive


                                      116
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 132 of 187




               impairment, tolerance, dependence, addiction, and death. Endo continued to
               provide funding for this website through 2012, and closely tracked unique
               visitors to it.

               c. Endo provided grants to APF to distribute Exit Wounds (2009), which omitted
               warnings of the risk of interactions between opioids and benzodiazepines, which
               would increase fatality risk. Exit Wounds also contained a lengthy discussion of
               the dangers of using alcohol to treat chronic pain but did not disclose dangers of
               mixing alcohol and opioids.


               d. Endo sales representatives told prescribers that NSAIDs were more toxic than
               opioids. On information and belief, these false representations were made to
               practitioners in the Lynnfield area.

Acta vis       Falsehood that scientific evidence supports the long-term use of opioids to
               improve patients' function and quality of life

               a. Documents from a 2010 sales training indicate that Actavis trained its sales
               force to instruct prescribers that "most chronic benign pain patients do have
               markedly improved ability to function when maintained on chronic opioid
               therapy." (Emphasis added).

               b. Documents from a 2010 sales training indicate that Actavis trained its sales
               force that increasing and restoring function is an expected outcome of chronic
               Kadian therapy, including physical, social, vocational, and recreational function.

               c. Actavis distributed a product advertisement that claimed that use of Kadian to
               treat chronic pain would allow patients to return to work, relieve "stress on your
               body and your mental health," and "cause patients to enjoy their lives." The
               FDA warned Actavis such claims were misleading, writing: "We are not aware
               of substantial evidence or substantial clinical experience demonstrating that the
               magnitude of the effect the drug has in alleviating pain, taken together with any
               drug-related side effects patients may experience . . . results in an overall
               positive impact on a patient's work, physical and mental functioning, daily
               activities, or enjoyment of life." 111

               d. Actavis sales representatives told prescribers that prescribing Actavis's
               opioids would improve their patients' ability to function and improve their
               quality of life. On information and belief, these false representations were made
               to practitioners in the Lynnfield area.

               Defendant misrepresented the risk of addiction

               a. Documents from a 2010 sales training indicate that Actavis trained its sales

Ill
       Abrams, supra n.83.


                                             117
Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 133 of 187




         force that long-acting opioids were less likely to produce addiction than short-
         acting opioids, although there is no evidence that either form of opioid is less
         addictive or that any opioids can be taken long-term without the risk of
         addiction.

         c. Kadian sales representatives told prescribers that Kadian was "steady state"
         and had extended release mechanisms, the implication of which was that it did
         not produce a rush or euphoric effect, and therefore was less addictive and less
         likely to be abused. On information and belief, these false representations were
         made to practitioners in the Lynnfield area.

        d. Kadian sales representatives told prescribers that the contents of Kadian could
        not be dissolved in water if the capsule was opened, implying that Kadian was
        less likely to be abused-and thereby less addictive-than other opioids. On
        information and belief, these deceptive representations were made to
        practitioners in the Lynnfield area.

        e. In discussions with prescribers, Kadian sales representatives omitted any
        discussion of addiction risks related to Actavis' s drugs. On information and
        belief, these material omissions were made in presentations to practitioners in
        the Lynnfield area.

        Defendant deceptively claimed without scientific support the risk of
        addiction could be avoided or managed

        a. Documents from a 2010 sales training indicate that Actavis trained its sales
        force that prescribers can use risk screening tools to limit the development of
        addiction.

        Defendant falsely stated or suggested the concept of ''pseudoaddiction" and
        patients who only need more opioids, and should be treated as such

        a. Documents from a 2010 sales training indicate that Actavis trained its sales
        force to instruct physicians that aberrant behaviors like self-escalation of doses
        constituted "pseudoaddiction."

        Defendant falsely stated or suggested that withdrawal from opioids was not
        a problem and prescribing or using opioids should be without hesitation

        a. Documents from a 2010 sales training indicate that Actavis trained its sales
        force that discontinuing opioid therapy can be handled "simply" and that it can
        be done at home. Actavis sales representative training claimed opioid
        withdrawal would take only a week, even in addicted patients.

        Defendant suggested that high-dose opioid therapy was safe

        a. Documents from a 2010 sales training indicate that Actavis trained its sales
        force that "individualization" of opioid therapy depended on increasing doses


                                      118
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 134 of 187




                "until patient reports adequate analgesia" and to "set dose levels on [the] basis
                of patient need, not on [a] predetermined maximal dose." Actavis further
                counseled its sales representatives that the reasons some physicians had for not
                increasing doses indefinitely were simply a matter of physician "comfort level,"
                which could be overcome or used as a tool to induce them to switch to Actavis's
                opioid, Kadian.

               Defendant deceptively omitted the risks of opioids, including in comparison
               to NSAIDs

               a. Documents from a 2010 sales training indicate that Acta vis trained its sales
               force that the ability to escalate doses during long-term opioid therapy, without
               hitting a dose ceiling, made opioid use safer than other forms of therapy that had
               defined maximum doses, such as acetaminophen or NSAIDs.

               b. Actavis also trained physician-speakers that "maintenance therapy with
               opioids can be safer than long-term use of other analgesics," including NSAIDs,
               in older persons.

               c. Kadian sales representatives told prescribers that NSAIDs were more toxic
               than opioids. On information and belief, these false representations were made
               to practitioners in the Lynnfield area.

Mallinckrodt Defendant Mallinckrodt funded false publications and presentations.

               a. In 2010, Mallinckrodt sponsored an initiative called "Collaborating and
               Acting Responsibly to Ensure Safety (C.A.R.E.S.), through which it published
               and promoted the book "Defeat Chronic Pain Now!" aimed at chronic pain
               patients. The book is still available for sale and is available online at
               www .defeatchronicpainnow.com.

               b. Until at least February 2009, Mallinckrodt provided an educational grant to
               Pain-Topics.org, a now-defunct website that touted itself as "a noncommercial
               resource for healthcare professionals, providing open access to clinical news,
               information, research, and education for a better understanding of evidence-
               based pain-management practices." 112 Among other content, the website
               included a handout titled "Oxycodone Safety Handout for Patients," which
               advised practitioners that: "Patients' fears of opioid addiction should be
               dispelled. " 113


112
        Pain                Treatment              Topics,                PAIN-TOPICS.ORO,
https://web.archive.org/web/20070104235709/http://www.pain-topics.org:80/ (last updated Jan.
3, 2007).
113
       Lee A. Kral, PharmD & Stewart B. Leavitt, MA, Oxycodone Safety Handout for Patients,
PAIN-TOPICS.ORO           (June          2007),          http://paincommunity.org/blog/wp-
content/uploads/OxycodoneHandout.pdf.


                                              119
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 135 of 187




                c. In November 2016, Mallinckrodt paid Dr. Scott Gottlieb ("Gottlieb"), the
                current commissioner of the FDA, $22,500 for a speech in London, shortly after
                the U.S. presidential election. 114 Gottlieb has also received money from the
                Healthcare Distribution Alliance ("HDA"), an industry-funded organization that
                pushes the agenda of large pharmaceutical wholesalers, and he has often
                criticized efforts aimed at regulating the pharmaceutical opioid market. 115

                Defendant misrepresents the risk of addiction

                a. "Defeat Chronic Pain Now!" advises laypeople who are considering taking
                opioid drugs that "[o]nly rarely does opioid medication cause true addiction." 116

                b. "Oxycodone Safety Handout for Patients" included false and misleading
                statements concerning the risk of addiction associated with prescription opioids:

                       Will you become dependent on or addicted to oxycodone?

                            •   After a while, oxycodone causes physical dependence.
                                That is, if you suddenly stop the medication you may
                                experience uncomfortable withdrawal symptoms, such as
                                diarrhea, body aches, weakness, restlessness, anxiety, loss
                                of appetite, and other ill feelings. These may take several
                                days to develop.

                            •   This is not the same as addiction, a disease involving
                                craving for the drug, loss of control over taking it or
                                compulsive use, and using it despite harm. Addiction to
                                oxycodone in persons without a recent history of alcohol
                                or drug problems is rare. 117



                Defendant deceptively claimed without scientific support that the risk of
                addiction could be avoided or managed.

                a. "Defeat Chronic Pain Now!" states that the issue of tolerance is "overblown,"
                because "[o]nly a minority of chronic pain patients who are taking long-term

114
        Lee Fang, Donald Trump's Pick to Oversee Big Pharma Is Addicted to Opioid-Industry
Cash, INTERCEPT (Apr. 4, 2017, 2:15 PM), https://theintercept.com/2017/04/04/scott-gottlieb-
opioid.
115
       Id.
116
       Galer, supra n.56.
117
       Lee A. Kral, PharmD & Stewart B. Leavitt, MA, Oxycodone Safety Handout for Patients,
PAIN-TOPICS.ORG           (June          2007),          http://paincommunity.org/blog/wp-
content/uploads/OxycodoneHandout.pdf. .


                                               120
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 136 of 187




                opioids develop tolerance." In response to a hypothetical question from a
                chronic back pain patient who expresses a fear of becoming addicted, the book
                advises that "[i]t is very uncommon for a person with chronic pain to become
                'addicted' to narcotics IF (1) he doesn't have a prior history of any addiction
                and (2) he only takes the medication to treat pain."

                Defendant falsely stated or suggested the concept of "pseudoaddiction" and
                patients who only need more opioids, and should be treated as such.

                a. The FAQ section of Pain-Topics.org contained the following false and
                misleading information downplaying the dangers of prescription opioid use:

                       Pseudoaddiction - has been used to describe aberrant patient
                       behaviors that may occur when pain is undertreated (AAPM
                       2001). Although this diagnosis is not supported by rigorous
                       investigation, it has been widely observed that patients with
                       unrelieved pain may become very focused on obtaining opioid
                       medications, and may be erroneously perceived as "drug
                       seeking." Pseudoaddiction can be distinguished from true
                       addiction in that the behaviors resolve when the pain is
                       effectively treated. Along with this, two related phenomena have
                       been described in the literature (Alford, et al. 2006):

                               Therapeutic dependence - sometimes patients exhibit
                               what is considered drug-seeking because they fear the
                               reemergence of pain and/or withdrawal symptoms from
                               lack of adequate medication; their ongoing quest for more
                               analgesics is in the hopes of insuring a tolerable level of
                               comfort.

                               Pseudo-opioid-resistance - other patients, with adequate
                               pain control, may continue to report pain or exaggerate its
                               presence, as if their opioid analgesics are not working, to
                               prevent reductions in their currently effective doses of
                               medication.

                       Patient anxieties about receiving inadequate pain control can be
                       profound, resulting in demanding or aggressive behaviors that are
                       misunderstood by healthcare practitioners and ultimately detract
                       from the provision of adequate pain relief. 118

                Defendant's document "Commonsense Oxycodone Prescribing & Safety,"
                falsely smrn:ests that s:?:eneric oxvcodone is less prone to abuse and diversion

118
         FAQs,                                                                PAIN-TOPICS.ORG,
https ://web .archive. org/web/20080821191924/http://www.paintopics.org/faqs/index 1. php (last
updated Aug. 21, 2008).


                                              '121
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 137 of 187




              than branded oxycodone: "Anecdotally, it has been observed that generic
              versions of popularly abused opioids usually are less appealing; persons
              buying drugs for illicit purposes prefer brand names because they are more
              recognizable and the generics have a lower value 'on the street,' which also
              makes them less alluring for drug dealers." 119

              Defendant misbranded and marketed an unapproved drug

              a. On March 30, 2009, Mallinckrodt received a letter from the FDA stating that
              Mallinckrodt was found to have been marketing an unapproved new drug,
              morphine sulfate concentrate oral solution 20 mg/ml, in violation of 21 U.S.C.
              §§33 l(d) and 355(a). Mallinckrodt had been marketing this unapproved
              formulation since 2005.

              The letter also stated that its unapproved morphine formulation was misbranded
              under 21 U.S.C. §352(f)(l) because the conditions it was intended to treat were
              not amenable to self-diagnosis and treatment. Adequate directions for such use,
              therefore, could not be written. As a result, introduction or delivery for
              introduction into interstate commerce of its unapproved morphine formulation
              violated 21 U.S.C. §§33l(a) and (d).

Insys         Defendant sales representatives falsely told prescribers in the Lynnfield area that
              withdrawal from opioids was not a problem and prescribing or using opioids
              should be without hesitation.

              Defendant sales representatives falsely told prescribers in the Lynnfield area that
              high-dose opioid therapy was safe, and advocated starting patients at a higher
              than approved dosage.

              Defendant sales representatives, in false representations to prescribers in the
              Lynnfield area, deceptively omitted the risks of opioids, including m
              comparison to NSAIDs

              Defendant created a system of insurance reimbursement to get its prescriptions
              approved that was based on fraud, such as advising the insurance companies that
              they were calling from the physician's office or falsely advising the insurance
              companies that the patient had cancer when (s)he did not.




119
       Lee A. Kral, PharmD, BCPS, Commonsense Oxycodone Prescribing & Safety, PAIN-
TOPICS.ORG            (June            2007),      http://paincommunity.org/blog/wp-
content/uploads/OxycodoneRxSafety.pdf.


                                             122
    Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 138 of 187




       D.      Unlawful Conduct of Distributor Defendants

       367.    Under the statutory scheme set out in the CSA, enacted by Congress in 1970,

wholesale pharmaceutical distributors were given the statutory obligation to have in place

"effective controls" to prevent the "diversion" of controlled substances. 21 C.F.R. §1301.71(a).

Once a pharmaceutical distributor detects a "suspicious order" of the controlled substance, it is

obligated to take several mandatory steps. It must report the "suspicious order" to the DEA.

Additionally, the wholesaler must investigate the suspicious order, document the result of the

investigation, and, if not reasonably satisfied that the suspicious order is for the legitimate sale of

the Retail End User, it must immediately halt the sale. See Masters Pharm., 861 F.3d at 212-13.

Plaintiff expressly denies that the reference to the CSA in this Complaint means that any claims

"arise under" federal law within the meaning of 28 U.S.C. § 1331.

       368.    Significantly, the Distributor Defendants' aforementioned statutory obligation to

monitor and report suspicious orders does not arise solely under the federal CSA. Distributor

Defendants have identical statutory obligations arising under Massachusetts state law. See Mass.

Gen. Laws ch. 94C, §12(a)(2) (requiring that distributors of controlled substances must be

registered and in "compliance with applicable federal, state, and local law"). More specifically,

Massachusetts state law requires wholesale drug distributors of opioid pain medications to:

"operate in compliance with applicable federal, state, and local laws and regulations" (247 CMR

7.04(9)(a)); register with the Massachusetts Board of Registration in Pharmacy, the

Massachusetts Department of Public Health, and DEA (247 CMR 7.04(9)(c)); and "keep records,

maintain inventories, and make reports in conformance with the requirements of the Federal

Comprehensive Drug Prevention and Control Act of 1970 and the Federal Food, Drug and

Cosmetic Act" (105 CMR 700.006(A)). As such, the Distributor Defendants have concurrent

duties under both state and federal statutory law to monitor and halt suspicious orders of


                                                 123
    Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 139 of 187



controlled substances. In addition, the Distributor Defendants have a common law duty that is

owed to Plaintiff to operate their businesses (the distribution of opioids, which are controlled

substances) in a lawful, reasonable, and safe manner. This common law duty includes taking

reasonable measures to protect the public, and the governmental entity responsible for protecting

the public health of its residents, from having the community become awash in an excessive

amount of powerful and dangerous opioids.

        369.   A database known as the "Automation of Reports and Consolidated Orders

System" ("ARCOS") was set up under the 1970 Controlled Substances Act.               ARCOS is a

comprehensive reporting system that shows the flow of every controlled substance from its point

of manufacture, through the distributor, and on to the Retail End User.

       370.    The Commonwealth of Massachusetts has a similar reporting system for

monitoring the flow of controlled substances, the Prescription Monitoring Program ("MAPMP"),

which was established in 1992.      Like the ARCOS database, the MAPMP has entered into

"reciprocal agreements with other states that have compatible prescription drug monitoring

programs to share prescription drug monitoring information among the states." Mass. Gen. Laws

ch. 94C, §24A(a)(2).

       371.    All of the Manufacturer Defendants and Distributor Defendants have access to the

MAPMP and ARCOS databases, and each is under concurrent obligations to enter into the

databases all transactions with which it is involved for any controlled substance.

       372.    The ARCOS database is part of the architecture of a "closed system" assuring that

every entity that touches a controlled substance is a DEA registrant. The Distributor Defendants

have been tasked under state and federal statutory obligations to serve as primary gatekeepers or




                                                124
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 140 of 187




monitors to ensure that controlled substances are not allowed to flow into a community for

illegitimate uses, referred to as "diversion."

         373.   The ARCOS system shows distribution of controlled substances to Retail End

Users on the basis of their zip code. Therefore, one would be able to learn through these

databases every time that a distributor made a sale to a Retail End User, within the zip code of

the Town of Lynnfield, that appeared to be suspicious and which specific prescription opioid was

shipped.

         374.   If the Distributor Defendants would permit access to such information, Plaintiff

could document in this Complaint the gross number of suspicious sales made by each Distributor

Defendant to the Town of Lynnfield in violation of its statutory obligation.

         375.   The Distributor Defendants will not permit such access, even in response to a

FOIA request. Instead, they require the government to assert trade secret and confidentiality

exemptions under Exemption 4 ofFOIA.

         376.   The following chart 120 shows the only information publicly available from the

ARCOS database, which reveals data from 2006 to 2016 on the basis of the first three digits of a

zip code. Based on the first three digits of the relevant zip codes, the ARCOS database reveals

the following grams (i.e., thousands of milligrams) were delivered to the Greater Lynnfield area

by chemical category of opioid.




120
        ARCOS        Retail      Drug         Summary       Reports,       U.S.       D.O.J.
https://www.deadiversion.usdoj.gov/arcos/retail_drug_summary/index.html (last visited Jul. 5,
2018).


                                                 125
        Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 141 of 187




                                                              ARCOS DATABASE - LYNNFIELD, MA



  Drug Nnmt/Code            2006        2007        2008        2009        2010          2011      2012        2013        2014        2015        2016        2017

 Buprenorphine/9064       1,982.73    3,208.04    4,169.70    5,402.97    5,967.06    6,610.35    6,785.57    7,589.80    8,346.28    9,018.28    9,955.97    11,171.02

 FentanylBase/9801         416.23      386.38      387.84      382.96      524.53      402.48      415.61      374.75      406.35      482.96      389.35      333.34

  Hydrocodone/9193        15,996.47   18,961.86   19,757.82   20,864.12   19,847.73   20,155.78   19,105.65   18,295.71   17,156.77   15,075.44   12,354.77   10,709.39

 H~dromo!J!ho!!!!f9150     857.78     1,073.46    1,522.57    1,257.19      1,357     1,595.33    1,666.46    1,655.77    1,826.18    2,315.65    1,974.96    1,615.44

    Morphine/9300         14,333.87   14,176.38   15,150.35   15,862.83   16,123.33   15,211.11   16,063.52   15,082.93   16,235.60   18,320.33   18,320.33   15,962.64

   Oxycodone/9143         51,183.43   57,169.26   58,832.84   62,016.30   67,057.38   68,880.50 74,215.60     72,840.96   75,229.46   83,109.16   73,909.57   64,027.67

 Olt:i!!!Q!J!hon!!{9652     8.44       103.59      351.27      311.35       248        414.83       371.7      328.83      361.25      303.42      372.71      342.48

   ~9780                     ...         ---         ·-         475         615       1,211.50      3,256     4,364.50    3,617.50     4,263      4,492.50     4,268




             377.          Thus, for example, the amount of oxycodone sent to the area including the Town

of Lynnfield in 2017 was 64,027.67 grams, or 64,027,670 mg, the equivalent of 3,201,383 pills

of 20 mg each. Similarly, in 2015, its peak distribution year, 83,109.16 grams, or 83,109,160

mg, the equivalent of 4,155,458 pills of 20 mg each, oxycodone was showered on the Lynnfield

area.

             378.          Although the publicly available ARCOS information only stretches back to 2000,

upon information and belief, additional recorded data exists for the period preceding 2000. If

Distributor Defendants would permit access to this information, this longer timeline would show

the dramatic increase in pharmaceutical opioid distribution in the Town of Lynnfield over the

preceding ten years (i.e., 1990-2000).

            379.           The three Distributor Defendants, McKesson, Cardinal, and ABDC, control 85-

90% of the market share in the United States for the distribution of prescription opioids.

            380.           It is reasonable to assume, and Plaintiff alleges on information and belief, that the

three Distributor Defendants have engaged, and continue to be engaged, in the unlawful conduct

of failing to report suspicious orders, reasonably investigate such orders, or halt such orders,

thereby knowingly, recklessly, or negligently making grossly excessive distributions of opioid




                                                                                    126
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 142 of 187




drugs into the Town of Lynnfield, and its surrounding areas, which threatened (and continues to

threaten) the public health and safety of residents of the Town.

        381.     Each Distributor Defendant has repeatedly and purposely breached its duties

under state statutory and common law with clear knowledge that a foreseeable result of its

breach would be the diversion of dangerous prescription opioids for non-medical purposes.

        382.     On September 26, 2006, the DEA sent a letter to Distributor Defendants

McKesson, Cardinal, and ABDC cautioning them not to "tum a blind eye to the suspicious

circumstances." It further warned that "even just one distributor that uses its DEA registration to

facilitate diversion can cause enormous harm." 121

        383.     On December 27, 2007, the DEA sent another letter to Distributor Deferidants

McKesson, Cardinal, and ABDC warning them again of the importance of fulfilling their

obligation and role as gatekeepers for the safe distribution of opioid prescriptions. The DEA

letter stated, in part:

        Registrants are reminded that their responsibility does not end merely with the
        filing of a suspicious order report. Registrants must conduct an independent
        analysis of suspicious orders prior to completing a sale to determine whether the
        controlled substances are likely to be diverted from legitimate channels. 122

        384.     Each Distributor Defendant made the unlawful and unconscionable decision to

continue suspicious sales, where it had strong reason to believe, or actually knew, that the

prescription drugs were being diverted and not being used for legitimate reasons, thereby

subjecting Americans and Massachusetts residents, including residents of the Lynnfield


121
       Letter from Joseph T. Rannazzisi, Deputy Assist. Admin., Office of Diversion Control, to
Cardinal Health (Sept. 27, 2006) (a copy of the letter is filed at Cardinal Health, Inc. v. Holder,
No. 12-cv-00185 (D.D.C. Feb. 10, 2012), ECFNo. 14-51).
122
       Letter from Joseph T. Rannazzisi, Deputy Assist. Admin., Office of Diversion Control, to
Cardinal Health (Dec. 27, 2007) (a copy of the letter is filed at Cardinal Health, Inc. v. Holder,
No.12-cv-00185 (D.D.C. Feb. 10, 2012), ECF No. 14-8).


                                               127
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 143 of 187




community, to grievous harm up to, and including, death by overdose.             Nevertheless, the

Distributor Defendants, in derogation of their duty, and with foreseeable harm ensuing to the

Plaintiff, continued to permit the sales to go through for one reason: the sales enhanced the

Defendants' profits.

        385.   Upon information and belief, each Distributor Defendant knowingly made the

business decision that payment of whatever fines were imposed was simply the cost of doing

business, so long as their unlawful shipments and ensuing profits could continue.

       386.    Defendant McKesson agreed to pay a $150 million civil penalty to the DOJ on

January 17, 2017 for violations of the CSA. While this settlement was premised on federal law

violations, this same conduct would also constitute a violation of Massachusetts state law under

Mass. Gen. Laws ch. 94C, §12(a), as well as 247 CMR 7.04(9)(a)-(b) and 105 CMR 700.006(A).

       387.    Additionally, in 2008, McKesson agreed to a $13.25 million civil penalty and

entered into an administrative agreement for its failure to detect and report suspicious sales. The

fine was the result of several district investigations by various DEA field divisions and U.S.

Attorneys' offices, including the U.S. Attorney for the District of Massachusetts.

       388.    The DOJ announced through its Office of Public Affairs, in connection with the

January 2017 fine to McKesson, that despite entering into the 2008 agreement, "[ f]rom 2008

until 2013, McKesson supplied various U.S. pharmacies an increasing amount of oxycodone and

hydrocodone pills, frequently misused products that are part of the current opioid epidemic." 123

       389.    In December of 2016, Cardinal agreed to pay $44 million to the DOJ for its

violations of the CSA ($34 million for itself and $10 million for a subsidiary). Again, this same




123
       See News Release, US DOJ Office of Public Affairs, supra n.6.


                                               128
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 144 of 187




conduct would be considered a violation of Mass. Gen. Laws ch. 94C, §12(a), as well as 247

CMR 7.04(9)(a)-(b) and 105 CMR 700.006(A).

        390.    On April 24, 2007, the DEA issued an order to show cause and an immediate

suspension order against Defendant ABDC's Orlando, Florida, distribution center, alleging

failure to maintain effective controls against diversion of controlled substances. On June 22,

2007, the DEA suspended ABDC's DEA registration at that facility. ABDC was allowed to

continue shipments of controlled substances from its other facilities, so business was not

interrupted.

        391.    The repeated shipments of suspicious orders, year-after-year, by each Distributor

Defendant demonstrated its reckless conduct and criminal indifference to its statutory and

common law obligations, which it knew would result in a great probability of causing substantial

harm to a great many American communities, including Lynnfield.

        392.    The Distributor Defendants' failure to detect, report, investigate, and halt

suspicious orders is a direct, foreseeable, and proximate cause of the excessive amounts of

opioids that have inundated the Town of Lynnfield in numbers far beyond any legitimate medical

need.



        393.    Plaintiff seeks damages from the Distributor Defendants as reimbursement for the

costs it incurred, is still incurring, and will, for the foreseeable future, continue to incur to try to

contain and mitigate the hazards to public health and safety caused by the Distributor

Defendants. Additionally, Plaintiff seeks injunctive relief, including payment for future costs

required to eliminate the public nuisance caused by the Distributor Defendants' unlawful and

unconscionable acts.




                                                  129
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 145 of 187




        E.     Defendants Are Estopped from Asserting Statute of Limitations or Laches
               Defenses

               1.      The Manufacturer Defendants            Fraudulently     Concealed     Their
                       Misconduct

        394.   The Manufacturer Defendants, both individually and collectively, made,

promoted, and handsomely profited from their misrepresentations and material omissions about

the risks and benefits of opioids for chronic pain, even though they knew that their

misrepresentations and material omissions were false and deceptive. The long-held medical

view, along with research and clinical experience prior to the commencement of the

Manufacturer Defendants' campaign of disinformation, established that opioids are highly

addictive and responsible for a.long list of very serious adverse outcomes. Upon information and

belief, the FDA warned Defendants of the questionable basis of chronic long-term use of opioids,

and Defendants had access to scientific studies, detailed prescription data, and reports of adverse

events, including reports of addiction, hospitalization, and death - all of which clearly described

the devastating harm from long-term opioid use. More recently, the FDA and CDC have issued

pronouncements, based on medical evidence, that conclusively expose the falsity of Defendants'

misrepresentations.

       395.    Endo and Purdue have recently entered agreements in New York State prohibiting

them from making some of the same misrepresentations described in this Complaint. Collegium

has been issued an FDA Warning Letter, as recently as February 2018, for engaging in the

identical egregious misrepresentations that have caused the opioid addiction and overdose

epidemic. More specifically, the Warning Letter asserts that Collegium has materially omitted

the description of risks of addiction, abuse, overdose, and death from its oxycodone product and

has failed to disclose that the product is only medically indicated for use if safer alternative

treatments have been tried by the patient without success.


                                               130
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 146 of 187




          396.      At all times relevant to this Complaint, the Manufacturer Defendants took steps

that were designed to, and did, in fact, fraudulently conceal their deceptive marketing and

unlawful conduct.         For example, the Manufacturer Defendants disguised their role in the

deceptive marketing of long-term opioid therapy by secretly funding and working through third

parties, like Front Groups and KOLs. The Manufacturer Defendants never disclosed their role in

shaping, editing, and approving the content of information and materials disseminated by these

third parties. They did not reveal that CMEs on pain management had been infiltrated by

persons that were being paid to espouse the deceptive position of the Manufacturer Defendants

that opioids were a safe modality for the treatment of chronic pain and to suppress the

presentation of any other views.

         397.       The Manufacturer Defendants ran websites with generic names, such as

painknowledge.com, that were actually funded, in substantial part, by the Manufacturer

Defendants.

         398.       The Manufacturer Defendants manipulated their promotional materials and the

scientific literature to make it appear that these documents were accurate, truthful, and supported

by objective evidence when they were not. For example, the Manufacturer Defendants, other

than Insys and Collegium, distorted the import of the Porter/Jick Letter to the NEJM (see supra

at   ~ifl 72-73).     The Manufacturer Defendants, other than Insys and Collegium, invented

"pseudoaddiction" and promoted it to an unsuspecting medical community (see supra at if'i[l59-

160). The Manufacturer Defendants provided the medical community with false and misleading

information about ineffectual strategies to avoid or control opioid addiction. The Manufacturer

Defendants spent tens of millions of dollars over a period of years on a misinformation campaign




                                                  131
    Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 147 of 187




and so permeated the avenues where information was disseminated to physicians and the medical

community that it was difficult, if not impossible, for medical professionals to detect the truth.

        399.    The Manufacturer Defendants also promoted the false information regarding the

relative safety of chronic opioid use directly to the public, especially directing their messages to

the elderly and veterans (see supra at ifif271-89). The deception was so widespread that it was

difficult for the public to learn the true risk of opioids.

        400.    Similarly, it was difficult, if not impossible, for Plaintiff to detect the harm being

perpetrated on its community and citizens by the explosive use of opioids for everyday pain.

Plaintiff did not, and could not have known of the existence or scope of the Manufacturer

Defendants' industry-wide fraud and could not have acquired such knowledge through the

exercise of reasonable diligence.

                2.      Distributor Defendants Concealed Their Violations of State Statutory
                        and Common Law as Well as Federal Law

       401.     Defendants are equitably estopped from relying upon a statute of limitations

defense because they undertook efforts to purposefully conceal their unlawful conduct and

fraudulently assure the public, including the Commonwealth of Massachusetts, Lynnfield, and

the Town's medical community, that they were undertaking efforts to comply with their

obligations under the state and federal controlled substances laws.

       402.    The Distributor Defendants concealed their unlawful conduct and fraudulently

assured the public, the Commonwealth of Massachusetts, and the Town of Lynnfield that they

were fully compliant with their obligations. For example, a Cardinal executive claimed that

Cardinal uses "advanced analytics" to monitor its supply chain and assured the public it was




                                                  132
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 148 of 187




being "as effective and efficient as possible m constantly monitoring, identifying, and

eliminating any outside criminal activity." 124

        403.   Similarly, McKesson publicly stated that it has a "best-in-class controlled

substance monitoring program to help identify suspicious orders" and claimed it is "deeply

passionate about curbing the opioid epidemic in our country." 125

        404.   Moreover, in furtherance of their effort to affirmatively conceal their conduct and

avoid detection, the Distributor Defendants, through their trade associates, Healthcare

Distribution Management Association ("HDMA") and National Association of Chain Drug

Stores ("NACDS"), filed an amicus brief, which stated:

        Distributors take seriously their duty to report suspicious orders, utilizing both
        computer algorithms and human review to detect suspicious orders based on the
        generalized information that is available to them in the ordering process.

Masters Pharm,, Inc. v. U.S. Drug Enf't Admin., No. 15-1335, 2016 WL 1321983, at *25 (D.C.

Cir. Apr. 4, 2016).    Thus, while acknowledging their duty to report suspicious sales, the

Distributor Defendants falsely represented that they acted in compliance with those obligations.

        405.   The Distributor Defendants have also concealed and prevented discovery of

information, including data from the ARCOS and MAPMP databases, that will confirm the

extent of their wrongful and illegal activities. For example, they refused to allow the DEA to

reveal the amount of prescription opioids distributed to the Lynnfield area by name of distributor


124
        Lenny Bernstein, et al., How Drugs Intended for Patients Ended Up in the Hands of
Illegal Users: 'No One Was Doing Their Job', WASH. POST, Oct. 22, 2016,
https://www.washingtonpost.com/investigations/how-drugs-intended-for-patients-ended-up-in-
the-hands-of-illegal-users-no-one-was-doing-their-job/2016/10/22/1 Oe79396-30a7-1 l e6-8ff7-
7b6c 1998b7aO_ story.html?utm_term=.30IBalea754 l.
125     Scott Higham, et al., Drug Industry Hired Dozens of Officials from the DEA as the
Agency     Tried to      Curb    Opioid Abuse,       WASH.      POST,     Dec.   22,  2016,
https://www.washingtonpost.com/investigations/key-officials-switch-sides-from-dea-to-
pharmaceutical-industry/2016/12/22/55d2e938-c07b-1 le6-b527-949c5893595e_story.html.


                                                  133
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 149 of 187



and product trade name, claiming trade secret, confidentiality, or privilege, in response to FOIA

requests.

                3.     The Statute of Limitations and Laches Doctrine Do Not Apply Here

        406.    The medical community, patients, their families, the Commonwealth of

Massachusetts, and Plaintiff were duped by the Manufacturer Defendants' campaign to

misrepresent and conceal the truth about the opioid drugs that they were aggressively pushing in

the Commonwealth of Massachusetts and Town of Lynnfield.

        407.   The medical community, patients, their families, the Commonwealth of

Massachusetts, and Plaintiff were duped by the Distributor Defendants' campaign to

misrepresent and conceal the truth that they were dumping opioids into the Town of Lynnfield,

despite being alerted to the fact that year-after-year they were ignoring their obligation under

state and federal law to protect the community from suspicious sales.

        408.   All Defendants intended that their actions and omissions would be relied upon,

including by Plaintiff. Plaintiff did not know, and did not have the means to know, the truth due

to Defendants' actions and omissions.

        409.   Plaintiff reasonably relied on Defendants' affirmative statements regarding their

purported compliance with their obligations under the law and consent orders.

       410.    The purposes of the statute of limitations period and laches doctrine are satisfied

in this case because Defendants cannot claim prejudice where Plaintiff filed suit promptly upon

discovering the facts essential to its claims, described herein, which Defendants knowingly

concealed. Plaintiff did not, and could not, have known through the exercise of reasonable

diligence of its causes of action as a result of Defendants' conduct.

       411.    Defendants' torts based upon misrepresentation and deceit continues to this day.

They continue their deception to avoid compliance with their legal obligations by falsely


                                                134
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 150 of 187



characterizing the opioid epidemic in Plaintiff's community, as well as the nation, as one of

"abuse." In truth, as the Defendants have known for years, the proximate cause of the epidemic

is the "use" of opioids - which have been described as "heroin pills" - for chronic pain, which

use was always highly dangerous, medically contraindicated, and likely to cause addiction in the

widespread manner exactly as it has occurred.

        412.   Plaintiff continues to suffer harm from the public nuisance created by the

unlawful actions by the Defendants and, until the nuisance is abated, the harm to the Plaintiff

will continue for the foreseeable future.

        F.     Damages to the Town of Lynnfield

        413.   As a foreseeable, direct, and proximate result of the unlawful conduct of the

Defendants, along with those of the third-party Front Groups and KO Ls, who were assisted and

controlled by the Manufacturer Defendants, the Town of Lynnfield, along with many other

communities in the United States, has been subjected to devastating public health epidemics of

addiction and overdose.

       414.    As discussed supra at        ~~99-115,   it is well-recognized and well-established

biology that, once a person becomes addicted to opioid stimulation of opioid receptors in his or

her brain, that person is compelled to continue to crave and seek out that stimulation, even if the

original prescription drug, which began the addiction, is no longer available, either because it is

too expensive or the prescription opioids have become more restricted. Absent treatment, which

is often not effective, the opioid-addicted person will use illicit opioids, such as heroin, or

fentanyl, or a combination of those opioids, if they are available. People who are addicted to

prescription opioid painkillers are 40 times more likely to become addicted to heroin. 126 As of


126
        See Today's Heroin Epidemic, CTRS. FOR DISEASE CONTROL AND PREVENTION,
https://www.cdc.gov/vitalsigns/heroin/index.html (last updated Jul. 7, 2015).


                                                 135
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 151 of 187




2013, four out of five new street-level heroin users nationally (i.e., 80%) began their addiction

through the use of prescription pain medications. 127

        Nuisance Abatement Expenditures

        415.   Plaintiff has been forced to spend extraordinary funds each year in its effort to

combat the public nuisance created by Defendants. Plaintiff has incurred, and continues to incur,

costs resulting from the treatment of indigent and other persons affected by opioid addiction,

from the management and amelioration of the opioid epidemic, and from the allocation of social

services to different aspects of the crisis. These costs include, without limitation, costs borne by

Lynnfield resulting from increased hospitalizations and longer stays in the hospital for treatment

of opioid addiction; costs borne by Lynnfield resulting from unrelated illnesses that involve more

complex treatment due to the combination of the illness plus opioid addiction; Lynnfield's cost

of managing escalated overdose rates; and the cost to Lynnfield of implementing prevention

efforts in the community, education efforts in the community and within Lynnfield schools, neo-

natal care· for addicted newborns, and maternal care, among others.

        416.   The issue of trying to "get ahead of the epidemic" or at least staunch its

devastation is a number one priority for Lynnfield. The Town, its departments, and employees,

in partnership with community groups, are working tirelessly in an effort to curb the epidemic

and its destructive wake.

       417.    Many of the services that Lynnfield is now forced to provide, oversee, and/or

coordinate are not traditionally considered to be municipal health services, but have become

necessary for the Town to undertake to try to protect its citizens' lives and health and the well-

127
        Pradip K. Muhuri, et al., Associations of Nonmedical Pain Reliever Use and Initiation of
Heroin Use in the United States, CBHSQ DATA REVIEW, (August 2013),
https://archive.samhsa.gov/data/2k13/DataReview/DR006/nonmedical-pain-reliever-use-
2013.pdf.


                                               136
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 152 of 187



· being of its community from the devastating effects of the opioid epidemic created and fueled by

 Defendants.

        418.    Among the expenditures incurred and the services rendered, which will continue

 to be needed and expanded for the foreseeable future, by Lynnfield to try to abate the public

 nuisance are the following:

                (a)    losses caused by the decrease in funding available for Plaintiffs public

        services due to diversion of said funds to other public services designed to address the

        opioid epidemic;

                (b)    costs for providing healthcare and additional therapeutic, prescription drug

        purchases, and other treatments for patients suffering from opioid-related addiction or

        disease, including overdoses treatment and prevention;

                (c)    costs of training and re-training emergency and/or first responders in the

        proper treatment of opioid overdoses and addiction;

                (d)    costs associated with providing police officers, firefighters,          and

        emergency and/or first responders with opioid antagonists, such as naloxone, used to

        block opioid overdoses;

               (e)     costs associated with continually re-supplying public officials with opioid

        antagonists, since frequently many dosages are necessary to revive a person who is

        experiencing an opioid overdose;

               (f)     costs for providing mental-health services, treatment, rehabilitation

        services, and social services to victims of the opioid epidemic and their families;

               (g)     costs for providing treatment of infants born with opioid-related medical

        conditions or born dependent on opioids due to drug use by a mother during pregnancy;




                                                137
    Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 153 of 187




               (h)     costs associated with law enforcement and public safety relating to the

        opioid epidemic, including, but not limited to, attempts to stop the flow of opioids into

        local communities, arrest and prosecute street-level dealers, prevent the current opioid

        epidemic from spreading and worsening, and deal with the increased levels of crime that

        has directly resulted from the increased homeless and drug-addicted population;

               (i)     costs associated with additional counseling services provided by Lynnfield

       Public Schools for school children traumatized by the opioid addiction in their homes or

       who are forced to enter foster care due to the opioid addiction of their caretakers or

       parents;

               (j)     loss of tax revenue due to the decreased efficiency and size of the working

       population in Plaintiffs community;

               (k)     costs associated with extensive clean-up of public parks, spaces, and

       facilities of needles and other debris and detritus of opioid addiction;

               (1)     losses caused by diminished property values in neighborhoods where the

       opioid epidemic has taken root; and

               (m)     losses caused by diminished property values in the form of decreased

       business investment and tax revenue.

       419.    The above list is only illustrative and does not include every category of expense,

investment, and necessary service that has been, and will continue to be, incurred by Lynnfield

as a direct and proximate result of Defendants' wrongdoing.

       Overdose-related Deaths

               1.      Commonwealth of Massachusetts

       420.    As a foreseeable result of increases in opioid drug prescriptions in a community,

there follows increases in overdoses, deaths, and addictions.


                                                138
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 154 of 187




        421.   Massachusetts has been experiencing a heroin overdose outbreak. For example,

2014 was the first year since 1999 that the overdose rate in Massachusetts was more than double

the national average. 128    In 2014, then-Governor Deval Patrick declared a public health

emergency in Massachusetts in response to the growing opioid addiction epidemic, creating

several programs and initiatives, which, according to Cheryl Bartlett, the Commissioner of the

Massachusetts Department of Public Health, in 2014, were meant to "slow the rise of this

dangerous addiction ... raise awareness in our communities, help save loved ones who tragically

fall down from their disease and build important bridges to long-term recovery." 129

        422.    Scientific studies support the finding that increases· in opioid overdoses in general

(as well as fatal opioid overdoses) in a community follow by several years the peak number of

prescription opioids in a community.

        423.   The Commonwealth of Massachusetts saw 379 opioid-related deaths in 2000. 130

In 2012, that number had nearly doubled with 742 opioid-related deaths. 131 By 2016, opioid-

related deaths had skyrocketed to 2,083 deaths, which constituted a 181 % increase from 2012

and a staggering 450% increase from 2000. 132 The following chart from the Massachusetts

Department of Public Health tracks this rise in opioid-related deaths:




128
       See Massachusetts Opioid Epidemic, supra n.21.
129
       Matt Perkins, Gov. Patrick Declares Opiate Addiction a Public Health Emergency,
STOUGHTON PATCH, Mar. 28, 2014, https://patch.com/massachusetts/stoughton/gov-patrick-
declares-opiate-addiction-a-public-health-emergency.
130
       Data Brief Opioid-Related Overdose Deaths Among Massachusetts Residents, MASS.
DEPT. OF PUB. HEALTH (August 2017), https://www.mass.gov/files/documents/2017/08/31/data-
brief-overdose-deaths-aug-2017 .pdf.
131
       Number of Opioid-Related Overdose Deaths 2013-2017, supra n.18.
132
       Id.


                                                139
                Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 155 of 187




                                                                  Figure 2. Oplold 1-Related Deaths, All Intents
                                                                     Massachusetts Residents: 2000 - 2017
                                                                                   •   Confir~d       •Estimated
       2,400
                                                                                                                                                                 2,155
       2,200
   ., 2,000
   .
  ~ 1,800
  -:I 1,600
                                                                                                                                                         1,768



  'S 1,400
   ..
   ... 1,200
  .a 1,000
                                                                                                                                                 l,35

   E
   ::J   800                                                                                                                              961
  z 600                                                                                                                          742
         400
         200                379
           0
                            2000     2001   2002    2003   2004   2005    2006     2007        2008     2009       2010   2011   2012     2013   2014     2015   2016    2017




                     424.            In 2015, the estimated rate of unintentional opioid-related overdose deaths was

25.8 deaths per 100,000 residents. This represents a 26% increase from the rate of 20.4 deaths

per 100,000 residents in 2014.


                                                    Rate of Unintentional/Undetermined 1 Opioid2-Related Deaths
                                                                Massachusetts Residents: 2000-2015
                30
                                                                                                                                                                           25.8
         25

      .......
      l'
      c

      "'        20

 iS
      .B'l
      0         15

                10
                                          9.9
                              7.6 ~--s:r-·-- 9-.6"-----.=:9·,.;..3_ _ _ __                ..
                                            7.9            7.7                                         9.0                 8.0
                s     5.6

                0
                 2000         2001      2002       2003    2004    2005     2006         2007         2008         2009   2010     2011      2012       2013     2014    2015


'Unintentional poisoning/overdose deaths combine unintentional and undetermined intents to account for a change in death coding that ocrurred in 2005.
SUiddes are exduded from this analysis.
'Opioids il)[Jude heroin, opioid-based presaiption painkillers, and other unspecified opioids. This report trades opioid-related overdoses due to difficulties
in identifying heroin and prescription opioids separately.



                     425.            Concurrently, nonfatal opioid overdoses have seen a similar rise. Between 2011

and 2015, nonfatal overdoses increased by 200%, with the total number of such overdoses

exceeding 65,000. 133




133
                     An Assessment of Fatal and Nonfatal Opioid Overdoses in Massachusetts, supra n.22.


                                                                                          140
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 156 of 187




               2.      Town of Lynnfield

        426.   Like the Commonwealth of Massachusetts, the Town of Lynnfield has been

struck hard by the influx of opioid drugs and resulting boom in the number of opioid addicts.

For example, the Department of Public Health has reported that, after witnessing no opioid-

related deaths in 2012, Lynnfield saw seven opioid-related deaths in the subsequent five years. 134

In short, the Town has seen a significant increase in the number of opioid-related overdose

deaths from 2012 to 2017.

        Increased Hospitalizations and Related Health Care Costs

        427.   Despite the Town of Lynnfield's community of physicians, nurses, and clinicians

tireless work to save lives, the opioid epidemic continues to outpace their efforts.

        428.   Opioid-related injury and illness in Massachusetts, in general, and Lynnfield, in

particular, extends well beyond overdoses.      According to findings from the U.S. Substance

Abuse and Mental Health Services Administration, eastern Massachusetts, including Essex

County (where Lynnfield is located), has outpaced much of the nation in opioid-related

emergency room visits. 135 In fact, in 2012, this region ranked first for emergency room visits

involving heroin. 136 According to the CDC, an increase in Hepatitis C in the United States is

directly tied to intravenous injection of opioids. Once again, Massachusetts is no exception to

this trend. For example, on September 24, 2018, the Massachusetts Department of Public Health

issued a public alert to local health officials, including those in Lynnfield, about an outbreak of

Hepatitis A among the homeless and individuals suffering from drug addiction. Approximately

134
       Number of Opioid-Related Overdose Deaths 2013-2017, supra n.18.
135
      David Riley, Eastern Massachusetts outpaces the nation in heroin-fuelded ER visits, THE
PATRIOT   LEDGER (Jan 6, 2012), http://www.patriotledger.com/x1833480556/Eastem-
Massachusetts-outpaces-the-nation-in-heroin-fueled-ER-visits.
136
       Id.


                                                141
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 157 of 187




65 cases of the virus were diagnosed, resulting in at least one death. In addition, the reported

rates of acute Hepatitis C in Massachusetts increased by 1133% from 2011 to 2015, 137 an

increase that resulted largely from intravenous use of drugs, including OxyContin and other

prescription painkillers, stemming from the opioid epidemic.

        429.   In short, opioid addiction creates its own health issues for individuals, as well as

exacerbating or making it more difficult to treat other non-opioid-related illnesses and injuries.

Increased hospitalizations from opioid overdoses put undue strain on the Town's already taxed

hospital system and emergency medical system. Defendants' deceptive conduct has resulted in

forcing the Town to shoulder the burden of these increased costs.

        430.   Furthermore, individuals seeking addiction treatment m Massachusetts are

primarily seeking treatment for opioid-related addiction. In particular, as of 2015, approximately

58% came for treatment because of opioids compared to alcohol (38%), marijuana (4%) and all

other drugs (5%). 138 As the following chart 139 indicates, from 2000-2015 opioid has become the

primary substance of use of all individuals seeking addiction treatment in Massachusetts:




137
        CTRS. FOR DISEASE CONTROL & PREVENTION, MASSACHUSETTS - STATE HEALTH PROFILE
(Version                1.8                  2015),                 available      at
https://www.cdc.gov/nchhstp/stateprofiles/pdf/massachusetts_profile.pdf.
138
       The Massachusetts Opioid Epidemic: A Data Visualization Of Findings From The
Chapter 55 Report, MASS. DEP'T OF PUB. HEALTH, www.mass.gov/chapter55 (last visited Oct.
26, 2018).
139
       Id.


                                               142
        Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 158 of 187




                                                                view all of Massachusetts


                                                                                                       •   oplolds
       90%                                                                                             •   alcohol
                                                                                                       •   marijuana
                                                                                                       •   other
       80%
  m
  ~    70%

  g    60%
  ]!
  ~ 50%


  ~
  ~            r-=======:::::::::::=-~==a=:========::::===::::::==::::::========--..~~---~
       40%..__------

  ~    30%

  &!
       20%



       10%t=========::::====::::===:====:::===:::::=::=:::==============::a===:::::::.ll=:=::~====*='===t1=====-
        0%1--------.------.------..-------,.-------.------,--------,--~
           2000           2002         2004         2008                   2008          2010   2012       2014   Vear
                                                           Flscal Year




               431.    The percentage of individuals seeking treatment for opioid addiction is even more

pronounced in Lynnfield. In particular, as the following chart indicates that, at the time of

admission, 64% of individuals surveyed identified opioids as the primary substance of use for

which they were seeking treatment.

 Filter by town name '~L_y_n_n_fl_e_ld_I_ _ _ _ _ _~,or     j   view all   of Massachusetts

                                                                                                       • oplolds
       90%                                                                                             •alcohol
                                                                                                       • marijuana
                                                                                                       • other
       80%

 ~     70%
 0
 fl
 c     60%

 I
 (I)   500/o


 140%

 ~     30%
 !:!
 &!
       20%


       10%
                                                                •
        0%1-------.------.---------,-----...------.....--------,--------,,-----
         2000   2002     2004     2006      2008      2010     2012     2014 Year
                                                       Flscal Year



               Neo-Natal Care Costs

               432.    There has been a dramatic rise in the number of infants who are born addicted to

opioids due to prenatal exposure and suffer from neonatal abstinence syndrome ("NAS"). These

infants usually experience painful withdrawal from the drug once they are born, cry nonstop


                                                                143
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 159 of 187




from the pain and stress of withdrawal, experience convulsions or tremors, have difficulty

sleeping and feeding, and suffer from diarrhea, vomiting, and low weight gain, among other

serious symptoms.

        433.    The long-term developmental effects are still unknown, though research in other

states has indicated that these children are likely to suffer from continued, neurologic and

cognitive impacts, including hyperactivity, attention deficit disorder, lack of impulse control, and

a higher risk of future addiction. When untreated, NAS can be life-threatening.

        434.    Opioid exposed newborns present challenges for doctors, nurses, and hospitals

because detoxification can be a complex process requiring weeks of inpatient care. 140

        435.    A March 17, 2017 report, issued by the Commonwealth of Massachusetts's

Intergency Task Force, on newborns with NAS states that the rate of reported prenatal opiate

exposure in Massachusetts rose from 2.6 per 1,000 hospital births in 2004 to 14.7 in 2013 - an

increase of more than 500%. The rise in NAS has been referred to as an "epidemic within an

epidemic." The most recent state hospital data suggests that in 2015 the rate of drug-dependent

babies jumped again to about 17.2 in every 1,000 births - approximately three times the national

average.     In fact, as the following chart indicates, 141 the opiate addiction epidemic in

Massachusetts has resulted in a more than six-fold increase in the number and rate of infants

born with opiate dependence between 2004 and 2013:




140
        Urbano L. Franya, et al., The Growing Burden of Neonatal Opiate Exposure on Children
and Family Services in Massachusetts, 21 CHILD MALTREATMENT 80 (2015), available at
https://www.researchgate.net/publication/283 754520_The_Growing_Burden_of_Neonatal_Opiat
e_Exposure_on_Children_and_Family_Services_in_Massachusetts.
141
       Id.


                                               144
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 160 of 187




             12eil   -1----..__--~--~----'~----'~-__.                                                                _ ___._ ____.._ _--+          16.
                         - - - Numt>.,.-.,...~1-(Jetl.,-""")
                          _.,._   p.JAS WU".irJ..1·1'Wll P.t' 1000   h~t.al   t.U-1.h:ii   (1~t·c:      lltd-GJ.
                                                                                                                                                   ' ""




                ~+---...---.----...----.------.---------.----.-----.---+O
                .w=          20().5,          .2:(»1!1         2l'.)0"1''      ~                        .~         2010   20'1'1   1'!01:2•   2.01:!1
                                                                                           V.lliih'lr



      'F.iigu11!'1e1   :2'" iev.dl>t..ntiio.n o:t: :dhie 1111Utnt11lbe:r. and lt'21iltlO of 1111~11. :a!b:s:til:nl2'111Cie
      :s.y.nid1r.iontMl!1 ijin  llMl:as:saidhrUtS;eccs: ftr"Ol'ltll· .'2(11()4 :cc> 20b :3~.



         436.          Researchers strongly suspect the actual figures are higher; more than 1,300

Massachusetts babies, or about 17 .5 per 1,000 hospital births, were found to have both heroin

and/or other opioids in their system in 2013 alone.

         437.          As the following map 142 indicates, for Lynnfield's region, the rate of NAS

discharges in 2015 stands even higher, ranging from 16.4 to 23.4 per 1,000 hospital births:




142
        Massachusetts Health Policy Commission, Investments in NAS (Mar. 13,
201 7),https ://www.goo gle. com/url?sa=t&rct=j &q=&esrc=s&source=web&cd= 1&cad=rj a&uact
::::8&ved=2ahUKEwiFm7eLqZDeAhWEm-
AKHamJAFAQFjAAegQICRAC&url=http%3A%2F%2Fwww.mass.gov%2Feohhs%2Fdocs%2
Fnas-final-report.pdf&usg=AOvVaw2mhPjFqA8k_AxSem-TEBD-.


                                                                                      145
         Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 161 of 187




  Rate of NAS discharges per 1,000 live births, by HPC region, in 2015




      NAS Rate
      i - j 7.7-!l.B
      ns.9-16.3
      CJ 16.4·23.4
      -   23.5-42.8
      .42.9-73.0



            438.       The average length of stay in Massachusetts for an infant requiring treatment for

NAS is 19 days, with an average total cost of $30,000 as of 2013. 143

            Expenses Related to Opioid Education and Training

            439.       The Town of Lynnfield has been forced to expend massive amounts of time,

money, and resources on re-educating and training its public safety employees on the appropriate

way to proscribe opioid pain medications.

            440.       Each member of the Police Department receives approximately four hours of

training in the administration of naloxone in order to curb the growing number of overdose

deaths occurring within the Town. Additionally, each police vehicle is equipped with a dose of

naloxone.



143
      COMMONWEALTH OF MASSACHUSETTS, STATE PLAN FOR THE COORDINATION OF CARE
AND SERVICES FOR NEWBORNS WITH NEONATAL ABSTINENCE SYNDROME AND SUBSTANCE-
EXPOSED NEWBORNS (2017), www.mass.gov/eohhs/docs/nas-final-report.pdf.


                                                      146
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 162 of 187




        441.    The Town also provides naloxone training for its school nurses who are

increasingly being exposed to individuals suffering from opioid-related medical conditions

within the Lynnfield Public Schools.

        442.    Concurrently, the Lynnfield Public Schools have also borne expenses attributable

to the opioid epidemic. Schools within the Town provide wellness programs on opioid addiction

and prevention, as well as seeing an increasing need for additional substitute teachers to cover

for other permanent teachers' absenteeism due to caring for addicted family members, attending

funerals for victims of opioid overdoses, etc.

        Emergency Treatment Costs

       443.     The opioid crisis created by Defendants has also resulted in an increase in

emergency      room   visits,   emergency   responses,   and   emergency     medical   technicians'

administration of naloxone, the antidote to opioid overdose.

       444.     Massachusetts consistently ranks as having the highest rates of opioid-related

inpatient stays across all patient locations and income groups in the United States. 144 The Town

experienced an increase in the rate of opioid-related hospitalizations as well.

       445.     Lynnfield's emergency call center dispatches first responders consisting of

emergency medical services, Lynnfield Fire Department, and Lynnfield Police Department.

Typically, Police Department personnel are the first to arrive and start administering emergency

medical care. Generally, Fire Department personnel arrive next. The EMTs generally arrives a




144
        Audrey J. Weiss, PH.D., et al., Patient Residence Characteristics of Opioid-Related
Inpatient Stays and Emergency Department Visits Nationally and by State, 2014, HEALTHCARE
COST       AND       UTILIZATION       PROJECT       (Jul.    25,      2017),    https://hcup-
us.ahrq.gov/reports/statbriefs/sb226-Patient-Residence-Opioid-Hospital-Stays-ED-Visits-by-
State.jsp.


                                                 147
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 163 of 187




few minutes later to administer emergency medical services and transport the patient to the

hospital.

        446.   Each call for a drug-related overdose puts an enormous strain and burden on the

Town of Lynnfield. Every time such a call is received by the Town's emergency dispatch center,

the following occurs: the dispatcher transfers the call to both the Lynnfield Police Department

and Fire Department separately, and each department's own dispatcher contacts the individual

police officers and/or firefighter to go out to the scene and investigate the reason for the call. By

the time the first responders from the various departments arrive on the scene several Town

employees have been assigned to just one call.

       447.    Providing this emergency medical care is costly, but necessary to combat the

health crisis created by Defendants.

       Law Enforcement Costs

       448.    As a result of the opioid epidemic created by Defendants, and the resulting

increases in drug overdoses, hospitalizations, and crime, the Town of Lynnfield has been

required to spend and/or allocate additional resources in order to combat this epidemic.

       449.    Lynnfield has seen an uptick in drug- and theft-related crimes since the opioid

epidemic began, including car theft, home break-ins, and bank robberies. In some instances,

there have been attempts to steal manhole covers by individuals suffering from drug addiction.

The increase in drug-related crime has forced the Lynnfield Police Department to hire an

additional detective that deals exclusively with opioid-related crimes.

       450.    Furthermore, the opioid epidemic continues to cause a significant drain on Town

resources. For example, if an arrest occurs and the individual appears to be under the influence

of opioids, Lynnfield Fire Department personnel are brought in to make an assessment and




                                                 148
    Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 164 of 187




provide medical assistance if necessary.       Additionally, overtime alone for combating drug-

related crime represents a massive cost to the Town.

           451.   The prosecution and incarceration costs associated with the increase in drug-

related crimes are substantial and continuing.

           454.   The Lynnfield Police Department also participates in an eight-hour National

Prescription Drug Take-Back Day event, which requires at least one police officer to be present

to maintain and keep secure the prescription drugs turned in. The confiscated prescription drugs

from this event must then be transported to a facility for incineration.

           Diversion Costs

           452.   The Town of Lynnfield's employees have been forced to divert time and

resources to fight the opioid epidemic created by Defendants that it would otherwise devote to

other issues and/or programs. These lost productivity costs can be directly attributed the opioid

epidemic.

       453.       In particular, the Lynnfield Public School system has disproportionately

shouldered the burden of combating the opioid crisis impacting the Town. For example, teachers

are being diverted from regular educational duties to deal with prenatal opioid issues among

students. Similarly, teachers are devoting numerous hours toward interacting with grandparents

who have been thrust into the role of primary caregivers due to opioid addiction among the

parents.     These elderly grandparents are often ill equipped and unprepared to deal with

technological advances most "modem" parents take for granted, thereby requiring the teachers to

spend more time and resources (i.e. having to schedule and attend in-person meetings with

grandparents instead of sending emails).         These elderly caregivers also require additional

education programs about the dangers of opioid addiction, which is a further drain on limited

school resources.


                                                 149
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 165 of 187




        454.   The Lynnfield Police Department has also contributed to the Public Schools'

efforts by hiring a School Resource Officer to assist in providing counseling and support for

students whose families are suffering from opioid addiction. But even these measures are not

enough. The School Superintendent for Lynnfield anticipates needing three additional School

Resource Officers to meet the needs of Lynnfield Public Schools.

       455.    Lynnfield libraries now must devote time and resources to respond to various

drug-related crisis (i.e., drug-use in bathrooms, patrons overdosing inside the library, increased

vagrancy, safety precautions, etc.).

       456.    In addition, in order to facilitate the National Prescription DrugTake-Back event

described above, Lynnfield uses Town facilities and administrative resources that would

otherwise be devoted to other initiative and programs. Furthermore, all departments within the

Town of Lynnfield send personnel (particularly the respective department heads) to attend

various conferences, speeches, and seminars concerning the education and training of their

employees and subordinates on how to respond to crisis scenarios.

       Community Outreach Expenses

       457.    The Town of Lynnfield provides various programs to the community it serves,

particularly with respect to drug addiction and treatment. Moreover, Lynnfield collaborates on

several initiatives geared towards rectifying the damage caused by Defendants' conduct.

       458.    For example, in May 2017 the Town of Lynnfield's Board of Selectmen approved

the formation of "A Healthy Lynnfield," a coalition whose mandate is to increase education and

heighten awareness about substance abuse prevention in Lynnfield and to improve the overall

quality of life for those struggling with opioid recovery, addiction, mental health, and chemical

dependency.    The group consists of a 40 member committee that, among others, includes

Lynnfield's Police Chief, Fire Chief, Health Director, and representatives from the Lynnfield


                                              150
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 166 of 187




School Committee. All members of the coalition have been designated as Special Municipal

Employees. Coalition meetings are held on at least a monthly basis and are attended by, among

others, a representative from the Lynnfield Police Department, one to three firefighters, the

school nurse and two other Public School representatives, the Board of Selectmen, and the

Lynnfield town accountant and town administrator.

       459.    A Healthy Lynnfield coalition spearheads numerous initiatives and programs for

the Town aimed at addressing substance abuse problems related to opioids. For example, the

coalition partners with Lynnfield Public Schools to implement prevention programs, builds safe

disposal sites for Lynnfield residents to discard unused prescription opioid medications, and

creates prevention education and support programs for the Lynnfield community. One such

program was held in October 2018 called "Yoga for Those in Recovery," which offered

individuals dealing with addiction an opportunity to combine yoga practice with a group support

session. This program was specifically designed to cultivate the physical, mental, and spiritual

well-being of those individuals suffering from addiction.

       460.    In addition, the coalition sponsors community-wide presentations on substance

abuse. For example, a presentation entitled "'No neighborhood is safe' from addiction" was held

at the Lynnfield Middle School in March 2018. The Lynnfield School Department gave this

presentation as part of an effort to educate townspeople about substance abuse and risky

behavior.




                                               151
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 167 of 187




        461.     Th:e coalition operates as a non-profit organization that is funded by various

community, state, and federal grants. These grants, however, are not guaranteed and Lynnfield

would shoulder all the costs of such an outreach program should the grant be rescinded. 145

        Child Care-Related Costs

        462.     There are also social costs borne by the Town of Lynnfield that are associated

with an increase in the number of addicted persons created by prescription opioids. For example,

interventions by Child Protective Services increase and become more acute for families where

one or more of the adults are addicted. Notably, expenditures related to child abuse have steadily

increased over the last decade, which is in line with the increase in opioid addictions in

Massachusetts.

        463.     According to data from the Massachusetts Department of Children and Families

(the "DCF") - the state's child protection agency - "substance abuse is the No. 1 factor in child

abuse and neglect cases in Massachusetts" as of 2016. 146 Approximately 30% of the DCF's

caseload stemmed from substance abuse, which outstripped the next two main causes of child

maltreatment: domestic violence (21 %) and mental health (18%). 147 Petitions to remove children

from their homes rose from 2,460 to 3,855 between 2012 and 2016 (a 57% increase). 148




145
       Shafaq Hasan, One Year Later: Gloucester's Opioid Program Inspires Policy Reform,
NONPROFIT QUARTERLY (Jun. 3, 2016), https://nonprofitquarterly.org/2016/06/03/one-year-later-
gloucesters-opioid-program-inspires-policy-reform/.
146
       John Sciamanna, Massachusetts Tracks Increased Substance Abuse in Child Abuse
Reports, CHILD WELFARE LEAGUE OF AMERICA, https://www.cwla.org/massachusetts-tracks-
increased-substance-abuse-in-child-abuse-reports (last visited Nov. 29, 2018).
147
        Id.
148
       Brian MacQuarrie, Young Victims of Opioid Crisis Pay High Price, BOSTON GLOBE, Oct.
7, 2017, https://www.bostonglobe.com/metro/2017/10/07/children-are-lesser-known-victims-
opioid-crisis/ 1D4 lkN2kmEzeApqJ1 g3 BPI/story .html.


                                              152
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 168 of 187




Concurrently, reports of babies born with opioids in their systems rose 11% from 2015 to 2017,

according to DCF figures. As reported by the Boston Globe:

         The[se] increases have coincided with the spread of the opioid epidemic. As a
         result, said Maria Mossaides, head of the state's Office of the Child Advocate, the
         reasons for removing children from their parents' homes have changed
         dramatically. "You're seeing a huge increase in allegations of neglect or abuse
         with respect to parents who are users of drugs,'' she said. 149

         464.      Notably, Massachusetts hospitals are required to file a complaint with the

Commonwealth when a baby is born exposed to drugs, even if a mother is prescribed the drugs

legally. DCF then decides whether or not the child is placed in foster care.

         465.      From March 2014 to February 2016, DCF responded to 4,788 cases of children

born exposed to drugs. More than 700 of those babies were placed in state custody. 150

         466.      As noted above, NAS        diagnoses   have increased dramatically m the

Commonwealth of Massachusetts. Although much attention has been given to related hospital

expenses, there are no published estimates of the costs after discharge. Infants born with opioid

dependence are at high risk for subsequent mistreatment and frequently require placement in

foster care. 151

        467.       Ultimately, safe placement of the infant and monitoring after discharge is a

complex and labor-intensive process. One recent study took on the task of quantifying the

statewide burden of the opioid-related NAS problem by estimating the labor costs of caring for




149
        Id.
150
        Deborah Becker, As Mass. Grapples with Opioid Crisis, More Babies Are Being Born
Exposed          to        Drugs,         WBUR            (Mar.         25,        2016),
http://www.wbur.org/commonhealth/2016/03/25/massachusetts-neonatal-abstinence-syndrome-
mgh
151
        Fran9a, et al., supra n.140.


                                                153
      Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 169 of 187



NAS infants within DCF. 152 The study noted "a startling increase in the time spent by area social

workers on this single issue." 153

        468.    The growing burden of this problem accounts for substantial expenditure of social

service resources. Statewide, it is estimated that it accounted for a monthly average of about

10,650 hours in 2013. In the most affected area offices, this single issue occupied the equivalent

of about 800 monthly hours.          The study further estimated that, in the 2013, this problem

consumed around 4.3 million dollars in labor costs alone. To put this into perspective, the total

budget for case managers and social workers for the same year was $170.6 million, meaning that

these estimates indicate that about 2.5% of the total state budget for personnel was spent on this

single problem.

        469.   As a result of the increase in children placed in foster care due to an opioid-

addicted parent's inability to care for their child, the Town of Lynnfield has been burdened with

hiring more counselors in the Town's Public Schools to treat children who have been placed in

foster care due to the opioid addiction of their parents or guardian, as well as children who are

living in the chaos of their homes where a family member(s) is addicted to opioids.

       477.    The strain on Lynnfield's budget will continue for the foreseeable future and is

likely to increase. Addiction is a brain illness that may be brought into remission, but there is no

known cure for that devastating disease. It is also known to be a disease where relapses are

common. 154 Accordingly, even if the epidemic were stopped in its tracks right now, the damages




152
       Id.
153
       Id.
154
        Thomas R. Kosten, M.D. & Tony P. George, M.D., The Neurobiology of Opioid
Dependence: Implications for Treatment, 1 SCI. & PRACT. PERSP. 13 (2002), available at
https://www .ncbi.nlm.nih.gov/pmc/articles/PMC285 l 054/.


                                                 154
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 170 of 187




to Lynnfield will continue until the health crisis is abated, which will likely take years, if not

decades.

                                              * * *
        470.    Virtually every department within Lynnfield has been impacted, and forced to

incur additional expenses year-after-year to try to mitigate the devastating impact of the opioid

epidemic to Lynnfield residents. Simply put, Lynnfield does not have the resources to abate the

damage done by Defendants.

        471.    By virtue of the deceptive and fraudulent marketing campaign of the

Manufacturer Defendants and Individual Defendants, and the failure of the Distributor

Defendants to take reasonable care to control the flow of dangerous opioids into the Town,

Lynnfield has incurred expenditures in the tens of millions of dollars and will continue to incur

those and even greater expenditures in the foreseeable future as the man-made epidemic

continues to unfold.

V.      CAUSES OF ACTION

                                          COUNT ONE
                                        Public Nuisance
                                    (Against All Defendants)

        472.    Plaintiff hereby incorporates all preceding paragraphs by reference as if fully set

forth herein.

       473.     This claim is brought by the Town of Lynnfield against all Defendants,

individually and acting through their employees and agents and in concert with each other,

because each Defendant has intentionally, recklessly, or negligently engaged in conduct that

injuriously affected rights common to the general public, specifically the rights of the people of




                                               155
    Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 171 of 187




Lynnfield to public health, public safety, public peace, public comfort, public convenience, and

public welfare, without unreasonable interference. See RESTATEMENT SECOND, TORTS §821B.

       474.    Defendants' unlawful marketing, sale, and distribution of opioid prescriptions

have created a public nuisance that constitutes a significant, unreasonable interference with these

common rights, and have damaged the public generally and whole community. In addition, this

interference is continuing in nature and has produced a long-lasting effect.

       475.    Each Manufacturer Defendant has, and continues to, intentionally, recklessly, and

negligently market their opioid products through materially false and misleading statements to

physicians, pharmacists, insurers, and members of the general public that misrepresented the

characteristics and safety of opioids and resulted in widespread inappropriate use of these highly

addictive and dangerous pharmaceuticals. By acting in such a negligent and reckless manner,

each Manufacturer Defendant injuriously affected the public health, safety and morals of the

community.     Moreover, each Manufacturer Defendant had knowledge of the likely and

foreseeable harm to the Town and residents of Lynnfield proximately caused by its unlawful

conduct.

       476.    Each Distributor Defendant has, and continues to, widely disseminate the

Manufacturer Defendants' dangerous opioid products in the Town of Lynnfield, in breach of

state law and in a negligent and reckless manner that injuriously affects the public health, safety,

and morals of the community. Moreover, each Distributor Defendant had knowledge of the

likely and foreseeable harm to the Town and residents of Lynnfield. Through their promotion,

marketing, and distribution of opioids for profit, the Defendants created a public nuisance in the

Town proximately caused by their unlawful conduct.




                                               156
    Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 172 of 187




        477.   Individual Defendant Kapoor was the mastermind behind Insys's blatant, wanton,

and willful misrepresentations and unlawful marketing schemes to sell its fentanyl product,

Subsys, regardless of the dangers to unsuspecting members of the public within the Town of

Lynnfield. Moreover, he had knowledge of the likely and foreseeable harm to the Town and

residents of Lynnfield proximately caused by his unlawful conduct.

       478.    As members of the Purdue board of directors, the Sackler Family Defendants

caused that company to blatantly, wantonly, and willfully misrepresent, and to unlawfully market

and sell its opioid products regardless of the dangers to unsuspecting members of the public

within the Town of Lynnfield, and to the Town of Lynnfield itself. Moreover, the Sackler

Family Defendants had knowledge of the likely and foreseeable harm to the Town and residents

of Lynnfield proximately caused by their unlawful conduct.

       479.    Defendants knew that opioid prescription drugs are dangerous because these

drugs are highly regulated substances under federal and state law due to their addictive qualities

and potential for abuse. Defendants' actions created, fueled, and expanded the overuse, misuse,

and abuse of opioids, drugs that are specifically codified as constituting severely harmful

substances. As such, Defendants created an intentional nuisance.

       480.    Each Defendant's conduct was unlawful, intentional, and reckless and has

resulted in significant and unreasonable interference with the public health, safety, peace, and

welfare of Lynnfield's residents.    As such, each Defendant's conduct constitutes a public

nuisance and, if unabated, will continue to threaten the health, safety, and welfare of the Town's

residents. The public nuisance created by Defendants' actions is substantial, unreasonable, and

continuing and has harmed the entire community in ways that include, but is not limited to, the

following:




                                               157
    Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 173 of 187




               (a)     the high rate of opioid use leads to increased opioid addiction, overdoses,

        both fatal and otherwise, and an increased number of Lynnfield residents who are unable

       to care for themselves or their families due to their addiction;

               (b)     even residents who are not addicted are affected by the public nuisance

       Defendants created. The family members of those who became addicted will endure

       financial and emotional burdens of striving to get help for their loved ones as they

       grapple with a disease that is not curable and has a formidable relapse rate, or worse have

       sustained the pain of having a loved one die because of the greed of Defendants;

               (c)     even residents who are not family members of any addicted person are

       affected in their use and enjoyment of public areas, such as parks and recreation areas

       offered by the Town, due to the increased danger of crime posed by an increased

       population of addicted individuals;

               (d)    employers have lost the quantifiable value of productive and healthy

       workers; and

               (e)     the diversion of Town resources to address the public nuisance of the

       opioid epidemic has taxed the medical, public health, law enforcement, courts,

       incarceration systems, and schools of the Town and strained Lynnfield's financial

       resources.

       481.    The Town of Lynnfield has a clearly ascertainable right and is the appropriate

party to require Defendants to abate conduct that perpetuates this public nuisance.

       482.    The Town of Lynnfield seeks all legal and equitable relief permitted by law.




                                               158
       Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 174 of 187




                                          COUNT TWO
                                      Common Law Fraud
                                    (Against All Defendants)

         483.   Plaintiff hereby incorporates by reference all preceding paragraphs as if fully set

forth herein.

         484.   Manufacturer and Individual Defendants had knowledge of the material facts that

prescription opioids are addictive and that using them for the treatment of chronic pain carries a

high risk of addiction and its attendant problems, including overdose, death, or a permanently

damaged brain function in affected individuals.

         485.   Notwithstanding the knowledge described above, all Manufacturer and Individual

Defendants falsely represented, or omitted and/or knowingly concealed information rendering

the statements false, that prescription opioids are relatively safe for the management of chronic

pam.

        486.    All Manufacturer and Individual Defendants made those false representations to

physicians, patients, hospitals, and the communities of America at large, including Plaintiff

Town of Lynnfield.

        487.    All Manufacturer and Individual Defendants made those false statements to

induce large numbers of persons, physicians, patients, and others within the Town of Lynnfield

to purchase opioid prescriptions as a form of pain relief

        488.    In huge numbers, physicians, physician assistants, nurse practitioners, and

hospital staff did indeed prescribe vast quantities of the opioids sold by Manufacturer and

Individual Defendants, and large numbers of persons in the Lynnfield community did indeed

take such pills for chronic pain relief in reliance on the false representations made by the

Manufacturer and Individual Defendants.



                                               159
    Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 175 of 187




        489.    Distributor Defendants knew the material fact that they had a statutory duty under

both Massachusetts law and federal law, as well as a common law duty, to protect the public

health by monitoring and controlling the amount of prescription opioids that was allowed to enter

the Lynnfield area. They knew they were not discharging that responsibility, failed to alert the

DEA and state authorities about "suspicious sales" of drugs, and failed to halt the suspicious

sales of drugs throughout the United States, including in the Town of Lynnfield.

        490.    The Town of Lynnfield did, in fact, rely on Distributor Defendants' knowingly

false statements and thereby did not become aware, until it was too late, that their community

had become flooded with an exorbitant, excessive quantity of opioids.

        491.    Conduct of all Defendants was willful, wanton, malicious, and directed at the

public generally.

        492.    As a direct and foreseeable consequence of the Defendants' fraudulent acts,

Plaintiff has been damaged as alleged herein.

                                        COUNT THREE
                                  Negligent Misrepresentation
                                   (Against All Defendants)

       493.     Plaintiff hereby incorporates by reference all preceding paragraphs as if fully set

forth herein.

       494.     Each Defendant had, and continues to have, an obligation to exercise reasonable

care in manufacturing, marketing, selling, and distributing its products to the Commonwealth of

Massachusetts, the Town of Lynnfield, and its surrounding area. Each Defendant breached that

duty with the foreseeable devastating consequences to the Town. The injury and harm to the

Town was proximately and substantially caused by Defendants' negligent misrepresentation.




                                                160
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 176 of 187




           495.   All Defendants knew they were manufacturing, selling, and/or distributing

dangerous drugs, which are designated as Schedule II or III controlled substances due ·to their

addictive and dangerous qualities.

           496.   Reasonably prudent manufacturers of pharmaceutical products would know that

aggressive marketing of highly addictive opioids for long-term chronic pain was likely to cause

large numbers of patients to become addicted to their opioid prescriptions, foreseeably causing

such patients to need more frequent and higher levels of the opioids for pain relief, and

foreseeably turning to the use of street drugs, such as heroin, and fentanyl, which are almost

indistinguishable from opioids, both chemically and in the effect on the human brain.

           497.   Reasonably prudent distributors of pharmaceutical products would anticipate that

distribution of such dangerous prescription opioids, without monitoring for, reporting, or halting

suspicious sales would wreak havoc on communities, such as the Town of Lynnfield, which

would be inundated with opioids, imposing excessive burdens on the Town to try to contain the

problem. The purpose for the closed system of opioid distribution, of which all Defendants were

familiar, was precisely to control the excessive flow of dangerous substances, such as opioids,

into communities, such as was experienced, and continues to be experienced, by the Town.

       498.       Despite this knowledge of grave foreseeable harm from marketing opioids for

long-term treatment of chronic pain, without warning of the serious risks of addiction,

Manufacturer and Individual Defendants made false and misleading statements and omitted

material information, which made the representations false to physicians, nurse practitioners,

payors, patients, the public, and the Town, regarding the risk of addiction from long-term use of
                                                                        '


opioids.




                                                161
        Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 177 of 187




            499.    Despite this knowledge of grave foreseeable harm to the Town of Lynnfield from

    distributing vast quantities of opioids without regard to whether or not the sales were suspicious,

    and without disclosing the material fact that they were acting in violation of laws and regulations

    requiring that they maintain a system to prevent suspicious sales, the Distributor Defendants
/   breached their duty to distribute the opioids in a fair and reasonable manner.

            500.    But for Defendants'       material factual omissions and misrepresentations,

    Defendants would not have been able to sell the dangerous quantity of opioids into the Town of

    Lynnfield and its surrounding areas.        As a direct and foreseeable consequence of the

    Manufacturer and Individual Defendants' negligent misrepresentations, Plaintiff has been

    damaged as alleged herein.


                                             COUNT FOUR
                                                Negligence
                                         .(Against All Defendants)

            501.    Plaintiff hereby incorporates by reference all preceding paragraphs as if fully set

    forth herein.

            502.    All Defendants have a duty to exercise reasonable care in the distribution of

    opioids.

            503.    Violations of statutes and regulations are evidence of negligence, where the harm

    sustained by Defendants' statutory or regulatory violations is the type sought to be prevented and

    the violations proximately caused.

            504.    All Defendants' negligent conduct involved violations of Massachusetts statutory

    law, and the harm caused by the negligence was the type sought to be prevented by the statute.




                                                   162
    Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 178 of 187




        505.   Mass. Gen. Laws ch. 266, §91 states that it is unlawful to use false advertising to

"increase the consumption of or demand" for any product or service, including drugs. False

advertising constitutes any advertisement that is "untrue, deceptive, or misleading."

        506.   Mass. Gen. Laws ch. 226, §76 makes conduct that constitutes "gross fraud or

cheat at common law" a felony. All frauds perpetrated against the general public, and against

which ordinary prudence was no safeguard, constitutes the common law of "cheat."

       507.    The fraud against the general public and perpetrated by the Manufacturer and

Individual Defendants against patients, payors, physicians, families of harmed persons, and the

general community in Lynnfield, by perpetrating the myth that opioids were a safe and effective

therapy for long-term chronic pain (so as to increase consumption of their product), constitutes

the common law of cheat, since it harmed the general public, and the fraud was so pervasive that

prudence was not an available safeguard. As such, the Manufacturer Defendants' violation of

this criminal statute is the type sought to be prevented by Mass. Gen. Laws ch. 226, §76, and

their violations proximately caused Plaintiff harm.

       508.    The Manufacturer Defendants' violations of Mass. Gen. Laws ch. 266, §91 and

ch. 226, §76, by disseminating false advertisements of their opioid drugs, constitute negligence

under Massachusetts law.

       509.    The Distributor Defendants' conduct relating to the wholesale distribution of

controlled substances is governed by Mass. Gen. Laws ch. 94C, §12(a), 105 CMR 700.006(A),

247 CMR 7.04(9)(a) and (b), and the Federal Controlled Substances Act, 21 U.S.C. §801, et seq.

("FCSA").

       510.    Mass. Gen. Laws ch. 94C, § 12(a), 105 CMR 700.006(A), and the FCSA all create

statutory standards that require prescription drug distributors to maintain and monitor a closed




                                               163
    Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 179 of 187




chain of distribution and detect, report, inspect, and halt suspicious orders, so as to prevent the

black market diversion of controlled substances.

        511.   More specifically, Massachusetts state and regulatory law requires that the

Distributer Defendants know the average number of their opioid prescriptions filled daily, how

the percentage of controlled substances compares to a customer's overall purchases, how the

pharmacist fulfills its responsibility to ensure that prescriptions are being fulfilled for legitimate

medical purposes, and the identities of "pill mill" outlets that are the pharmacists' most frequent

prescribers.

       512.    Mass. Gen. Laws ch. 226, §76 makes conduct that constitutes "gross fraud or

cheat at common law" a felony. All prescribed frauds perpetrated against the general public and

against which ordinary prudence was no safeguard constitutes the common law of "cheat."

       513.    The fraud against the general public perpetrated by the Distributor Defendants

against the Town of Lynnfield and its general community, by allowing the Town to become

awash in opioid prescription drugs that far exceeded any legitimate medical need, solely for their

wrongful profit, constitutes the common law of cheat, since it harmed the general public and

ordinary prudence by the Town would not have been able to safeguard the Plaintiff until the

harm had already occurred. Since the Distributor Defendants' violation of this criminal statute is

the type sought to be prevented by Mass. Gen. Laws ch. 226, §76, Distributor Defendants'

violations proximately caused Plaintiffs harm.

       514.    The Distributor Defendants' violations of the statutory and regulatory standards

set forth in the Mass. Gen. Laws ch. 94C, § 12(a), 105 CMR 700.006(A), and the FCSA

constitute negligence under Massachusetts law.




                                                 164
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 180 of 187




           515.   Mass. Gen. Laws ch. 226, §1 llA makes it a' crime for any person to knowingly

submit claims under an insurance policy with the "intent to injure, defraud, or deceive" any

insurer.

           516.   Among the many crimes committed by Defendant Insys, and its control persons

named as numerous former lnsys executives and managers regarding the unlawful manner in

which Insys sold and marketed its powerful opioid, Subsys, throughout the Town of Lynnfield

and surrounding areas, was the crime of insurance fraud by setting up a standard operating

procedure to mislead insurance companies that Subsys was being prescribed for cancer patients,

when Insys and Individual Defendant Kapoor knew that Subsys was, in fact, being prescribed for

patients for whom it was unsafe and medically contra-indicated who were not cancer patients.

        517.      Defendant Insys's and Individual Defendant Kapoor's violations of the statutory

standards set forth in Massachusetts state and federal law, including, but not limited to, Mass.

Gen. Laws ch. 226, § 111 A, constitute negligence under Massachusetts law.

        518.      Defendant Insys's and Individual Defendant Kapoor's violations of various

criminal laws were, and are, a substantial factor in the injuries and damages sustained by

Plaintiff.

        519.      As a direct and proximate result of the lack of reasonable care by Defendants in

conducting their business of distributing pharmaceutical products at the wholesale level, Plaintiff

was flooded with opioid prescriptions well beyond any legitimate medical need.

        520.      As a direct and foreseeable consequence of Defendants' negligent conduct,

Plaintiff has been damaged as alleged herein. Defendants' violations of the state and federal

statutes, and public safety regulations cited herein were and are a substantial factor in the injuries

and damages sustained by Plaintiff.




                                                 165
    Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 181 of 187




        521.    It was foreseeable that Defendants' breach of statutory and regulatory laws

described herein would result in the damages sustained.

        522.    Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary

losses) resulting from Defendants' negligence.


                                          COUNT FIVE
                       Violations of Mass. Gen. Laws ch. 93A, Section 11
                                    (Against All Defendants)

        523.    Plaintiff hereby incorporates by reference all preceding paragraphs as if fully set

forth herein.

        524.    Defendants engaged in unfair and deceptive acts and practices in violation of

Mass. Gen. Laws ch. 93A. The actions and transactions constituting the unfair or deceptive acts

and practices of each Defendant occurred primarily and substantially within the Commonwealth

of Massachusetts.

       525.     Manufacturer Defendants made or, through their control of, and by aiding and

abetting, third parties, caused to be made, untrue, false, misleading, and deceptive statements of

material fact, or made, or caused to be made, statements that omitted or concealed material facts,

rendering the statements misleading, to prescribers, consumers, payors, and Plaintiff, in

connection with Defendants' marketing, promotion, sale, and use of prescription opioids. These

untrue, false, misleading, and deceptive statements of material fact made to the Town of

Lynnfield included, but were not limited to, the following:

                (a)    misstatements relating to the addictive nature of opioids;

                (b)    misstatements relating to the risk of overdose, death, and irreversible

       damage to the brain;

                (c)   misstatements relating to the titration schedules of opioids;



                                                 166
    Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 182 of 187




                (a)    misstatements to the treating physicians;

                (b)    Manufacturer Defendants' failure to disclose that opioids are highly

       addictive and should not be used for long-term use for chronic pain;

                (c)    Distributor Defendants' failure to disclose to federal and state authorities

       that there were suspicious sales of prescription opioids being made to the Town of

       Lynnfield and failure to stop them;

                (d)    Manufacturer Defendants' false claims to the medical community, in

       general, residents of Lynnfield, and Lynnfield relating to the risks and safety of the use of

       opioids for the treatment of chronic pain;

                (e)    misstatements relating to and the use of unfair and deceptive practices in

       connection with KOLs' creation of false fronts and infiltration of medical societies to

       perpetuate the Defendants' false message to physicians and peddle their products to

       masses of persons for whom they were dangerous and caused death or permanent brain

      damage;

                (f)    misstatements relating to the viability, risks, benefits, and superiority of

      alternative treatments;

                (g)    Purdue's and Endo's false claims that abuse-deterrent opioids reduce

      tampering and abuse; and

                (h)   Purdue's false claims that OxyContin provides a full 12 hours of pain

      relief.

      526.      Manufacturer Defendants knew, or should have known, at the time of making or

disseminating the false statements and material omissions, that they were untrue, false,




                                               167
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 183 of 187




misleading, and deceptive, and therefore, likely to deceive the public, prescribers, payors, and

Town of Lynnfield, of the risks, benefits, and superiority of opioids.

        527.    Manufacturer Defendants directly engaged in false, untrue, and misleading

marketing and disseminated the false, untrue, and misleading marketing themselves and through

third parties whom they aided and abetted. Manufacturer Defendants made these statements with

the intent that the Town of Lynnfield and its residents would rely on them, and it was reasonably

foreseeable to the Manufacturer Defendants that such reliance would result in the use of opioid

prescriptions by persons in quantities and for durations that would cause death or severe harm to

users and harm to the Town. Manufacturer Defendants intended to deceive the physicians who

prescribed opioids to the residents of Lynnfield and payors, who purchased, or covered the

purchase of, opioids for chronic pain.

        528.    The Town of Lynnfield and its residents did rely on Defendants' false,

misleading, and unconscionable statements, and the Town has sustained ascertainable losses as a

direct and proximate result.

        WHEREFORE, Plaintiff demands judgment against all Defendants, awarding Plaintiff

compensatory and treble damages in an amount sufficient to fairly and completely compensate

Plaintiff for all damages, penalties, costs, and attorneys' fees, as authorized by statute or rule;

interest, costs, and disbursements; and such further relief, including injunctive relief, restitution,

and disgorgement of profits, as this Court may deem just and proper.

                                           COUNT SIX
                                       Unjust Enrichment
                                     (Against all Defendants)

        529.    Plaintiff hereby incorporates by reference all preceding paragraphs as if fully set

forth herein.




                                                168
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 184 of 187




        530.    All Defendants received and accepted a material benefit from the practice of

selling and distributing opioids in and around Lynnfield and to its residents.: This material

benefit and profit was the expected and intended result of Defendants' conscious wrongdoing.

Defendants accepted the payment without protest, retained and benefited from those payments,

and have refused to voluntarily disgorge their unjust enrichment.

        531.    Retention of these benefits by each of the Defendants would be unjust.

        532.    It would be inequitable to allow the Town of Lynnfield to continue to bear the

cost of expenditures it was forced to make to try to support the health and safety of its residents,

in the face of the opioid epidemic in its community created by the Defendants, without shifting

the full amount of those expenditures from the Town to the Defendants.

        533.    Defendants must disgorge their unlawfully and unjustly acquired profits and

benefits resulting from their unlawful conduct and must provide full restitution to Plaintiff.

        WHEREFORE, Plaintiff demands judgment against all Defendants, awarding Plaintiff

compensatory and punitive damages in an amount sufficient to fairly and completely compensate

Plaintiff for all damages, penalties, costs, and attorneys' fees, as authorized by statute or rule;

interest, costs, and disbursements; and such further relief, including injunctive relief, restitution,

and disgorgement of profits, as this Court may deem just and proper.

                                         COUNT SEVEN
                                        Civil Conspiracy
                                     (Against all Defendants)

        534.    Plaintiff hereby incorporates by reference all preceding paragraphs as if fully set

forth herein.

        535.    As set forth herein, Defendants engaged in a concerted action and civil conspiracy

to create a public nuisance in conjunction with their unlawful marketing, sale, distribution,




                                                 169
    Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 185 of 187




and/or diversion of opioids into Massachusetts and Plaintiffs community, all in furtherance of

Defendants' effort to expand the market for opioids for their own gain, regardless of the

devastating consequences to Plaintiff.

        536.      As set forth herein, each Defendant engaged in a civil conspiracy with the other

Defendants to engage in the torts of negligent misrepresentation, negligence, and fraud in

conjunction with their unlawful distribution and diversion of opioids into Massachusetts and

Plaintiffs community.

        537.      Distributor and Manufacturer Defendants unlawfully failed to act to prevent

diversion and failed to monitor for, report, and prevent suspicious orders of opioids.

        538.      The Manufacturer and Individual Defendants unlawfully marketed and promoted

opioids in Massachusetts and Plaintiffs community in furtherance of that conspiracy.

        539.      Defendants deliberately took affirmative steps in agreement and/or in concert with

each other and/or in pursuit of a common design, and Defendants knew each other's conduct

constituted a tortious breach of their legal duties owed to Plaintiff. Further, each Defendant

provided substantial assistance and/or encouragement to the others with knowledge, and in

furtherance, of their tortious plan.

        540.      Defendants' conspiracy is a continuing conspiracy.

       541.       Defendants acted with agreement and a common understanding or design to

commit unlawful acts and/or lawful acts unlawfully, as alleged herein, and acted purposely,

without a reasonable or lawful excuse, to create the injuries alleged herein.

       542.       Defendants' conspiracy, and Defendants' actions and omissions in furtherance

thereof, proximately caused and/or substantially contributed to the direct and foreseeable losses

alleged herein.




                                                 170
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 186 of 187




        WHEREFORE, Plaintiff seeks all legal and equitable relief, as allowed by law, except as

expressly disavowed herein, including, inter alia, injunctive relief, restitution, disgorgement of

profits, compensatory and punitive damages, and all damages allowed by law to be paid by

Defendants, attorneys' fees and costs, and pre- and post-judgment interest.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Town of Lynnfield demands judgment against each Defendant,

jointly and severally, in favor of the Plaintiff, as follows:

        A.      Under Count 1, awarding damages for Defendants' tortious conduct and requiring

Defendants to pay for all costs to abate the public nuisance;

        B.      Under Counts 2-4 and 7, awarding damages for Defendants' tortious conduct;

        C.      Under Count 5, awarding actual damages, treble damages, and attorneys' fees and

costs for Defendants' violations of Mass Gen. Laws ch. 93A.

        D.      Under Count 6, ordering all Defendants to disgorge all wrongfully retained

enrichment for the benefit of Plaintiff;

        E.      Enjoining Defendants and requiring them to notify their employees, officers,

directors, agents, successors, assignees, predecessors, parent or controlling entities, subsidiaries,

and all heirs, beneficiaries, and assigns of Individual Defendant, and any other person-acting in

concert with any of the above from continuing to engage in unfair or deceptive practices or

continuation of their fraud, or negligence, in violation of law and ordering all temporary,

preliminary, or permanent injunctive relief;

       F.       Ordering injunctive and equitable relief, as deemed proper by the Court;

       G.       Awarding pre-judgment and post-judgment interest; and

       H.      For all other relief deemed to be appropriate by the Court.




                                                  171
     Case 1:19-cv-10172-ADB Document 1-1 Filed 01/25/19 Page 187 of 187




                                       JURY DEMAND

       Plaintiff hereby demands a trial by jury.




                                                   THE TOWN OF LYNNFIELD
                                                   By its attorneys,




                                                   David R. Scott
                                                   SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                                   156 South Main Street
                                                   P.O. Box 192
                                                   Colchester, CT 06415
                                                   Telephone: (860) 537-5537
                                                   Facsimile: (860) 537-4432
                                                   david.scott@scott-scott.com




Dated: December 3, 2018                            Attorneys for Plaintiff Town ofLynnfield




                                               172
